Exhibit 10.1
EXECUTION VERSION
 
 
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
Dated as of May 11, 2011
among
THE TIMKEN COMPANY,
as the Borrower,
CERTAIN DOMESTIC SUBSIDIARIES,
as Guarantors,
BANK OF AMERICA, N.A. and KEYBANK NATIONAL ASSOCIATION,
as Co-Administrative Agents,
WELLS FARGO BANK, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
SUNTRUST BANK,
as Co-Syndication Agents,
JPMORGAN CHASE BANK, N.A.
and
THE BANK OF NEW YORK MELLON,
as Co-Documentation Agents,
KEYBANK NATIONAL ASSOCIATION,
as Paying Agent, L/C Issuer and Swing Line Lender,
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and KEYBANK NATIONAL ASSOCIATION,
as
Joint Lead Arrangers and Joint Book Managers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page  
 
            ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     24  
1.03
  Accounting Terms     25  
1.04
  Rounding     25  
1.05
  References to Agreements and Laws     25  
1.06
  Times of Day     26  
1.07
  Letter of Credit Amounts     26  
1.08
  Currency Equivalents Generally     26  
 
            ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS     26  
2.01
  The Loans     26  
2.02
  Borrowings, Conversions and Continuations of Loans     26  
2.03
  Letters of Credit     29  
2.04
  Swing Line Loans     36  
2.05
  Prepayments     38  
2.06
  Termination or Reduction of Commitments     40  
2.07
  Repayment of Loans     40  
2.08
  Interest     40  
2.09
  Fees     41  
2.10
  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate  
  42  
2.11
  Evidence of Indebtedness     42  
2.12
  Payments Generally     43  
2.13
  Sharing of Payments     45  
2.14
  Committed Currency Borrowings     46  
 
            ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY     46  
3.01
  Taxes     46  
3.02
  Illegality     47  
3.03
  Inability to Determine Rates     48  
3.04
  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans     48  
3.05
  Funding Losses     49  
3.06
  Matters Applicable to All Requests for Compensation     50  
3.07
  Survival     50  
 
            ARTICLE IV GUARANTY     50  
4.01
  The Guaranty     50  
4.02
  Obligations Unconditional     51  
4.03
  Reinstatement     52  
4.04
  Certain Additional Waivers     52  
4.05
  Remedies     52  
4.06
  Rights of Contribution     52  

i



--------------------------------------------------------------------------------



 



              Section       Page  
 
           
4.07
  Guarantee of Payment; Continuing Guarantee     52  
 
            ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     53  
5.01
  Conditions of Initial Credit Extension     53  
5.02
  Conditions to all Credit Extensions     54  
 
            ARTICLE VI REPRESENTATIONS AND WARRANTIES     55  
6.01
  Existence, Qualification and Power; Compliance with Laws     55  
6.02
  Authorization; No Contravention     55  
6.03
  Governmental Authorization; Other Consents     55  
6.04
  Binding Effect     55  
6.05
  Financial Statements; No Material Adverse Effect     56  
6.06
  Litigation     56  
6.07
  No Default     56  
6.08
  Ownership of Property; Liens     56  
6.09
  Environmental Compliance     57  
6.10
  Insurance     57  
6.11
  Taxes     57  
6.12
  Pension Plans     58  
6.13
  Subsidiaries; Equity Interests     58  
6.14
  Margin Regulations; Investment Company Act     59  
6.15
  Disclosure     59  
6.16
  Compliance with Laws     59  
6.17
  Intellectual Property; Licenses, Etc.     59  
6.18
  Solvency     59  
 
            ARTICLE VII AFFIRMATIVE COVENANTS     60  
7.01
  Financial Statements     60  
7.02
  Certificates; Other Information     60  
7.03
  Notices     62  
7.04
  Payment of Obligations     62  
7.05
  Preservation of Existence, Etc.     63  
7.06
  Maintenance of Properties     63  
7.07
  Maintenance of Insurance     63  
7.08
  Compliance with Laws     63  
7.09
  Books and Records     63  
7.10
  Inspection Rights     63  
7.11
  Use of Proceeds     64  
7.12
  Covenant to Guarantee Obligations     64  
7.13
  Compliance with Environmental Laws     64  
7.14
  Further Assurances     65  
 
            ARTICLE VIII NEGATIVE COVENANTS     65  
8.01
  Liens     65  
8.02
  Investments     66  
8.03
  Indebtedness     68  
8.04
  Fundamental Changes     70  
8.05
  Dispositions     71  
8.06
  Restricted Payments     72  

ii



--------------------------------------------------------------------------------



 



              Section       Page  
 
           
8.07
  Change in Nature of Business     72  
8.08
  Transactions with Affiliates     72  
8.09
  Burdensome Agreements     73  
8.10
  Use of Proceeds     73  
8.11
  Financial Covenants     73  
8.12
  Amendments of Organization Documents     73  
 
            ARTICLE IX EVENTS OF DEFAULT AND REMEDIES     74  
9.01
  Events of Default     74  
9.02
  Remedies upon Event of Default     75  
9.03
  Application of Funds     76  
 
            ARTICLE X AGENTS     77  
10.01
  Appointment and Authority     77  
10.02
  Rights as a Lender     77  
10.03
  Exculpatory Provisions     77  
10.04
  Reliance by Agents     78  
10.05
  Delegation of Duties     78  
10.06
  Resignation of Agents     79  
10.07
  Non-Reliance on Agents and Other Lenders     80  
10.08
  No Other Duties; Etc.     80  
10.09
  Agents May File Proofs of Claim     80  
10.10
  Guaranty Matters     81  
 
            ARTICLE XI MISCELLANEOUS     81  
11.01
  Amendments, Etc.     81  
11.02
  Notices and Other Communications; Facsimile Copies     82  
11.03
  No Waiver; Cumulative Remedies; Enforcement     84  
11.04
  Attorney Costs, Expenses and Taxes     85  
11.05
  Indemnification by the Borrower     85  
11.06
  Payments Set Aside     86  
11.07
  Successors and Assigns     87  
11.08
  Confidentiality     91  
11.09
  Setoff     91  
11.10
  Interest Rate Limitation     92  
11.11
  Counterparts     92  
11.12
  Integration     92  
11.13
  Survival of Representations and Warranties     92  
11.14
  Severability     93  
11.15
  Tax Forms     93  
11.16
  Replacement of Lenders     94  
11.17
  Judgment     95  
11.18
  Substitution of Currency     95  
11.19
  Governing Law     96  
11.20
  Waiver of Right to Trial by Jury     96  
11.21
  Binding Effect     96  
11.22
  USA Patriot Act Notice     96  
11.23
  Defaulting Lenders     97  
11.24
  Impacted Lenders     97  

iii



--------------------------------------------------------------------------------



 



             
 
            SCHEDULES        
 
           
I
  Certain Timken Stockholders        
II
  Material Subsidiaries        
III
  Existing Letters of Credit        
2.01
  Commitments and Pro Rata Shares        
6.08(b)
  Existing Liens        
6.09
  Environmental Matters        
6.12
  Pension Plans        
6.13
  Subsidiaries and Other Equity Investments        
6.15
  Projected Financial Information        
8.02(f)
  Existing Investments        
8.03
  Existing Indebtedness        
8.08
  Transactions with Affiliates        
8.09
  Burdensome Agreements        
11.02
  Paying Agent's Office, Certain Addresses for Notices        
 
            EXHIBITS        
 
            Form of        
 
           
A
  Committed Loan Notice        
B
  Swing Line Loan Notice        
C
  Revolving Credit Note        
D
  Compliance Certificate        
E
  Assignment and Assumption        
F
  Joinder Agreement        

iv



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of May 11, 2011, among THE TIMKEN COMPANY, an Ohio corporation (the
“Borrower”), the Guarantors (defined herein), BANK OF AMERICA, N.A. and KEYBANK
NATIONAL ASSOCIATION, as Co-Administrative Agents, KEYBANK NATIONAL ASSOCIATION,
as Paying Agent, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and KEYBANK NATIONAL ASSOCIATION, as L/C
Issuer and Swing Line Lender and further amends and restates that certain
Amended and Restated Credit Agreement dated as of July 10, 2009 among the
Borrower, certain financial institutions party thereto and Bank of America, N.A.
and KeyBank National Association, as co-administrative agents (the “Existing
Credit Agreement”).
PRELIMINARY STATEMENTS:
     1. The Borrower has requested that the Existing Credit Agreement be amended
and restated to make certain modifications thereto.
     2. The Co-Administrative Agents and the Lenders are willing to amend and
restate the Existing Credit Agreement, upon and subject to the terms and
conditions set forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
     As used in this Agreement, the following terms have the meanings specified
below:
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Paying Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
     “Agents” means, collectively, the Co-Administrative Agents and the Paying
Agent.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” has the meaning specified in the preamble hereto.

 



--------------------------------------------------------------------------------



 



     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Co-Administrative Agents pursuant
to Section 7.02(b) for the most recent fiscal quarter of the Borrower:

                                  Applicable Rate                    
Eurocurrency     Pricing     Consolidated           Rate/Letters of     Level  
Leverage Ratio   Facility Fee   Credit   Base Rate
1
  ≤ 0.5 to 1.0     0.250 %     1.250 %     0.250 %
2
  ≤ 1.5 to 1.0 but                        

  > 0.5 to 1.0     0.300 %     1.450 %     0.450 %
3
  ≤ 2.25 to 1.0 but                        

  > 1.5 to 1.0     0.350 %     1.650 %     0.650 %
4
  ≤ 3.0 to 1.0 but                        

  > 2.25 to 1.0     0.400 %     1.850 %     0.850 %
5
  > 3.0 to 1.0     0.450 %     2.050 %     1.050 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b) in connection with the financial statements referred to in
Sections 7.01(a) and (b); provided, however, that if a Compliance Certificate is
not delivered within 10 days of the due date required for its delivery by
Section 7.02(b), then Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day immediately
following the date a Compliance Certificate is delivered in accordance with
Section 7.02(b), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(b) for the fiscal quarter
ending June 30, 2011 shall be determined based upon Pricing Level 2.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
     “Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, the Lenders, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued, or have
been deemed to have been issued, pursuant to Section 2.03(a), the Lenders, and
(c) with respect to the Swing Line Sublimit, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Lenders.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.
     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such

2



--------------------------------------------------------------------------------



 



date in accordance with GAAP, and (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2010, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.
     “Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank of America Fee Letter” means the letter agreement, dated March 24,
2011, among the Borrower, Bank of America and MLPF&S.
     “Base Rate” means a rate per annum equal to the greatest of (a) the Prime
Rate, (b) one-half of one percent (0.50%) in excess of the Federal Funds Rate
and (c) the Eurocurrency Rate plus 1.0%. Any change in the Base Rate shall be
effective immediately from and after such change in the Base Rate.
     “Base Rate Loan” means a Loan denominated in Dollars that bears interest
based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 7.02.
     “Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing,
as the context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Paying Agent’s Office is located and, if such day
relates to any Eurocurrency Rate Loan, means any such day on which dealings are
conducted by and between banks in the London eurocurrency interbank market and
banks are open for business in London and in the country of issue of the
currency of such Eurocurrency Rate Loan (or, in the case of a Loan denominated
in Euro, on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open).
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens permitted hereunder):
     (a) readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not

3



--------------------------------------------------------------------------------



 



more than 360 days from the date of acquisition thereof; provided that the full
faith and credit of the United States of America is pledged in support thereof;
     (b) readily marketable obligations issued by the District of Columbia, any
state of the United States of America or any political subdivision thereof
(i) having maturities of not more than 360 days from the date of acquisition
thereof, (ii) rated at least A by S&P and at least A2 by Moody’s, and (iii) in
an amount not to exceed $20,000,000 per issuer or $100,000,000 in the aggregate;
     (c) time deposits or repurchase agreements with, or insured certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a Lender
or (B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (d) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 270 days from the date of acquisition thereof;
     (d) commercial paper or master notes issued by any Person organized under
the laws of any state of the United States of America and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than
90 days from the date of acquisition thereof;
     (e) obligations issued by any Person organized under the laws of any state
of the United States of America (i) having maturities of not more than 365 days
from the date of acquisition thereof and (ii) rated at least A by S&P and at
least A2 by Moody’s;
     (f) Investments, classified in accordance with GAAP as Current Assets of
the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c), (d) and
(e) of this definition; and
     (g) with respect to Foreign Subsidiaries, the approximate foreign
equivalent of any of clauses (a) through (f) above.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel

4



--------------------------------------------------------------------------------



 



Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of the Borrower or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than those Persons listed on Schedule I and the heirs,
administrators or executors of any such Persons and any trust established by or
for the benefit of such Persons, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 30% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or
     (b) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert, other than those
Persons listed on Schedule I, shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Borrower, or control over the equity securities of such Person entitled
to vote for members of the board of directors or equivalent governing body of
such Person on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) representing 30% or more of the combined voting power of such
securities.
     “Closing Date” means May 11, 2011.
     “Co-Administrative Agent” means each of Bank of America and KeyBank in its
capacity as a co-administrative agent under any of the Loan Documents, or any
successor co-administrative agent.
     “Code” means the Internal Revenue Code of 1986.

5



--------------------------------------------------------------------------------



 



     “Commitment” means as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal Dollar amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such Dollar amount
may be adjusted from time to time in accordance with this Agreement.
     “Committed Currencies” means Canadian dollars, pounds sterling, Japanese
yen, Euros and other freely transferable currencies satisfactory to the Lenders
in their sole discretion.
     “Committed Currency Sublimit” means an amount equal to $100,000,000. The
Committed Currency Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
     “Committed L/C Currency Sublimit” means an amount equal to $100,000,000.
The Committed L/C Currency Sublimit is part of, and not in addition to, the
Letter of Credit Sublimit.
     “Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Compensation Period” has the meaning specified in Section 2.12(c)(ii).
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income taxes for such period, as
determined in accordance with GAAP, (iii) depreciation and amortization expense,
as determined in accordance with GAAP, (iv) other non-recurring charges and
expenses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period,
(v) any losses realized upon the Disposition of assets outside the ordinary
course of business, as determined in accordance with GAAP and (vi) the aggregate
amount of non-cash impairment, restructuring, reorganization, implementation,
manufacturing rationalization and other special charges for such period, and
minus (b) the sum of (i) all non-recurring material non-cash items increasing
Consolidated Net Income for such period, (ii) any gains realized upon the
Disposition of assets outside the ordinary course of business, as determined in
accordance with GAAP, and (iii) payments (net of expenses) received with respect
to the United States — Continued Dumping and Subsidy Offset Act of 2000.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Subsidiaries on a consolidated basis, the sum of
(without duplication) (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) earn-outs, hold-backs and other deferred payment of
consideration in connection with Permitted Acquisitions to the extent not
required to be reflected as liabilities on the balance sheet of the Borrower and
its Subsidiaries in accordance with GAAP), (e) Attributable Indebtedness,
(f) all Off-Balance Sheet Liabilities, (g) without duplication, all

6



--------------------------------------------------------------------------------



 



Guarantees with respect to outstanding Indebtedness (other than Indebtedness
that is contingent in nature) of the types specified in clauses (a) through
(f) above of Persons other than the Borrower or any Subsidiary, and (h) all
Indebtedness of the types referred to in clauses (a) through (g) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
     “Consolidated Interest Charges” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the sum of all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, net of interest
income in accordance with GAAP.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
consecutive fiscal quarters most recently ended to (b) Consolidated Interest
Charges for such period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four consecutive fiscal quarters
ended on such date. The Consolidated Leverage Ratio (including for purposes of
determining the Applicable Rate) shall be calculated on a Pro Forma Basis.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, as determined in accordance with GAAP.
     “Consolidated Net Worth” means, as of any date of determination, the
consolidated net worth of the Borrower and its Subsidiaries; provided, however,
that there shall be excluded from consolidated net worth the effect of any
adjustments made to consolidated net worth as a result of accumulated other
comprehensive income or loss, all as determined in accordance with GAAP on a Pro
Forma Basis.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” has the meaning specified in the definition of “Affiliate.”
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Current Assets” means, with respect to any Person, all assets of such
Person that, in accordance with GAAP, would be classified as current assets on
the balance sheet of a company conducting a business the same as or similar to
that of such Person, after deducting appropriate and adequate reserves therefrom
in each case in which a reserve is proper in accordance with GAAP.
     “Debt Rating” means, as of any date of determination, the rating as
determined (x) by S&P of the Borrower’s long term corporate credit or (y) by
Moody’s of the Borrower’s senior unsecured long term debt, in each of clause
(x) and (y) on a non-credit enhanced basis; provided that if (i) a Debt Rating
is issued by each of the foregoing rating agencies, then the higher of such Debt
Ratings shall apply, and (ii) either S&P or Moody’s shall change the basis on
which ratings are established by it, each reference to the

7



--------------------------------------------------------------------------------



 



Debt Rating announced by S&P or Moody’s shall refer to the then equivalent
rating by S&P or Moody’s, as the case may be.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Period” means, with respect to any Defaulting Lender,
     (a) in the case of any Defaulted Credit, the period commencing on the date
the applicable Defaulted Credit was required to be extended to the Borrower
under this Agreement (after giving effect to any applicable grace period) and
ending on the earlier of the following: (i) the date on which such Defaulted
Credit with respect to such Defaulting Lender has been funded or reduced to zero
(whether by the funding of any Defaulted Credit by such Defaulting Lender or by
the non-pro-rata application of any prepayment pursuant to Section 11.23(b)) and
(ii) the date on which the Borrower, the Co-Administrative Agents and the
Required Lenders (and not including such Defaulting Lender in any such
determination, in accordance with Section 11.23(a)) waive the application of
Section 11.23 with respect to such Defaulted Credit of such Defaulting Lender in
writing;
     (b) in the case of any Defaulted Payment, the period commencing on the date
the applicable Defaulted Payment was required to have been paid to any Agent,
the L/C Issuer or other Lender under this Agreement (after giving effect to any
applicable grace period) and ending on the earlier of the following: (i) the
date on which such Defaulted Payment has been paid to such Agent, the L/C Issuer
or other Lender, as applicable, together with (to the extent that such Person
has not otherwise been compensated by the Borrower for such Defaulted Payment)
interest thereon for each day from and including the date such amount is paid
but excluding the date of payment, at the greater of the Federal Funds Rate and
a rate determined by the Paying Agent in accordance with its then-applicable
policies regarding interbank compensation (whether by the funding of any
Defaulted Payment by such Defaulting Lender or by the application of any amount
pursuant to Section 11.23(c)) and (ii) the date on which such Agent, the L/C
Issuer and any such other Lender waive the application of Section 11.23 with
respect to such Defaulted Payments of such Defaulting Lender in writing; and
     (c) in the case of any Distress Event determined by the Co-Administrative
Agents (in their respective good faith judgment) or the Required Lenders (in
their respective good faith judgment) to exist, the period commencing on the
date that the applicable Distress Event was so determined to exist and ending on
the earlier of the following: (i) the date on which such Distress Event is
determined by the Co-Administrative Agents (in their respective good faith
judgment) or the Required Lenders (in their respective good faith judgment) to
no longer exist and (ii) such date as the Borrower and the Co-Administrative
Agents agree, in their sole discretion, to waive the application of
Section 11.23 with respect to such Distress Event of such Defaulting Lender.
     “Default Rate” means an interest rate equal to (a) the Applicable Rate, if
any, applicable to Base Rate Loans plus (b) 2.0% per annum; provided, however,
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the Applicable Rate otherwise applicable to such Loan
plus 2.0% per annum, in each case to the fullest extent permitted by applicable
Laws.

8



--------------------------------------------------------------------------------



 



     “Defaulted Credit” has the meaning specified in the definition of
“Defaulting Lender”.
     “Defaulted Payment” has the meaning specified in the definition of
“Defaulting Lender”.
     “Defaulting Lender” means any Lender (a) that has failed to fund any
portion of the Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder (each
such Loan, a “Defaulted Credit”) within three Business Days of the date required
to be funded by it hereunder, unless the subject of a good faith dispute,
(b) that has otherwise failed to pay over to any Agent, the L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (each such
payment, a “Defaulted Payment”) within three Business Days of the date when due,
unless the subject of a good faith dispute, (c) that has given written notice to
any Agent, the L/C Issuer or any Lender or has otherwise publicly announced that
such Lender will or expects to become a Defaulting Lender or (d) as to which a
Distress Event has occurred, in each case in clauses (a) through (c) above, for
so long as the applicable Default Period is in effect.
     “Determination Date” has the meaning specified in Section 2.14(a).
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Distress Event” means, with respect to any Person (each, a “Distressed
Person”), (a) a voluntary or involuntary case (or comparable proceeding) with
respect to such Distressed Person has been commenced with respect to such
Distressed Person under any Debtor Relief Law, (b) a custodian, conservator,
receiver or similar official has been appointed for such Distressed Person or
for any substantial part of such Distressed Person’s assets or (c) such
Distressed Person has made a general assignment for the benefit of creditors or
has otherwise been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Distressed Person or its assets to be,
insolvent or bankrupt.
     “Distressed Person” has the meaning specified in the definition of
“Distress Event”.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.07(b)(iv), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.07(b)(ii)).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon

9



--------------------------------------------------------------------------------



 



(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “Equivalent” means, (a) with respect to a Loan denominated in a Committed
Currency, the Dollar equivalent of the principal amount of such Loan, determined
by the Paying Agent on the basis of its spot rate at approximately 11:00 a.m.,
London time, on the date two (2) Business Days before the date of such Loan, for
the purchase of the relevant Committed Currency with Dollars for delivery on the
date of such Loan, and (b) with respect to any other amount, if denominated in
Dollars, then such amount in Dollars, and otherwise the Dollar equivalent of
such amount, determined by the Paying Agent on the basis of its spot rate at
approximately 11:00 a.m., London time, on the date for which the Dollar
equivalent amount of such amount is being determined, for the purchase of the
relevant Committed Currency with Dollars for delivery on such date; provided,
however, that, in calculating the Equivalent for purposes of determining (i) the
Borrower’s obligation to prepay Loans pursuant to Section 2.05 hereof, or
(ii) the Borrower’s ability to request additional Loans pursuant to the
Commitments, the Paying Agent may, in its discretion, on any Business Day
selected by the Paying Agent (prior to the Obligations being Fully Satisfied),
calculate the Equivalent of each Loan denominated in a Committed Currency. The
Paying Agent shall notify the Borrower of the Equivalent of such Loan
denominated in a Committed Currency or any other amount at the time that
Equivalent is determined.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan or the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is

10



--------------------------------------------------------------------------------



 



considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.
     “EURIBO Rate” means the rate appearing on Reuters Page EURIBOR01 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Paying Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in Euro by reference to the Banking Federation of the European Union
Settlement Rates for deposits in Euro) at approximately 10:00 a.m., London time,
two Business Days prior to the commencement of the applicable Interest Period,
as the rate for deposits in Euro with a maturity comparable to such Interest
Period or, if for any reason such rate is not available, the average (rounded
upward, if necessary, to the nearest five decimal places) of the respective
rates per annum at which deposits in Euros are offered to the Paying Agent in
London by prime banks in the European interbank eurocurrency market at
approximately 10:00 a.m., London time, two Business Days prior to the
commencement of the such Interest Period in an amount substantially equal to the
Paying Agent’s (in its capacity as a Lender) Eurocurrency Rate Loan comprising
part of such Revolving Credit Borrowing to be outstanding during such Interest
Period and for a period equal to such Interest Period (subject, however, to the
provisions of Section 3.03).
     “Euro” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.
     “Eurocurrency Rate” means:
     (a) for any Interest Period with respect to any Eurocurrency Rate Loan
denominated in Dollars or any Committed Currency other than Euro the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Paying Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars or the applicable
Committed Currency (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Paying Agent
to be the rate at which deposits in Dollars or the applicable Committed Currency
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered to
the Paying Agent (or an Affiliate of the Paying Agent, in the Paying Agent’s
discretion) by major banks in the London or other offshore interbank
eurocurrency market for such currency at their request at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period;
     (b) for any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to (A) BBA LIBOR, at approximately 11:00 a.m., London time,
two Business Days prior to the date of determination (provided that if such day
is not a Business Day, the next preceding Business Day) for Dollar deposits
being delivered in the London interbank eurodollar market for a term of one
month commencing that day or (B) if such published rate is not available at such
time for any reason, the rate determined by the Paying Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made, continued or
converted by the Paying Agent and with

11



--------------------------------------------------------------------------------



 



a term equal to one month would be offered to the Paying Agent by major banks in
the London interbank eurodollar market at their request at the date and time of
determination; and
     (c) for any Interest Period with respect to any Eurocurrency Rate Loan
denominated in Euros, the EURIBO Rate.
     “Eurocurrency Rate Loan” means a Loan (other than a Base Rate Loan)
denominated in Dollars or a Committed Currency that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”.
     “Event of Default” has the meaning specified in Section 9.01.
     “Existing Credit Agreement” has the meaning specified in the preamble
hereto.
     “Existing Letter of Credit” means each letter of credit listed on Schedule
III.
     “Facility Fee” has the meaning specified in Section 2.09(a).
     “Federal Funds Rate” means, for any day, the rate per annum (rounded upward
to the nearest one one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of New York (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank (or any successor) in substantially the same manner
as such Federal Reserve Bank computes and announces the weighted average it
refers to as the “Federal Funds Effective Rate” as of the Closing Date.
     “Foreign Lender” has the meaning specified in Section 11.15(a)(i).
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fully Satisfied” means, with respect to the Obligations as of any date,
that, as of such date, (a) all principal of and interest accrued to such date
which constitute Obligations shall have been irrevocably paid in full in cash,
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the L/C Issuer and (d) the Commitments shall have expired or been terminated
in full.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

12



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Granting Lender” has the meaning specified in Section 11.07(h).
     “Guarantors” means, collectively, the Material Subsidiaries of the Borrower
identified as a “Guarantor” on the signature pages hereto and each other
Material Subsidiary of the Borrower that shall be required to execute and
deliver a Joinder Agreement pursuant to Section 7.12. For purposes of
clarification, the Receivables Subsidiaries shall not be Guarantors.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the Paying
Agent and the Lenders pursuant to Article IV hereof.
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Honor Date” has the meaning specified in Section 2.03(c)(i).
     “ICC” has the meaning specified in Section 2.03(h).
     “Impacted Lender” means any Lender as to which the Administrative Agent,
the L/C Issuer or the Swing Line Lender has a good faith belief that such Lender
has defaulted in fulfilling its obligations (as a lender, letter of credit
issuer or issuer of bank guarantees and including, but not limited to, funding
or paying when due loan requests, swingline participations, letter of credit
participations, pro rata sharing obligations and expense and indemnification
obligations) under one or more other syndicated credit facilities, unless the
subject of a good faith dispute.

13



--------------------------------------------------------------------------------



 



     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business on customary terms);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases, Off-Balance Sheet Liabilities and Synthetic Lease
Obligations;
     (g) all obligations of such Person to mandatorily purchase, redeem, retire,
defease or otherwise make any payment, in each case in cash, in respect of any
Equity Interests in such Person or any other Person or any warrants, rights or
options to acquire such Equity Interests, valued, in the case of redeemable
preferred interests, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent that such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any capital lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.
     “Indemnified Liabilities” has the meaning specified in Section 11.05.
     “Indemnitees” has the meaning specified in Section 11.05.
     “Information” has the meaning specified in Section 11.08.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

14



--------------------------------------------------------------------------------



 



     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Committed Loan
Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person. For purposes of covenant compliance, the amount of any Investment shall
be (i) the amount actually invested, without adjustment for subsequent increases
or decreases in the value of such Investment, minus (ii) the amount of dividends
or distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash, Cash Equivalents or short-term marketable
debt securities.
     “IP Rights” has the meaning specified in Section 6.17.
     “IRS” means the United States Internal Revenue Service.
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and with respect to any such Letter of Credit.
     “Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed by a direct or indirect Domestic Subsidiary in accordance
with the provisions of Section 7.12.
     “KeyBank” means KeyBank National Association and its successors.
     “KeyBank Fee Letter” means the letter agreement, dated March 24, 2011,
between the Borrower and KeyBank.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof.

15



--------------------------------------------------------------------------------



 



     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance (or deemed issuance) thereof or extension of the expiry date thereof,
or the renewal or increase of the amount thereof.
     “L/C Issuer” means (a) KeyBank in its capacity as issuer of Letters of
Credit hereunder and/or (b) any other Lender from time to time designated by the
Borrower as an L/C Issuer with the consent of such Lender, in its sole
discretion, and the Co-Administrative Agents (such consent not to be
unreasonably withheld or delayed), in each case in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. For the purposes of the foregoing, the consent of the
Co-Administrative Agents shall not be withheld if (i) the credit rating of
KeyBank is unacceptable to the proposed beneficiary of a Letter of Credit or
(ii) the credit rating of KeyBank could reasonably be expected to result in
additional material costs or expenses being paid, or additional material
obligations being incurred, by the Borrower or any Subsidiary under or in
connection with any Contractual Obligations to which the proposed beneficiary of
a Letter of Credit is a party. In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer and the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Paying Agent.
     “Letter of Credit” means any letter of credit issued hereunder, or deemed
to have been issued hereunder, including, without limitation, all Existing
Letters of Credit. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fees” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $150,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

16



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Credit Loan or a Swing Line Loan.
     “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Bank of America Fee Letter, (d) the KeyBank Fee Letter, (e) each Letter
of Credit Application and (f) each Joinder Agreement.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the business, assets, liabilities (actual or
contingent), operations or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of any Agent or any Lender under any Loan Document, or of the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.
     “Material Subsidiary” means each Domestic Subsidiary now existing or
hereafter acquired or formed, and each successor thereto, which, (a) after
giving pro forma effect to such acquisition or formation, or at any other time
thereafter, (i) the Borrower and its other Subsidiaries’ Investments in such
Domestic Subsidiary exceeds 2.5% of the total assets of the Borrower and its
Subsidiaries on a consolidated basis, (ii) the Borrower and its other
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Domestic Subsidiary exceeds 2.5% of the total assets of
the Borrower and its Subsidiaries on a consolidated basis, or (iii) the Borrower
and its other Subsidiaries’ equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principle of such Domestic Subsidiary exceeds 2.5% of the income of
the Borrower and its Subsidiaries on a consolidated basis, or (b) together with
any other Domestic Subsidiaries that have not provided a Guaranty hereunder,
after giving pro forma effect to such acquisition or formation, or at any other
time thereafter, (i) the Borrower and its other Subsidiaries’ Investments in
such Domestic Subsidiaries exceeds 10% of the total assets of the Borrower and
its Subsidiaries on a consolidated basis, (ii) the Borrower and its other
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Domestic Subsidiaries exceeds 10% of the total assets of
the Borrower and its Subsidiaries on a consolidated basis, or (iii) the Borrower
and its other Subsidiaries’ equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principle of such Domestic Subsidiaries exceeds 10% of the income of
the Borrower and its Subsidiaries on a consolidated basis, in each case, as of
the last day of the most recently completed fiscal quarter of the Borrower with
respect to which, pursuant to clauses (a) or (b) of Section 7.01, financial
statements have been, or are required to have been, delivered by the Borrower,
and in any event includes all of the Domestic Subsidiaries listed on
Schedule II.
     “Maturity Date” means the earlier of (i) May 11, 2016 and (ii) the date of
termination in whole of the Commitments, the Letter of Credit Sublimit, and the
Swing Line Sublimit pursuant to Section 2.06 or 9.02(b).

17



--------------------------------------------------------------------------------



 



     “Maximum Rate” has the meaning specified in Section 11.10.
     “MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” means a plan described in Section 4064 of ERISA to
which the Borrower or any ERISA Affiliate is obligated to make contributions.
     “Net Cash Proceeds” means:
     (a) with respect to the sale of any asset by any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such sale (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) out-of-pocket expenses, brokerage
commissions and other direct fees and expenses (including legal expenses and the
expenses of any financial advisor) incurred by such Loan Party or such
Subsidiary in connection with such sale and (C) income, franchise, transfer or
other taxes paid in connection with the relevant asset sale as a result of the
sale or any gain recognized in connection therewith; and
     (b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such incurrence or issuance over
(ii) the underwriting discounts and commissions, and other out-of-pocket
expenses, incurred by the Borrower in connection with such incurrence or
issuance.
     “Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not
a Guarantor.
     “Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
     “Note” means a Revolving Credit Note.
     “NPL” means the National Priorities List under CERCLA.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligation of any
Loan Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect

18



--------------------------------------------------------------------------------



 



to pay or advance on behalf of such Loan Party. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party and any Swap
Bank and (b) all obligations under any Treasury Management Agreement between any
Loan Party and any Treasury Management Bank.
     “Off-Balance Sheet Liabilities” means, with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any sale and leaseback transaction which does
not create a liability on the consolidated balance sheet of such Person and its
Subsidiaries; or (c) any other monetary obligation arising with respect to any
other transaction which is characterized as indebtedness for tax purposes but
not for accounting purposes in accordance with GAAP.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” has the meaning specified in Section 3.01(b).
     “Outstanding Amount” means (i) with respect to Revolving Credit Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
(based on the Equivalent in Dollars at such time) after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swing
Line Loans, as the case may be, occurring on such date; and (ii) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
     “Participant” has the meaning specified in Section 11.07(d).
     “Participant Register” has the meaning specified in Section 11.07(d).
     “Paying Agent” means KeyBank in its capacity as a paying agent under any of
the Loan Documents, or any successor paying agent.
     “Paying Agent’s Office” means the Paying Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Paying Agent may from time to time notify the Borrower and the
Lenders.

19



--------------------------------------------------------------------------------



 



     “Payment Office” means, for any Committed Currency, such office of KeyBank
as shall be from time to time selected by the Paying Agent and notified by the
Paying Agent to the Borrower and the Lenders.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Act” means the Pension Protection Act of 2006.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430 and 436 of the Code and Sections 302 and 303 of ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) (excluding a Multiple Employer Plan or a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the Pension Funding Rules.
     “Permitted Acquisition” means any purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property and assets
of, any Person permitted by Section 8.02(i).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan,” within the meaning of
Section 3(3) of ERISA (including a Pension Plan and excluding a Multiemployer
Plan or a Multiple Employer Plan), maintained for employees of the Borrower or
any ERISA Affiliate and to which the Borrower or any ERISA Affiliate is required
to contribute on behalf of any of its employees.
     “Platform” has the meaning specified in Section 7.02.
     “Primary Currency” has the meaning specified in Section 11.17(c).
     “Prime Rate” means the interest rate established from time to time by the
Paying Agent as the Paying Agent’s prime rate, whether or not such rate is
publicly announced. The Prime Rate may not be the lowest interest rate charged
by the Paying Agent for commercial or other extensions of credit. Each change in
the Prime Rate shall be effective immediately from and after such change.
     “Pro Forma Basis” means, for purposes of calculating the Consolidated
Leverage Ratio (including for purposes of determining the Applicable Rate) and
Consolidated Net Worth, that any Disposition of a Sold Business or Acquisition
shall be deemed to have occurred as of the first day of the most recent four
consecutive fiscal quarter period preceding the date of such transaction for
which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (a) with respect to
any Disposition of a Sold Business, income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (b) with respect to any Acquisition income
statement items (whether positive or negative) attributable to the Person or
property acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (i) such items are not otherwise
included in such income statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01

20



--------------------------------------------------------------------------------



 



and (ii) such items are supported by audited financial statements, if available,
or such other information reasonably satisfactory to the Co-Administrative
Agents.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 9.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Public Lender” has the meaning specified in Section 7.02.
     “Receivables Facility” has the meaning specified in Section 8.05(g).
     “Receivables Subsidiary” has the meaning specified in Section 7.12.
     “Register” has the meaning specified in Section 11.07(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Credit Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the Commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that, as set forth in Section 11.23, the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, corporate controller, treasurer, or assistant
treasurer of a Loan Party and, with respect to certificates to be delivered
pursuant to Sections 5.01 and 5.02, notices to be delivered pursuant to
Section 7.03 and the requirements of Section 9.01, the general counsel or the
secretary of the Borrower. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

21



--------------------------------------------------------------------------------



 



     “Restricted Payment” means any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any capital stock or other Equity Interest of the Borrower or any
Subsidiary, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Persons thereof). The
definition of “Restricted Payment” shall not include any dividend or other
distribution (whether in cash, securities or other property) with regard to any
capital stock or other Equity Interest of the Borrower or any Subsidiary.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Loans denominated in Dollars, $5,000,000, and in respect of any Revolving Credit
Loans denominated in any Committed Currency, the Equivalent of $5,000,000.
     “Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Loans denominated in Dollars, $1,000,000, and in respect of Revolving Credit
Loans denominated in any Committed Currency, the Equivalent of $1,000,000.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Commitments at such time.
     “Revolving Credit Loan” has the meaning specified in Section 2.01.
     “Revolving Credit Note” means a promissory note of the Borrower payable to
the order of any Lender, in substantially the form of Exhibit C, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Loans made by such Lender.
     “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.
     “Sold Business” means any material Person, property, business or asset
sold, transferred or otherwise disposed of by the Borrower or any Subsidiary,
other than in the ordinary course of business.
     “Solvent” and “Solvency” mean, with respect to any Person, and its
Subsidiaries on a consolidated basis, on any date of determination, that on such
date (a) the fair value of the property of such Person, and its Subsidiaries on
a consolidated basis, is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person, and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person, and its Subsidiaries on a consolidated basis, is not less
than the amount that will be required to pay the probable liability of such
Person, and its Subsidiaries on a consolidated basis, on its debts as they
become absolute and matured, (c) such Person, and its Subsidiaries on a
consolidated basis, does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person, and its Subsidiaries on a
consolidated basis, is not engaged in business or a transaction,

22



--------------------------------------------------------------------------------



 



and is not about to engage in business or a transaction, for which the property
of such Person, and its Subsidiaries on a consolidated basis, would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     “SPC” has the meaning specified in Section 11.07(h).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Swap Bank” means (a) any Person that is a Lender or an Affiliate of a
Lender at the time that it becomes a party to a Swap Contract with any Loan
Party and (b) any Lender or Affiliate of a Lender that is party to a Swap
Contract with any Loan Party in existence on the Closing Date.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means KeyBank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).

23



--------------------------------------------------------------------------------



 



     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” has the meaning specified in Section 3.01(a).
     “Threshold Amount” means $50,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.
     “Treasury Management Bank” means (a) any Person that is a Lender or an
Affiliate of a Lender at the time that it becomes a party to a Treasury
Management Agreement with any Loan Party and (b) any Lender or Affiliate of a
Lender that is a party to a Treasury Management Agreement with any Loan Party in
existence on the Closing Date.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
1.02 Other Interpretive Provisions.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

24



--------------------------------------------------------------------------------



 



     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Co-Administrative Agents,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Co-Administrative Agents and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
1.04 Rounding.
     Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.05 References to Agreements and Laws.
     Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

25



--------------------------------------------------------------------------------



 



1.06 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.07 Letter of Credit Amounts.
     Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit at such time after giving effect to all increases thereof
contemplated by such Letter of Credit or the Letter of Credit Application
therefor, whether or not such maximum face amount is in effect at such time.
1.08 Currency Equivalents Generally.
     Any amount specified in this Agreement (other than in Articles II, X and
XI) or any of the other Loan Documents to be in Dollars shall also include the
equivalent of such amount in any currency other than Dollars, such equivalent
amount to be determined at the rate of exchange quoted by the Paying Agent in
its principal office at the close of business on the Business Day immediately
preceding any date of determination thereof, to prime banks in New York, New
York for the spot purchase in the New York foreign exchange market of such
amount in Dollars with such other currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 The Loans.
     Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate principal amount (based in respect of any Revolving Credit Loans to be
denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Committed Loan
Notice) not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of all Revolving Credit Loans
denominated in a Committed Currency shall not exceed the Committed Currency
Sublimit, and (iii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment. Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Paying Agent,
which may be given by telephone. Each such notice must be received by the Paying
Agent not later than (i) 11:00 a.m. three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars

26



--------------------------------------------------------------------------------



 



or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans denominated in Dollars, (ii) 4:00 p.m. three Business Days prior to
the requested date of any Revolving Credit Borrowing consisting of Eurocurrency
Rate Loans denominated in any Committed Currency, and (iii) 11:00 a.m. on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Paying Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of not less than the Revolving Credit Borrowing Minimum or the
Revolving Credit Borrowing Multiple in excess thereof. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of not less than the Revolving Credit Borrowing
Minimum or the Revolving Credit Borrowing Multiple in excess thereof. Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Revolving Credit Borrowing, a conversion of
Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Revolving Credit Loans are to be
converted, (v) if such Borrowing is a Revolving Credit Borrowing, the currency
of such Borrowing, which shall be Dollars or a Committed Currency and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Revolving Credit Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, the Paying Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Paying Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in Section 2.02(a). In the case of a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the Paying
Agent in immediately available funds at the Paying Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice,
in the case of a Revolving Credit Borrowing consisting of Loans denominated in
Dollars, and before 5:00 p.m. on the date of such Revolving Credit Borrowing, in
the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Loans
denominated in any Committed Currency. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Paying Agent shall make all funds so
received available to the Borrower in like funds as received by the Paying Agent
either by (i) crediting the account of the Borrower on the books of KeyBank with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Paying Agent by the Borrower;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are Swing Line Loans or L/C
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowings, second, to the payment
in full of any such Swing Line Loans, and third, to the Borrower as provided
above.
     (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
upon the request of the Required Lenders, no Loans may be converted to or
continued as Eurocurrency Rate Loans.

27



--------------------------------------------------------------------------------



 



     (d) The Paying Agent shall promptly notify the Borrower and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate. The determination of the Eurocurrency
Rate by the Paying Agent shall be conclusive in the absence of manifest error.
At any time that Base Rate Loans are outstanding, the Paying Agent shall notify
the Borrower and the Lenders of any change in the Prime Rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
Interest Periods in effect.
     (f) The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
     (g) The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Co-Administrative Agents, increase the Aggregate
Commitments (but not the Committed L/C Currency Sublimit and Committed Currency
Sublimit) by up to $100,000,000 with additional Commitments from any existing
Lender or new Commitments from any other Person selected by the Borrower and
approved by the Co-Administrative Agents (such approval not to be unreasonably
withheld); provided that:
     (i) any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $5,000,000 in excess thereof;
     (ii) no Default or Event of Default shall exist and be continuing at the
time of any such increase;
     (iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;
     (iv) any new Lender shall join this Agreement by executing such joinder
documents required by the Co-Administrative Agents; and
     (v) as a condition precedent to such increase, the Borrower shall deliver
to the Co-Administrative Agents a certificate of each Loan Party dated as of the
date of such increase signed by a Responsible Officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.02(g),
the representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01, and (2) no
Default or Event of Default exists.
     The Borrower shall prepay any Loans owing by it and outstanding on the date
of any such increase (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to

28



--------------------------------------------------------------------------------



 



keep the outstanding Loans ratable with any revised Commitments arising from any
nonratable increase in the Commitments under this Section. In connection with
any such increase in the Aggregate Commitments, Schedule 2.01 shall be revised
by the Co-Administrative Agents to reflect the new Commitments and distributed
to the Lenders.
2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) On the Closing Date, each Existing Letter of Credit shall be deemed to
have been issued hereunder by the L/C Issuer. Subject to the terms and
conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or any Subsidiary in Dollars or any Committed Currency, and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued (or
deemed to have been issued) for the account of the Borrower or any Subsidiary;
provided that the L/C Issuer shall not make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension, (w) the
Total Outstandings would exceed the Aggregate Commitments, (x) the aggregate
Outstanding Amount of the Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans would exceed such
Lender’s Commitment, (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit and (z) the Outstanding Amount of all L/C
Obligations denominated in a Committed Currency would exceed the Committed L/C
Currency Sublimit. Each request by the Borrower for an L/C Credit Extension
shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
     (ii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;

29



--------------------------------------------------------------------------------



 



     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;
     (D) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
     (E) such Letter of Credit is in an initial stated amount less than
$100,000, in the case of a commercial Letter of Credit, or $500,000, in the case
of a standby Letter of Credit, or is to be denominated in a currency other than
Dollars or a Committed Currency; or
     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender or an Impacted Lender
hereunder, unless the Borrower or such Lender has cash collateralized such
Defaulting Lender’s or Impacted Lender’s risk participation in the L/C
Obligations in accordance with the procedures set forth in Section 2.03(g) for
so long as such risk participation is outstanding or the L/C Issuer has
otherwise entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iii) The L/C Issuer shall not be under any obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (iv) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agents in Article X with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully,
and subject to the same limitations, as if the term “Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Paying Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such Letter of
Credit Application must be received by the L/C Issuer and the Paying Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the L/C Issuer and the Paying Agent may agree in a particular instance in their
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) whether such Letter of Credit
is to be denominated in Dollars or a Committed Currency and in the absence of
such

30



--------------------------------------------------------------------------------



 



specification shall be deemed to be a request for a Letter of Credit denominated
in Dollars; (H) a general description of the purpose and nature of the requested
Letter of Credit; and (I) such other matters as the L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Paying Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Paying Agent may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Paying Agent (by telephone or in writing) that the
Paying Agent has received a copy of such Letter of Credit Application from the
Borrower and, if not, the L/C Issuer will provide the Paying Agent with a copy
thereof. Upon receipt by the L/C Issuer of confirmation from the Paying Agent
that the requested issuance or amendment is permitted in accordance with the
terms hereof, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance (or deemed issuance) of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer shall agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the L/C Issuer
to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the L/C Issuer, the
Borrower shall not be required to make a specific request to the L/C Issuer for
any such renewal. Once an Auto-Renewal Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such renewal if (A) the L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is two Business Days
before the Nonrenewal Notice Date from the Paying Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 5.02
is not then satisfied.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Paying Agent a true and complete copy of such Letter of Credit or amendment.

31



--------------------------------------------------------------------------------



 



     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Paying Agent thereof. Not later than 12:00 noon on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the Paying
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Paying Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the Equivalent amount of such Lender’s Pro Rata
Share thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing in Dollars of Base Rate Loans to be disbursed on the
Honor Date in an Equivalent amount equal to the Unreimbursed Amount, without
regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice) and provided, that after giving effect to
such Borrowing, the Total Outstandings shall not exceed the Aggregate
Commitments. Any notice given by the L/C Issuer or the Paying Agent pursuant to
this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender (including any Lender acting as the L/C Issuer) shall upon
any notice pursuant to Section 2.03(c)(i) make funds available to the Paying
Agent for the account of the L/C Issuer at the Paying Agent’s Office in an
Equivalent amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the Paying
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan in
Dollars to the Borrower in such amount. The Paying Agent shall remit the funds
so received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the Paying
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.
     (iv) Until each Lender funds its Revolving Credit Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.
     (v) So long as it has a Commitment hereunder, each Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or an

32



--------------------------------------------------------------------------------



 



Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 5.02 (other than delivery by the
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Paying Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Paying Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate from time to time in effect and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any Lender
(through the Paying Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Paying Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the Paying
Agent), the Paying Agent will distribute to such Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the same funds as those received by the Paying Agent.
     (ii) If any payment received by the Paying Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Paying Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Paying Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of

33



--------------------------------------------------------------------------------



 



such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any exchange, release or nonperfection of any collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the L/C Obligations of the Borrower in
respect of such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of the L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Agents, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure

34



--------------------------------------------------------------------------------



 



to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit unless the L/C Issuer is prevented or
prohibited from so paying as a result of any order or directive of any court or
other Governmental Authority. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Paying Agent, (i) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding and partially or wholly undrawn, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such L/C Borrowing
or the Letter of Credit Expiration Date, as the case may be). For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Paying Agent, for the benefit of the L/C Issuer and the Lenders, as collateral
for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Paying Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the Paying
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at KeyBank. If at any time the Paying Agent determines that any
funds held as cash collateral are subject to any right or claim of any Person
other than the Paying Agent or that the total amount of such funds is less than
the aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Paying Agent, pay to the Paying Agent, as
additional funds to be deposited and held in the deposit accounts at KeyBank as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as cash collateral
that the Paying Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as cash collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the L/C Issuer.
     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued (or deemed
issued), (i) the rules of the “International Standby Practices 1998” published
by the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (or deemed issuance) (including the
ICC decision published by the Commission on Banking Technique and Practice on
April 6, 1998 regarding the European single currency (Euro)) shall apply to each
commercial Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Paying Agent for
the account of each Lender (except as otherwise provided in Section 11.23 with
respect to Defaulting Lenders) in accordance with its Pro Rata Share a Letter of
Credit fee for each Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit) (such
fees, “Letter of Credit Fees”). Such Letter of Credit Fees shall be computed on
a quarterly basis in arrears. Such Letter of Credit Fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance
(or deemed issuance) of such

35



--------------------------------------------------------------------------------



 



Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to the L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued (or deemed issued) by
the L/C Issuer equal to the rate per annum identified in the KeyBank Fee Letter
times the daily maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit) and on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the first Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance (or deemed issuance) of such Letter of Credit, on
the Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
     (k) Reimbursement Agreement. It is acknowledged and agreed that this
Agreement shall be deemed to be the “Reimbursement Agreement” for purposes of
that certain Indenture dated as of June 1, 2003 between the Ohio Air Quality
Development Authority and Bank One Trust Company, National Association, as
trustee, as amended from time to time.
     (l) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”)
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate principal amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided further that the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan
denominated in Dollars. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Paying Agent,
which may be given by telephone.

36



--------------------------------------------------------------------------------



 



Each such notice must be received by the Swing Line Lender and the Paying Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Paying Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Paying Agent (by telephone or in
writing) that the Paying Agent has also received such Swing Line Loan Notice
and, if not, the Swing Line Lender will notify the Paying Agent (by telephone or
in writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Paying Agent (including at the
request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Pro Rata Share of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Commitments and the
conditions set forth in Section 5.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Paying Agent. Each Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Paying Agent in immediately available funds for the
account of the Swing Line Lender at the Paying Agent’s Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount. The Paying
Agent shall remit the funds so received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Paying Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
     (iii) If any Lender fails to make available to the Paying Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Paying Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing

37



--------------------------------------------------------------------------------



 



Line Lender submitted to any Lender (through the Paying Agent) with respect to
any amounts owing under this Section 2.04(c)(iii) shall be conclusive absent
manifest error.
     (iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Paying Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Rate. The Paying Agent will make such demand upon the request
of the Swing Line Lender.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05 Prepayments.
     (a) Optional. (i) The Borrower may, upon notice to the Paying Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (1) such notice must be received by the Paying
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Revolving Credit Loans shall be in a principal
amount of not less than the Revolving Credit Borrowing Minimum or the Revolving
Credit Borrowing Multiple in excess thereof; and (3) any prepayment of Swing
Line Loans shall be in a principal amount of not less than $100,000 or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid. The Paying Agent will

38



--------------------------------------------------------------------------------



 



promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon, together with any additional amounts required pursuant
to Section 3.05. Except as set forth in Section 11.23, each prepayment pursuant
to this Section 2.05(a) shall be paid to the Paying Agent for distribution to
the Appropriate Lenders in accordance with their respective Pro Rata Shares.
     (ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Paying Agent), at any time or from time to time, voluntarily prepay Swing
Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Paying Agent
not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (b) Mandatory.
     (i) If for any reason (A) the Total Outstandings at any time exceed the
Aggregate Commitments then in effect or (B) the Swing Line Loans outstanding
exceed the Swing Line Sublimit, the Borrower shall immediately prepay the
Revolving Credit Loans, the Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Loans and Swing Line Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.
     (ii) Prepayments made pursuant to clause (i)(A) of this Section 2.05(b),
first, shall be applied to prepay L/C Borrowings outstanding at such time until
all such L/C Borrowings are paid in full, second, shall be applied to prepay
Swing Line Loans outstanding at such time until all such Swing Line Loans are
paid in full, third, shall be applied to prepay Revolving Credit Loans
outstanding at such time and, fourth, shall be used to Cash Collateralize the
L/C Obligations. Upon the drawing of any Letter of Credit which has been Cash
Collateralized, such funds shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party) to reimburse the L/C
Issuer or the Lenders, as applicable.
     (c) Prepayments of Committed Currency Loans. If as of any Determination
Date (i) the Equivalent of the Outstanding Amount of all Revolving Credit Loans,
all Swing Line Loans and all L/C Obligations exceeds the Aggregate Commitments
then in effect or (ii) the Equivalent of all L/C Obligations exceeds the Letter
of Credit Sublimit, in each case, the Borrower shall, on such Determination
Date, prepay Revolving Credit Loans denominated in Committed Currencies and/or
Cash Collateralize Letters of Credit denominated in a Committed Currency in an
aggregate amount equal to such excess. If as of any Determination Date the
Equivalent of the Outstanding Amount of all Revolving Credit Loans and all L/C
Obligations denominated in a Committed Currency exceeds 105% of the Committed
Currency Sublimit then in effect, the Borrower shall, on such Determination
Date, prepay Revolving Credit Loans denominated in Committed Currencies and/or
Cash Collateralize Letters of Credit denominated in a Committed Currency in an
aggregate amount equal to the amount by which such Outstanding Amount exceeds
the Committed Currency Sublimit.
     (d) Prepayments to Include Accrued Interest, Etc. All prepayments under
this Section 2.05 shall be made together with (i) accrued and unpaid interest to
the date of such prepayment on the principal

39



--------------------------------------------------------------------------------



 



amount so prepaid and (ii) in the case of any such prepayment of a Eurocurrency
Rate Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05.
2.06 Termination or Reduction of Commitments.
     (a) Optional. The Borrower may, upon notice to the Paying Agent, terminate
the unused portions of the Letter of Credit Sublimit, the Committed Currency
Sublimit, the Committed L/C Currency Sublimit or the unused Commitments, or from
time to time permanently reduce the unused portions of the Letter of Credit
Sublimit, the Committed Currency Sublimit, the Committed L/C Currency Sublimit
or the unused Commitments; provided that (i) any such notice shall be received
by the Paying Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the unused portions of
the Letter of Credit Sublimit, the Committed Currency Sublimit, the Committed
L/C Currency Sublimit or the unused Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Revolving Credit Facility, the Letter of Credit Sublimit, the Swing Line
Sublimit, the Committed Currency Sublimit or the Committed L/C Currency Sublimit
exceeds the amount of the Revolving Credit Facility, such Letter of Credit
Sublimit, Swing Line Sublimit, Committed Currency Sublimit or Committed L/C
Currency Sublimit shall be automatically reduced by the amount of such excess.
     (b) Mandatory. If after giving effect to any reduction or termination of
unused Commitments under this Section 2.06, the Letter of Credit Sublimit, the
Committed Currency Sublimit, the Committed L/C Currency Sublimit or the Swing
Line Sublimit exceeds the amount of the Commitments, such sublimit shall be
automatically reduced by the amount of such excess.
     (c) Application of Commitment Reductions; Payment of Fees. The Paying Agent
will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Committed Currency Sublimit, the
Committed L/C Currency Sublimit or the unused Commitment under this
Section 2.06. Upon any reduction of unused Commitments, except as set forth in
Sections 11.23 and 11.24, the Commitment of each Lender shall be reduced by such
Lender’s Pro Rata Share of the amount by which the Commitments are reduced. All
Facility Fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
2.07 Repayment of Loans.
     (a) Revolving Credit Loans. The Borrower shall repay to the Paying Agent
for the ratable account of the Lenders on the Maturity Date the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
     (b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date agreed to between the Borrower and the Swing
Line Lender, but in no event more than 30 days after such Loan is made and
(ii) the Maturity Date.
2.08 Interest.
     (a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Applicable Rate for
Eurocurrency Rate Loans; (ii) each Base Rate Loan shall bear interest on the

40



--------------------------------------------------------------------------------



 



outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Applicable Rate for Base Rate Loans; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Applicable
Rate for Base Rate Loans.
     (b) If any amount of principal, interest or fees payable under any of
Sections 2.03(i), 2.03(j) or 2.09 are not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Furthermore, upon the request of the Required
Lenders, while any Event of Default exists, the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09 Fees.
     In addition to certain fees described in Sections 2.03(i) and 2.03(j):
     (a) Facility Fee. The Borrower shall pay to the Paying Agent for the
account of each Lender (except as otherwise provided in Section 11.23 with
respect to Defaulting Lenders) in accordance with its Pro Rata Share, a fee (the
“Facility Fee”) equal to, the Applicable Rate times the Aggregate Commitments
(or, if the Aggregate Commitments have been terminated, on the Outstanding
Amount of all Loans and L/C Obligations). The Facility Fee shall accrue at all
times from the Closing Date through the Maturity Date, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable in arrears on the last Business Day of each March, June,
September and December, and on the Maturity Date. The Facility Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
     (b) Other Fees.
     (i) The Borrower shall pay to the Agents for their own respective accounts
fees in the amounts and at the times specified in the Bank of America Fee Letter
and the KeyBank Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
     (ii) The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

41



--------------------------------------------------------------------------------



 



2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
     (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Paying Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Paying Agent for the account of the applicable Lenders
or the L/C Issuer, as the case may be, promptly on demand by the Paying Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Paying Agent, any Lender or the
L/C Issuer), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of any
Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article IX. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.
2.11 Evidence of Indebtedness.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Paying Agent in
the ordinary course of business. The accounts or records maintained by the
Paying Agent and each Lender shall be conclusive absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Paying Agent in respect of such matters, the
accounts and records of the Paying Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Paying Agent,
the Borrower shall execute and deliver to such Lender (through the Paying Agent)
a Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
     (b) In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Paying Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Paying Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Paying Agent shall control in the absence of manifest error.

42



--------------------------------------------------------------------------------



 



     (c) Entries made in good faith by the Paying Agent in the Register pursuant
to Section 2.11(b), and by each Lender in its account or accounts pursuant to
Section 2.11(a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement and the other Loan Documents, absent
manifest error; provided that the failure of the Paying Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement and the other Loan Documents.
2.12 Payments Generally.
     (a) All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
(except with respect to principal of, interest on, and other amounts relating
to, Loans denominated in a Committed Currency) shall be made to the Paying
Agent, for the account of the respective Lenders to which such payment is owed,
at the Paying Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower with respect to principal of,
interest on, and other amounts relating to, Loans denominated in a Committed
Currency shall be made to the Paying Agent, for the account of the respective
Lenders to which such payment is owed, at the Payment Office in such Committed
Currency and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Paying Agent will promptly distribute to each Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Paying Agent after 2:00 p.m. shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.
     (b) If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
     (c) Unless the Borrower or any Lender has notified the Paying Agent, prior
to the date any payment is required to be made by it to the Paying Agent
hereunder, that the Borrower or such Lender, as the case may be, will not make
such payment, the Paying Agent may assume that the Borrower or such Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Paying Agent in immediately available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Paying Agent the portion of such assumed
payment that was made available to such Lender in immediately available funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Paying Agent to such Lender to the
date such amount is repaid to the Paying Agent in immediately available funds at
the higher of (A) Federal Funds Rate from time to time in effect in the case of
Loans denominated in Dollars or (B) the cost of funds incurred by the Paying
Agent in respect of such amount in the case of Loans denominated in Committed
Currencies; and

43



--------------------------------------------------------------------------------



 



     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Paying Agent the amount thereof in immediately available
funds, together with interest thereon for the period from the date such amount
was made available by the Paying Agent to the Borrower to the date such amount
is recovered by the Paying Agent (the “Compensation Period”) at a rate per annum
equal to the higher of (A) Federal Funds Rate from time to time in effect in the
case of Loans denominated in Dollars or (B) the cost of funds incurred by the
Paying Agent in respect of such amount in the case of Loans denominated in
Committed Currencies. If such Lender pays such amount to the Paying Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing in the case of Loans denominated in Dollars or (B) the cost of funds
incurred by the Paying Agent in respect of such amount in the case of Loans
denominated in Committed Currencies. If such Lender does not pay such amount
forthwith upon the Paying Agent’s demand therefor, the Paying Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Paying Agent, together with interest thereon for the Compensation Period at a
rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the Paying
Agent or the Borrower may have against any Lender as a result of any default by
such Lender hereunder.
     A notice of the Paying Agent to any Lender or the Borrower with respect to
any amount owing under this Section 2.12(c) shall be conclusive, absent manifest
error.
     (d) If any Lender makes available to the Paying Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the Paying
Agent because the conditions to the applicable Credit Extension set forth in
Article V are not satisfied or waived in accordance with the terms hereof, the
Paying Agent shall return such funds (in like funds as received from such
Lender) to such Lender, without interest.
     (e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.05(b) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.05(b) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.05(b).
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     (g) Whenever any payment received by the Paying Agent under this Agreement
or any of the other Loan Documents is insufficient to pay in full all amounts
due and payable to the Agents and the Lenders under or in respect of this
Agreement and the other Loan Documents on any date, such payment shall be
distributed by the Paying Agent and applied by the Agents and the Lenders in the
order of priority set forth in Section 9.03. If the Paying Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Paying Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s Pro Rata Share of the sum of (A) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

44



--------------------------------------------------------------------------------



 



     (h) To the extent that the Paying Agent receives funds for application to
the amounts owing by the Borrower under or in respect of this Agreement or any
Note in currencies other than the currency or currencies required to enable the
Paying Agent to distribute funds to the Lenders in accordance with the terms of
this Section 2.12, the Paying Agent shall be entitled to convert or exchange
such funds into Dollars or into a Committed Currency or from Dollars to a
Committed Currency or from a Committed Currency to Dollars, as the case may be,
to the extent necessary to enable the Paying Agent to distribute such funds in
accordance with the terms of this Section 2.12; provided that the Borrower and
each of the Lenders hereby agree that the Paying Agent shall not be liable or
responsible for any loss, cost or expense suffered by the Borrower or such
Lender as a result of any conversion or exchange of currencies affected pursuant
to this Section 2.12(h) or as a result of the failure of the Paying Agent to
effect any such conversion or exchange; and provided further that the Borrower
agrees to indemnify the Paying Agent and each Lender, and hold the Paying Agent
and each Lender harmless, for any and all losses, costs and expenses incurred by
the Paying Agent or any Lender for any conversion or exchange of currencies (or
the failure to convert or exchange any currencies) in accordance with this
Section 2.12(h).
2.13 Sharing of Payments.
     If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it (excluding any amounts applied by
the Swing Line Lender to outstanding Swing Line Loans and excluding any amounts
received by the L/C Issuer and/or the Swing Line Lender to secure the
obligations of a Defaulting Lender to fund risk participations hereunder), any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Paying Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that (x) if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon and (y) the
provisions of this Section shall not be construed to apply to (A) any payment
made by or on behalf the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender pursuant to
Section 11.23 or as consideration for any assignment or participation pursuant
to Section 11.07. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 11.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Paying Agent will keep records (which shall be conclusive and binding in the
absence of manifest error) of participations purchased under this Section 2.13
and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

45



--------------------------------------------------------------------------------



 



2.14 Committed Currency Borrowings.
     (a) Determination of Equivalents. The Paying Agent will determine the
Equivalent amount on each of the following dates: (i) the last Business Day of
each month, (ii) the date a Request for Credit Extension is delivered to the
Paying Agent with respect to each Credit Extension issued or advanced that
results in an Outstanding Amount denominated in a Committed Currency, (iii) each
date on which any Outstanding Amount is due, (iv) each Interest Payment Date
applicable thereto, (v) the Honor Date with respect to each Letter of Credit
denominated in a Committed Currency, (vi) each date of an amendment of any such
Letter of Credit denominated in a Committed Currency having the effect of
increasing the amount thereof, (vii) any date on which an L/C Borrowing is
deemed to have been made with respect to a Letter of Credit denominated in a
Committed Currency, and (viii) any additional and more frequent dates as the
Lead Arrangers in their sole discretion may, or at the direction of the Required
Lenders shall, select from time to time (each such date under clauses
(i) through (viii), being a “Determination Date”).
     (b) Notification of Availability. If on any date on which a Revolving
Credit Loan denominated in a Committed Currency is requested to be made or
continued, in the event that the Committed Currency requested or elected by the
Borrower to be continued is not available to the Paying Agent, then the Paying
Agent shall notify the Borrower no later than 4:00 p.m., three Business Days
prior to the proposed Borrowing or proposed continuation.
     (c) Consequences of Non-Availability. If the Paying Agent notifies the
Borrower pursuant to Section 2.14(b) that the Committed Currency requested or
elected by the Borrower to be continued is not available, such notification
shall (i) in the case of any request for a Borrowing, revoke such request and
(ii) in the case of any continuation or conversion, result in the Eurocurrency
Rate Loans denominated in such Committed Currency being automatically converted
into Eurocurrency Rate Loans denominated in Dollars for a one month Interest
Period on the last day of the then current Interest Period with respect to such
Eurocurrency Rate Loans denominated in such Committed Currency.
     (d) Automatic Conversions. During the existence of an Event of Default, all
outstanding Loans denominated in a Committed Currency shall be redenominated and
converted into their Equivalent of Base Rate Loans in Dollars on the last day of
the Interest Period applicable to any such Loans.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
     (a) Any and all payments by the Borrower to or for the account of any Agent
or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of each Agent and each
Lender, taxes imposed on or measured by its overall net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or maintains a lending office, or to
which such Agent or such Lender has a present or former connection (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to any Agent or
any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to

46



--------------------------------------------------------------------------------



 



additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) upon the request
of the Paying Agent, the Borrower shall furnish to the Paying Agent (which shall
forward the same to such Agent or such Lender, as the case may be) the original
or a certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Paying Agent.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to any Agent
or any Lender, the Borrower shall also pay to such Agent or to such Lender, as
the case may be, at the time interest is paid, such additional amount that such
Agent or such Lender specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) that such Agent or such Lender would have received if such Taxes or
Other Taxes had not been imposed.
     (d) The Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 3.01) paid
by such Agent and such Lender, (ii) amounts payable under Section 3.01(c) and
(iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto. Payment under this
Section 3.01(d) shall be made within 30 days after the date such Lender or such
Agent makes a demand therefor.
3.02 Illegality.
     If any Lender determines that the introduction or change in any Law after
the Closing Date has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Loans whose interest is determined by reference to the
Eurocurrency Rate in Dollars or any Committed Currency, or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Committed Currency in
the London interbank eurocurrency market or, in the case of Euro, the European
interbank eurocurrency market, then, on notice thereof by such Lender to the
Borrower through the Paying Agent, (i) any obligation of such Lender to make or
continue Eurocurrency Rate Loans in the applicable currency or to convert Base
Rate Loans to Eurocurrency Rate Loans in the applicable currency shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Paying Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Paying Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Paying Agent),
prepay or, if applicable, convert all such Eurocurrency Rate Loans of such
Lender and/or Base Rate Loans as to which the interest rate is determined with
reference to with reference to clause (b) of the definition of “Eurocurrency
Rate,” as applicable, to Base Rate Loans as to which the rate of interest is not
determined with reference to the

47



--------------------------------------------------------------------------------



 



Eurocurrency Rate (or if any such Eurocurrency Rate Loan is denominated in any
Committed Currency, be exchanged into an Equivalent amount of Dollars and be
Converted into a Base Rate Loan as to which the rate of interest is not
determined with reference to the Eurocurrency Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Paying Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurocurrency Rate component thereof until the Paying Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.
Notwithstanding the foregoing and despite the illegality for such a Lender to
make, maintain or fund Eurocurrency Rate Loans or Base Rate Loans as to which
the interest rate is determined with reference to the Eurocurrency Rate, that
Lender shall remain committed to make Base Rate Loans and shall be entitled to
recover interest at the Base Rate (without giving effect to clause (c) thereof).
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted, but without liability under
Section 3.05(a). Each Lender agrees to designate a different Lending Office if
such designation will avoid the need for such notice and will not, in the good
faith judgment of such Lender, otherwise be materially disadvantageous to such
Lender.
3.03 Inability to Determine Rates.
     If the Required Lenders determine that for any reason in connection with
any request for a Loan or a conversion to or continuation thereof that
(a) Dollar or other Committed Currency deposits are not being offered to banks
in the London interbank eurocurrency market or, in the case of Euro deposits,
the European interbank eurocurrency market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or in connection with a Base Rate Loan, or
(c) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan or in connection with a Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Paying Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the applicable currency or Base Rate Loans as to which the interest
rate is determined with reference to the Eurocurrency Rate, as applicable, shall
be suspended until the Paying Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the applicable currency or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein and shall be entitled to recover
interest at the Base Rate (without giving effect to clause (c) thereof).
3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.
     (a) If any Lender determines that as a result of the introduction of or any
Change in Law or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Loan the interest on which is determined by reference to the Eurocurrency
Rate or (as the case may be) issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.01 shall govern), (ii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political

48



--------------------------------------------------------------------------------



 



subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, or to which such Lender has a present or former
connection, and (iii) reserve requirements contemplated by Section 3.04(c)),
then from time to time upon demand of such Lender (with a copy of such demand to
the Paying Agent), the Borrower shall pay to such Lender such additional amounts
as will compensate such Lender for such increased cost or reduction.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Paying Agent), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction.
     (c) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Paying Agent) of
such additional interest from such Lender. If a Lender fails to give notice
15 days prior to the relevant Interest Payment Date, such additional interest
shall be due and payable 15 days from receipt of such notice.
3.05 Funding Losses.
     (a) Upon demand of any Lender (with a copy to the Paying Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
     (i) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (ii) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (iii) any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.16;
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
     (b) In addition to the rights of the Lenders set forth in Section 3.05(a),
at any time on or prior to the 180th day following the Closing Date, upon demand
of the Paying Agent, from time to time, the Borrower shall promptly compensate
the Paying Agent for and hold the Paying Agent harmless from any loss, cost or
expense incurred by it as a result of any assignment of a Eurocurrency Rate Loan
on a day

49



--------------------------------------------------------------------------------



 



other than the last day of the Interest Period therefor as a result of the
syndication of the Revolving Credit Facility.
     (c) For purposes of calculating amounts payable by the Borrower to the
Lenders or the Paying Agent under this Section 3.05, each Lender shall be deemed
to have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate
for such Loan by a matching deposit or other borrowing in the London interbank
Eurocurrency market for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.
3.06 Matters Applicable to All Requests for Compensation.
     (a) A certificate of any Agent or any Lender claiming compensation under
this Article III and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error; provided,
however, that no Agent or Lender may seek compensation under this Article III
more than 90 days after such Agent or Lender had actual knowledge that such
amount or amounts were payable under this Article III. In determining such
amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.01 or
3.04, the Borrower may replace such Lender in accordance with Section 11.16.
3.07 Survival.
     All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV
GUARANTY
4.01 The Guaranty.
     Each of the Guarantors hereby jointly and severally guarantees to each
Lender, each Swap Bank, each Treasury Management Bank, and the Co-Administrative
Agents as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.

50



--------------------------------------------------------------------------------



 



4.02 Obligations Unconditional.
     The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been Fully Satisfied. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:
     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
     (b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;
     (c) the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract between any Loan
Party and any Swap Bank or any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Treasury
Management Agreements shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;
     (d) any Lien granted to, or in favor of, the Co-Administrative Agents or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or
     (e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Co-Administrative Agents or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Loan Party and any Swap Bank
or any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

51



--------------------------------------------------------------------------------



 



4.03 Reinstatement.
     The obligations of the Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Co-Administrative Agents and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the
Co-Administrative Agents or such Lender in connection with such rescission or
restoration, including any such reasonable costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
4.04 Certain Additional Waivers.
     Each Guarantor agrees that such Guarantor shall have no right of recourse
to security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05 Remedies.
     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Co-Administrative Agents and
the Lenders, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.
4.06 Rights of Contribution.
     The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.
4.07 Guarantee of Payment; Continuing Guarantee.
     The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

52



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01 Conditions of Initial Credit Extension.
     The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
     (a) The Co-Administrative Agents’ receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, if applicable, each dated such date (or, in the case of
certificates of governmental officials, a recent date before such date) and each
in form and substance satisfactory to the Co-Administrative Agents and the
Lenders:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to each Agent, each Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Co-Administrative Agents and the Lenders may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party;
     (iv) such documents and certifications as the Co-Administrative Agents and
the Lenders may reasonably require to evidence that each Loan Party is duly
organized or formed, and that each Loan Party is validly existing and in good
standing in its jurisdiction of organization;
     (v) a favorable opinion of Jones Day, counsel to the Loan Parties,
addressed to the Co-Administrative Agents and each Lender, in form and substance
reasonably satisfactory to the Co-Administrative Agents;
     (vi) a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by any Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
     (vii) a certificate signed by a Responsible Officer of the Borrower
certifying that there has been no event or circumstance since the date of the
Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
     (viii) a certificate attesting to the Solvency of the Borrower and its
Subsidiaries on a consolidated basis, after giving effect to the consummation of
the

53



--------------------------------------------------------------------------------



 



transaction contemplated hereby, from the Borrower’s Chief Financial Officer or
Executive Vice President-Finance and Administration; and
     (ix) such other assurances, certificates, documents, consents or opinions
as the Co-Administrative Agents may reasonably require.
     (b) All fees required to be paid by the Borrower in connection with the
Loan Documents on or before the Closing Date shall have been paid in full.
     (c) All accrued reasonable expenses of the Co-Administrative Agents and the
Lenders, including, without limitation, Attorney Costs for which the Borrower
has received a reasonably detailed invoice at least 5 days prior to the Closing
Date, shall have been paid in full.
     (d) The absence of any action, suit, investigation or proceeding pending
or, to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority that (i) could reasonably be expected to
materially and adversely affect the Borrower and its Subsidiaries, (ii) purports
to adversely affect the ability of the Borrower or any other Loan Party to
perform their respective obligations under the Loan Documents, or (iii) purports
to affect the legality, validity or enforceability of any Loan Document.
     (e) There shall not have occurred a material adverse change in the
business, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
since December 31, 2010.
5.02 Conditions to all Credit Extensions.
     The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished by the Borrower or any other Loan Party at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Paying Agent and, if applicable, the Appropriate L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a)
and 5.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.

54



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Agents and the Lenders that:
6.01 Existence, Qualification and Power; Compliance with Laws.
     Each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
6.02 Authorization; No Contravention.
     The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party are within such Loan Party’s corporate
or other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (except for any Liens
that may arise under the Loan Documents) under, or require any payment to be
made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) except as would not be reasonably likely to have a Material
Adverse Effect, any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) except as would not be reasonably likely to have a Material Adverse
Effect, violate any Law. No Loan Party or any of its Subsidiaries is in
violation of any Law, the violation of which could be reasonably likely to have
a Material Adverse Effect.
6.03 Governmental Authorization; Other Consents.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement or exercise of rights or remedies against, any Loan Party of
this Agreement or any other Loan Document, except for those that have already
been obtained.
6.04 Binding Effect.
     This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar or laws of general applicability affecting
the enforcement of creditors rights and (b) the application of general
principals of equity.

55



--------------------------------------------------------------------------------



 



6.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, to the extent required by GAAP.
     (b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated March 31, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
6.06 Litigation.
     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Borrower, threatened at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
6.07 No Default.
     Neither the Borrower nor any Subsidiary is in default under or with respect
to, or a party to, any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
6.08 Ownership of Property; Liens.
     (a) Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
     (b) Set forth on Schedule 6.08(b) hereto is a complete and accurate list of
all Liens (other than any Lien permitted pursuant to Section 8.01(b) through
(k)) on the property or assets of any Loan Party or any of its Subsidiaries as
of the Closing Date. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Liens set forth on Schedule 6.08(b), and as
otherwise permitted by Section 8.01.

56



--------------------------------------------------------------------------------



 



6.09 Environmental Compliance.
     Except as otherwise set forth on Schedule 6.09:
     (a) The Borrower and its Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and known
Environmental Liabilities on their respective businesses, operations and
properties, and as a result thereof the Borrower has reasonably concluded that
such Environmental Laws, known Environmental Liabilities, and Environmental
Liabilities that would be known based upon appropriate inquiry and
investigation, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     (b) The Borrower and each Loan Party are in compliance with all
Environmental Laws governing its business, except to the extent that any such
failure to comply (together with any resulting penalties, fines or forfeitures)
would not reasonably be expected to have a Material Adverse Effect. All
licenses, permits, registrations or approvals required for the business of the
Borrower and each Loan Party under any Environmental Law have been secured and
the Borrower and each such Loan Party are in substantial compliance therewith,
except for such licenses, permits, registrations or approvals the failure to
secure or to comply therewith is not reasonably likely to have a Material
Adverse Effect. Neither the Borrower nor any Loan Party has received written
notice, or otherwise knows, that it is in any respect in noncompliance with,
breach of, or default under any Environmental Laws, and no event has occurred
and is continuing which, with the passage of time or the giving of notice or
both, would constitute noncompliance, breach of, or default thereunder, except
in each such case, such noncompliance, breaches or defaults as would not
reasonably be expected to, in the aggregate, have a Material Adverse Effect. No
property currently or formerly owned or operated by the Borrower or any Loan
Party existing as of the Closing Date and, to the knowledge of the Borrower, no
property currently or formerly owned or operated by the Business, is listed on
the NPL or any analogous foreign, state or local list, and, to the knowledge of
the Borrower, no such properties are proposed for listing or are adjacent to a
listed property, except with respect to any analogous foreign, state or local
list, such listings as would not reasonably be expected to, in the aggregate,
have a Material Adverse Effect.
     (c) Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any real property currently or
formerly owned or operated by the Borrower or by any Loan Party existing as of
the Closing Date, or, to the knowledge of the Borrower, based upon appropriate
inquiry and investigation, any real property currently or formerly owned or
operated by the Business, or (ii) released, discharged or disposed on any such
real property, in each case where such occurrence or event is not in compliance
with Environmental Laws and is reasonably likely to have a Material Adverse
Effect.
6.10 Insurance.
     The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies or are self-insured, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.
6.11 Taxes.
     The Borrower and its Subsidiaries have filed all Federal and state income
tax returns and other material tax returns and reports required to be filed, and
have paid all Federal, state and other material

57



--------------------------------------------------------------------------------



 



taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect. As of the
Closing Date, neither any Loan Party nor any of its Subsidiaries is party to any
tax sharing agreement, except for tax sharing agreements among any of the Loan
Parties.
6.12 Pension Plans.
     (a) Except as set forth on Schedule 6.12 hereto, (i) neither the Borrower
nor any Loan Party has incurred any withdrawal liability (within the meaning of
Part 1 of Subtitle E of Title IV of ERISA) with respect to any Multiemployer
Plan, (ii) neither the Borrower nor any Loan Party intends to withdraw from a
Multiemployer Plan, (iii) no Loan Party has incurred any liability under Section
502(i) of ERISA or Section 4975 of the Code with respect to the Plans, (iv) no
ERISA Event has occurred and neither the Borrower nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event, (v) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan, (vi) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, (vii) each Plan is in material compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws, (viii) each Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code or an application for such a letter is
currently being processed by the IRS, (ix) the Borrower and each ERISA Affiliate
has met all applicable requirements under the Pension Funding Rules in respect
of each Pension Plan, and no waiver of the minimum funding standards under the
Pension Funding Rules has been applied for or obtained, except, with respect to
subsections (i) through (ix) above, as would not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
     (b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
6.13 Subsidiaries; Equity Interests.
     As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 6.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by a Loan Party in the amounts specified in
Part (a) of Schedule 6.13 free and clear of all Liens other than those permitted
pursuant to Section 8.01. No Loan Party has any equity Investments in any other
Person other than (i) those specifically disclosed in Part (b) of Schedule 6.13
and (ii) those Investments permitted by Section 8.02.

58



--------------------------------------------------------------------------------



 



6.14 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
6.15 Disclosure.
     No written report, financial statement, certificate or other information
furnished by or on behalf of any Loan Party to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information provided by the Borrower or that is otherwise described on
Schedule 6.15, the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
6.16 Compliance with Laws.
     Each Loan Party and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
6.17 Intellectual Property; Licenses, Etc.
     Each Loan Party and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except where the failure to do so, or for such conflicts that, could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party or any Subsidiary infringes upon any rights held
by any other Person, except for such infringements that could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
IP Rights is pending or, to the knowledge of the Borrower, threatened, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
6.18 Solvency.
     The Borrower and its Subsidiaries are, on a consolidated basis, Solvent.

59



--------------------------------------------------------------------------------



 



ARTICLE VII
AFFIRMATIVE COVENANTS
     Until such time as the Obligations have been Fully Satisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 7.01, 7.02, 7.03 and 7.11) cause each Subsidiary to:
7.01 Financial Statements.
     Deliver to each Agent and each Lender, in form and detail satisfactory to
the Co-Administrative Agents and the Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
selected by the Borrower and reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
     As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under Section 7.01(a) or 7.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 7.01(a) and 7.01(b) at the times specified
therein.
7.02 Certificates; Other Information.
     Deliver to the Paying Agent (who will make available to the Lenders), in
form and detail satisfactory to the Co-Administrative Agents and the Required
Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.01(a), a certificate of its independent certified public
accountants reporting on such financial statements and stating that in
performing their audit nothing came to their attention that caused them to
believe the Borrower failed to comply with the financial covenants set forth in
Section 8.11, except as specified in such certificate;

60



--------------------------------------------------------------------------------



 



     (b) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and 7.01(b), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower, and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 8.11, a statement of reconciliation
conforming such financial statements to GAAP;
     (c) promptly after any request by any Co-Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
any Loan Party or any Subsidiary, or any audit of any of them;
     (d) unless the same shall be publicly available, promptly after the same
are available, copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any
Governmental Authority that may be substituted therefor, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Agents pursuant hereto;
     (e) promptly after the assertion or occurrence thereof, notice of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect; and
     (f) promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as any Agent or any Lender may from time to time
reasonably request.
     Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and each Agent have
access (whether a commercial, third-party website or whether sponsored by the
Co-Administrative Agents); provided that: (i) the Borrower shall deliver paper
copies of such documents to any Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by such Agent or such Lender and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) each Agent and each Lender of the
posting of any such documents and provide to the Co-Administrative Agents by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.02(b) to the Paying Agent (who will make such copies available to the
Lenders). Except for such Compliance Certificates, the Co-Administrative Agents
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
     The Borrower hereby acknowledges that (a) the Agents and/or MLPF&S will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower

61



--------------------------------------------------------------------------------



 



hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agents, MLPF&S and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although the parties
acknowledge that such information may still be sensitive and/or proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information;” and (z) the Agents and MLPF&S shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated as “Public Side
Information.” For purposes of clarification, (i) any materials not marked
“PUBLIC” shall be deemed to be material non-public information and
(ii) notwithstanding the foregoing, the Borrower shall be under no obligation to
mark any particular Borrower Materials “PUBLIC.”
7.03 Notices.
     Promptly after a Responsible Officer has knowledge thereof, notify each
Agent and each Lender:
     (a) of the occurrence of any Default or Event of Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;
     (c) of the occurrence of any ERISA Event that alone or together with any
other ERISA Events that have occurred, has resulted or could reasonably be
expected to result in a Material Adverse Effect;
     (d) of any material change in accounting policies, financial reporting
practices or fiscal year by the Borrower; and
     (e) of any public announcement by Moody’s or S&P of any change in a Debt
Rating.
     Each notice pursuant to subparts (a) through (e) of this Section 7.03 shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.
7.04 Payment of Obligations.
     Pay and discharge as the same shall become due and payable, all its
material obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary, (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property that is not
permitted pursuant to Section 8.01, and (c) all Indebtedness, as and when due
and

62



--------------------------------------------------------------------------------



 



payable unless the failure to so pay would not constitute an Event of Default
hereunder or would not be reasonably likely to cause a Material Adverse Effect,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.
7.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
7.06 Maintenance of Properties.
     (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and casualty and condemnation events excepted,
except to the extent that the continued maintenance of such property is no
longer economically desirable as determined in good faith by the Borrower; and
     (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
7.07 Maintenance of Insurance.
     Maintain insurance with financially sound and reputable insurance companies
or maintain a self-insurance program, with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.
7.08 Compliance with Laws.
     Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
7.09 Books and Records.
     Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.
7.10 Inspection Rights.
     Within five Business Days of delivery of the notice referred to below,
permit representatives and independent contractors of each Agent and each Lender
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public

63



--------------------------------------------------------------------------------



 



accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that unless an Event of Default has occurred and is
continuing at the time such inspection commences, (a) the Borrower shall not be
required to pay expenses relating to more than two inspections by the Agents in
any twelve consecutive calendar months and (b) the Borrower shall not be
required to pay the expenses of any Lender for any inspection; provided,
further, that when an Event of Default exists any Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the reasonable expense of the Borrower at any time during normal
business hours, without advance notice and without limitation as to frequency.
7.11 Use of Proceeds.
     Use the proceeds of the Credit Extensions for working capital, capital
expenditures, Permitted Acquisitions and other lawful corporate purposes, in
each case, not in contravention of any Law or of any Loan Document.
7.12 Covenant to Guarantee Obligations.
     Upon (x) the request of any Co-Administrative Agent following the
occurrence and during the continuance of a Default or Event of Default, (y) the
formation or acquisition of any new direct or indirect Domestic Subsidiary by
any Loan Party that is a Material Subsidiary or (z) any existing direct or
indirect Domestic Subsidiary of any Loan Party becoming a Material Subsidiary
(for purposes of this clause (z) as determined by the financial statements
delivered pursuant to Section 7.01(a) and (b)), then the Borrower shall, in each
case at the Borrower’s expense:
     (i) cause such Material Subsidiary (other than a special purpose entity
established to facilitate a securitization or other financing of accounts
receivable or other assets of any Loan Party otherwise permitted hereunder (each
a “Receivables Subsidiary”) within 30 days after such request, formation or
acquisition or becoming a Material Subsidiary, and cause each direct and
indirect parent of such Material Subsidiary (if it has not already done so), to
duly execute and deliver to the Co-Administrative Agents a Joinder Agreement in
substantially the same form as Exhibit F, guaranteeing the other Loan Parties’
obligations under the Loan Documents,
     (ii) within 60 days after such request, formation or acquisition, or
becoming a Material Subsidiary, deliver to the Co-Administrative Agents, upon
the request of the Co-Administrative Agents in their sole discretion, a signed
copy of a favorable opinion, addressed to the Co-Administrative Agents and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the
Co-Administrative Agents relating to the matters described in clause (a) above,
including any such Joinder Agreement, being legal, valid and binding obligations
of each Loan Party party thereto enforceable in accordance with its terms;
provided, however, that, notwithstanding anything in any Loan Document to the
contrary, in no event will any Foreign Subsidiary be required to provide a
Guaranty under any Loan Document or Joinder Agreement.
7.13 Compliance with Environmental Laws.
     Comply, and use commercially reasonable efforts to cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup,

64



--------------------------------------------------------------------------------



 



removal, remedial or other action necessary to address any Hazardous Materials
on or under any of its properties, to the extent required by applicable
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances.
7.14 Further Assurances.
     Promptly upon request by any Co-Administrative Agent, or any Lender through
any Co-Administrative Agent, (i) correct any material defect or error that may
be discovered in any Loan Document or in the execution, acknowledgment, filing
or recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as any Agent, or any
Lender through any Co-Administrative Agent, may reasonably require from time to
time in order to carry out more effectively the purposes of the Loan Documents.
ARTICLE VIII
NEGATIVE COVENANTS
     Until such time as the Obligations have been Fully Satisfied, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:
8.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or authorize the
filing under the Uniform Commercial Code of any jurisdiction of a financing
statement that names the Borrower or any of its Subsidiaries as debtor, or sign
or suffer to exist any security agreement authorizing any secured party
thereunder to file such financing statement, or assign any accounts or other
right to receive income, other than the following:
     (a) Liens existing as of the Closing Date, that are listed on
Schedule 6.08(b) and any renewals or extensions thereof, provided that the
property covered thereby is not changed and the amount not increased or the
direct or any contingent obligor changed and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 8.03(c)(B);
     (b) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
     (d) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

65



--------------------------------------------------------------------------------



 



     (e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (f) easements, rights-of-way, zoning restrictions, other restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;
     (g) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;
     (h) Liens securing Indebtedness permitted under Section 8.03(c)(E);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition and (iii) with respect to
capital leases, such Liens do not at any time extend to or cover any assets
other than the assets subject to such capital leases;
     (i) Liens on or transfers of accounts receivable and contracts, and
instruments and other assets related thereto arising in connection with the sale
of such accounts receivable pursuant to Section 8.05(g);
     (j) Liens securing Indebtedness permitted by Section 8.03(c)(H), provided
that such Liens existed prior to such Person becoming a Subsidiary of the
Borrower, were not created in anticipation thereof and do not extend to any
assets other than those of such Subsidiary;
     (k) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $125,000,000; and
     (l) Liens, if any, in favor of the L/C Issuer and/or the Swing Line Lender
to Cash Collateralize or otherwise secure the obligations of a Defaulting Lender
to fund risk participations hereunder.
8.02 Investments.
     Make or hold any Investments, except:
     (a) Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
     (b) advances to officers, directors and employees of the Borrower and
Subsidiaries made in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;
     (c) (i) equity Investments of the Borrower in any Guarantor and Investments
of any Guarantor in the Borrower or in another Guarantor, (ii) equity
Investments of a Foreign Subsidiary in any other Subsidiary and (iii) equity
Investments of the Borrower or any Subsidiary in any Receivables Subsidiary and
Investments of any Receivables Subsidiary in the Borrower or any Subsidiary, in
each case, to the extent such Investments pursuant to this clause (iii) are

66



--------------------------------------------------------------------------------



 



limited solely to (x) such Receivables Subsidiary’s acquisition of receivables
and related assets in connection with the Receivables Facility and
(y) activities incidental to such acquisitions and such Receivables Subsidiary’s
status as a special purpose vehicle;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 8.03;
     (f) Investments existing as of the Closing Date that are set forth on
Schedule 8.02(f);
     (g) Investments by the Borrower or any Subsidiary in Swap Contracts
permitted under Section 8.03(a)(A) or Section 8.03(c)(D);
     (h) Investments consisting of intercompany debt permitted under
Section 8.03(a)(B), 8.03(b)(A), 8.03(c)(F) or 8.03(d)(A); and
     (i) the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property and assets of, any Person that, upon
the consummation thereof, will be wholly owned directly by the Borrower or one
or more of its wholly owned Subsidiaries (including, without limitation, as a
result of a merger or consolidation); provided that, with respect to each
purchase or other acquisition made pursuant to this Section 8.02(i):
     (A) any such newly created or acquired Domestic Subsidiary that is a
Material Subsidiary shall comply with the requirements of Sections 7.12;
     (B) the lines of business of the Person to be (or the property and assets
of which are to be) so purchased or otherwise acquired shall not be
substantially different than the lines of business currently conducted by the
Borrower and its Subsidiaries or any business reasonably related or incidental
thereto;
     (C) the total cash and noncash consideration (including, without
limitation, all indemnities, earn-outs and other contingent payment obligations
to, and the aggregate amounts paid or to be paid under noncompete, consulting
and other affiliated agreements with, the sellers thereof, all write-downs of
property and assets and reserves for liabilities with respect thereto and all
assumptions of debt, liabilities and other obligations in connection therewith,
but specifically excluding (x) the fair market value of all Equity Interests
issued or transferred to the sellers thereof and (y) the Net Cash Proceeds from
the issuance of any Equity Interests of the Borrower on or after the Closing
Date) paid by or on behalf of the Borrower and its Subsidiaries for any such
purchase or other acquisition, when aggregated with the total cash and noncash
consideration paid by or on behalf of the Borrower and its Subsidiaries for all
other purchases and other acquisitions made by the Borrower and its Subsidiaries
pursuant to this Section 8.02(i), shall not exceed $350,000,000 in any fiscal
year if after giving effect to such purchase or other acquisition, the Borrower
has a Debt Rating of less than BBB- by S&P and Baa3 by Moody’s, it being
understood that the aggregate consideration limits in this clause (C) shall not
be applicable if, after giving effect to such purchase or other acquisition, the
Borrower has a Debt Rating of at least BBB- by S&P or at least Baa3 by Moody’s;

67



--------------------------------------------------------------------------------



 



     (D) (1) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default or Event of Default shall
have occurred and be continuing and (2) if the total cash and noncash
consideration paid or to be paid for any such purchase or acquisition exceeds
$50,000,000, the Borrower shall have demonstrated compliance with the covenant
set forth in Section 8.11(a) on a Pro Forma Basis after giving effect to such
purchase or acquisition; and
     (E) if the acquisition involves cash consideration in excess of
$50,000,000, the Borrower shall have delivered to the Co-Administrative Agents,
on behalf of the Lenders, at least five Business Days prior to the date on which
any such purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Co-Administrative Agents, certifying that all of the requirements set forth in
this Section 8.02(i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
     (j) Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 8.02 in Non-Guarantor Subsidiaries; provided that,
other than with respect to Investments by Non-Guarantor Subsidiaries in other
Non-Guarantor Subsidiaries, (1) no Default or Event of Default under each of
Section 9.01(a), (f) or (g) shall have occurred and be continuing before and
immediately after giving effect to any such Investment, (2) the aggregate amount
of all Investments made pursuant to this clause (j) subsequent to the Closing
Date, shall not exceed 20% of Consolidated Net Worth and (3) if after giving
effect to any such Investment, the aggregate amount of outstanding Investments
in Non-Guarantor Subsidiaries made subsequent to the Closing Date exceeds
$50,000,000, the Borrower and its Subsidiaries shall be in pro forma compliance
with the covenant set forth in Section 8.11(a) after giving effect to the making
of any such Investment;
     (k) (i) Investments by the Borrower and its Subsidiaries in joint ventures
(other than any Subsidiaries) existing as of the Closing Date and
(ii) Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 8.02 in joint ventures (other than any Subsidiaries);
provided that (1) the aggregate amount of such Investments made during any
fiscal year in such joint ventures pursuant to this clause (k)(ii) shall not
exceed $100,000,000 for such fiscal year and (2) no Default or Event of Default
shall have occurred and be continuing before and immediately after giving effect
to any such Investment; provided further however that if the Borrower has a Debt
Rating of less than BBB- by S&P and Baa3 by Moody’s, the aggregate amount of
Investments made by the Borrower and its Subsidiaries in joint ventures pursuant
to this clause (k)(ii) shall also not exceed $75,000,000 in any fiscal year; and
     (l) other Investments not exceeding $25,000,000 in the aggregate in any
fiscal year of the Borrower.
8.03 Indebtedness.
     Create, incur, assume or suffer to exist any Indebtedness, except:
     (a) in the case of the Borrower,
     (A) Indebtedness in respect of Swap Contracts designed to hedge against
fluctuations in interest rates or foreign exchange rates incurred in the
ordinary course of business and consistent with prudent business practice,

68



--------------------------------------------------------------------------------



 



     (B) Indebtedness owed to a wholly-owned Subsidiary, which Indebtedness
shall be unsecured and subordinated on terms acceptable to the Co-Administrative
Agents, and
     (C) unsecured Indebtedness owed to a Person other than a wholly-owned
Subsidiary;
     (b) in the case of the Guarantors,
     (A) Indebtedness owed to the Borrower or a wholly-owned Subsidiary, which
Indebtedness shall be unsecured and subordinated on terms acceptable to the
Co-Administrative Agents, and
     (B) unsecured Indebtedness owed to a Person other than the Borrower or a
wholly-owned Subsidiary;
     (c) in the case of the Borrower and its Subsidiaries,
     (A) Indebtedness under the Loan Documents;
     (B) Indebtedness outstanding as of the Closing Date that is listed on
Schedule 8.03 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, and the direct and contingent
obligors therefor shall not be changed, as a result of or in connection with
such refinancing, refunding, renewal or extension, unless such obligor is a
Foreign Subsidiary, in which case the obligor under such refinanced, refunded,
renewed or extended Indebtedness may be another Foreign Subsidiary; provided
still further that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such extending, refunding or refinancing
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being extended, refunded or refinanced and the interest rate
applicable to any such extending, refunding or refinancing Indebtedness does not
exceed the then applicable market interest rate;
     (C) Guarantees of the Borrower or any Guarantor (I) in respect of
Indebtedness (other than intercompany Indebtedness) otherwise permitted
hereunder of the Borrower or any other Guarantor, and (II) in respect of
Indebtedness (other than intercompany Indebtedness) otherwise permitted
hereunder of a Foreign Subsidiary if such Indebtedness was assumed by such
Foreign Subsidiary from another Foreign Subsidiary and to the extent such
Indebtedness was guaranteed by the Borrower or any Guarantor;
     (D) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or

69



--------------------------------------------------------------------------------



 



property held or reasonably anticipated by such Person, or changes in the value
of securities issued by such Person, and not for purposes of speculation or
taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;
     (E) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 8.01(h);
     (F) (i) Indebtedness of the Receivables Subsidiaries incurred in connection
with the sale of accounts receivable and related assets pursuant to Section
8.05(g) so long as the aggregate principal amount of Indebtedness of all
Receivables Subsidiaries relating thereto (exclusive of Indebtedness incurred
pursuant to clause (ii) below) does not exceed $200,000,000 at any time and (ii)
Indebtedness of the Receivables Subsidiaries to any Subsidiary incurred in
connection with the Receivables Facility for the purchase of accounts receivable
and related assets;
     (G) secured Indebtedness so long as the amount thereof is within the
limitations set forth in Section 8.01(k); and
     (H) Indebtedness of a Person that becomes a Subsidiary of the Borrower as
the result of an Investment permitted by Section 8.02(i), provided that such
Indebtedness existed at the time such Person became a Subsidiary of the
Borrower, and such Indebtedness was not created in anticipation thereof; and
     (d) in the case of Non-Guarantor Subsidiaries,
     (A) Indebtedness owed to the Borrower or another Subsidiary that is
otherwise permitted to be made by the Borrower or such Subsidiary under Section
8.02(j); and
     (B) other unsecured Indebtedness in an aggregate principal amount not to
exceed an amount equal to 30% of Consolidated Net Worth as measured as of the
end of the most recently completed fiscal quarter prior to the incurrence of
such Indebtedness.
8.04 Fundamental Changes.
     Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
     (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person or the
continuing or surviving Person shall promptly thereafter become a Guarantor;
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the

70



--------------------------------------------------------------------------------



 



transferor in such a transaction is a Guarantor, then the transferee must either
be the Borrower or a Guarantor or the transferee shall promptly thereafter
become a Guarantor; and
     (c) in connection with any acquisition permitted under Section 8.02, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be a wholly owned Subsidiary of the
Borrower;
provided, however, that in each case, immediately after giving effect thereto,
in the case of any such merger to which the Borrower is a party, the Borrower is
the surviving corporation.
8.05 Dispositions.
     Make any Disposition or enter into any agreement to make any Disposition,
except:
     (a) Dispositions of surplus, obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary;
     (e) Dispositions permitted by Section 8.04;
     (f) Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 8.05; provided that (i) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition and (ii) if the net book value of the assets sold, leased or
otherwise disposed of in any such Disposition exceeds $100,000,000, the Borrower
shall have demonstrated compliance with the covenant set forth in
Section 8.11(a) on a Pro Forma Basis after giving effect to any such
Disposition;
     (g) the limited recourse sale of accounts receivable and related assets in
connection with the securitization of accounts receivable or similar rights to
payment, which sale is non-recourse to the extent customary in securitizations
and consistent with past practice and which is, to the extent entered into after
the Closing Date, upon terms and conditions reasonably satisfactory to the
Co-Administrative Agents (the “Receivables Facility”);
     (h) Dispositions of cash or Cash Equivalents for purposes not otherwise
prohibited under this Agreement or under any other Loan Document; and
     (i) so long as no Default or Event of Default shall occur and be
continuing, the grant of any option or other right to purchase any asset in a
transaction that would be permitted under the provisions of Section 8.05(f);

71



--------------------------------------------------------------------------------



 



provided, however, that any Disposition pursuant to Section 8.05(a) through
Section 8.05(h) shall be for fair value as determined by the Borrower or the
applicable Subsidiary in its reasonable business judgment.
8.06 Restricted Payments.
     Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, or, except with respect to
the Borrower, issue or sell any Equity Interests to any Person other than the
Borrower or a wholly owned Domestic Subsidiary or accept any capital
contributions, except that:
     (a) each Subsidiary may make Restricted Payments to the Borrower and to any
other Subsidiary; provided, however, that any Restricted Payment by a
non-wholly-owned Subsidiary shall be made to the Borrower, any Subsidiary and to
each other owner of capital stock or other Equity Interests of such Subsidiary
on a pro rata basis based on their relative ownership interests;
     (b) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;
     (c) each Loan Party and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person; and
     (d) so long as no Default or Event of Default shall then exist or would
result therefrom, the Borrower may purchase, redeem or otherwise acquire shares
of its capital stock (including common stock from employees or former employees
of the Borrower or any Subsidiary in consideration for the exercise of stock
options by such employees or former employees and including payments in respect
of any tax obligations incurred by such employees or former employees in
connection with such exercise) or warrants, rights or options to acquire any
such shares for cash, in an aggregate amount for all such purchases, redemptions
and other acquisitions made under this clause (d) on and after the Closing Date
not to exceed in any fiscal year an amount equal to 10% of Consolidated Net
Worth as of the fiscal quarter end immediately preceding the beginning of such
fiscal year.
8.07 Change in Nature of Business.
     Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the Closing
Date or any business reasonably related, complementary or incidental thereto.
8.08 Transactions with Affiliates.
     Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate,
except (i) transactions between or among the Borrower and its Subsidiaries in
the ordinary course of business, (ii) the transactions identified on
Schedule 8.08, (iii) transactions relating to the Receivables Facility and
(iv) immaterial transactions with any officer or director of the Borrower or any
Subsidiary.

72



--------------------------------------------------------------------------------



 



8.09 Burdensome Agreements.
     Enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Loan Document or any agreement relating to the Receivables
Facility) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments or dividend payments or other distributions to the Borrower or any
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Guarantor or to pay any Indebtedness or other obligation owed to any Loan Party,
except for any agreement in effect (A) on the Closing Date or (B) at the time
any Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement
was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower, except for any document set forth on Schedule 8.09, or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person; provided, however, that this clause (iii) shall not
prohibit (x) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 8.03(c)(E) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, (y) any provision contained in any document listed on
Schedule 8.09 that provides that in the event any Loan Party grants any Lien on
such Loan Party’s assets or properties to secure any Indebtedness, such Loan
Party shall secure such Indebtedness in respect of such document on an equal and
ratable basis with such Indebtedness, or (z) any negative pledge provision
contained in any document listed on Schedule 8.09; or (b) requires the grant of
a Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person, other than any provision contained in any
document listed on Schedule 8.09 that provides that in the event any Loan Party
grants any Lien on such Loan Party’s assets or properties to secure any
Indebtedness, such Loan Party shall secure the Indebtedness in respect of such
document on an equal and ratable basis with such Indebtedness.
8.10 Use of Proceeds.
     Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose, in each case of the
foregoing, in any manner that would violate Regulation T, U, or X of the FRB.
8.11 Financial Covenants.
     (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at
any time to be greater than 3.25 to 1.0.
     (b) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio at any time to be less than or equal to 4.0 to 1.0.
8.12 Amendments of Organization Documents.
     With respect to any Loan Party, amend any of its Organization Documents in
a manner that could reasonably be expected to have a Material Adverse Effect.

73



--------------------------------------------------------------------------------



 



ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation,
(ii) within five Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, or any commitment or other fee due hereunder or
(iii) within ten days after written notice thereof, any other amount due
hereunder; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 7.03, 7.05, 7.11 or 7.12,
or Article VIII or (ii) any of Section 7.01(a) or (b) or 7.02(a) or (b) and such
failure continues for 10 days after the earlier of the date on which (i) a
Responsible Officer of the Borrower has knowledge of such failure or (ii) notice
is given from the Paying Agent to the Borrower at the request of the Required
Lenders that the Borrower is to remedy the same; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 9.01(a) or 9.01(b)) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of the date on which (i) a Responsible
Officer of the Borrower has knowledge of such failure or (ii) notice is given
from the Paying Agent to the Borrower at the request of the Required Lenders
that the Borrower is to remedy the same; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as defined in such
Swap Contract) under such Swap Contract as to which the Borrower or any
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by the Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

74



--------------------------------------------------------------------------------



 



     (f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
     (h) Judgments. There is entered against any Loan Party or any Material
Subsidiary (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount, (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, there is a period of 45 consecutive
days during which the same shall not have been paid, discharged, vacated or
stayed, by reason of a pending appeal or otherwise; or
     (i) ERISA. Except as is not reasonably expected to result in a Material
Adverse Effect: (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or is reasonably expected to result in
liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
     (k) Change of Control. There occurs any Change of Control.
9.02 Remedies upon Event of Default.
     If any Event of Default occurs and is continuing, the Co-Administrative
Agents shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

75



--------------------------------------------------------------------------------



 



     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of themselves, the other Agents and the Lenders all
rights and remedies available to them, the other Agents and the Lenders under
the Loan Documents or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of any Agent or any Lender.
9.03 Application of Funds.
     After the exercise of remedies provided for in Section 9.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Paying Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including Attorney Costs and amounts payable under Article III) payable to the
Agents in their capacities as such ratably among them in proportion to the
amounts described in this clause First payable to them;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings and fees, premiums and
scheduled periodic payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Swap Bank, ratably among the
Lenders (and, in the case of such Swap Contracts, Swap Banks) and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
     Fourth, to (a) payment of that portion of the Obligations constituting
accrued and unpaid principal of the Loans and L/C Borrowings, (b) payment of
breakage, termination or other payments, and any interest accrued thereon, due
under any Swap Contract between any Loan Party and any Swap Bank, (c) payments
of amounts due under any Treasury Management Agreement between any Loan Party
and any Treasury Management Bank and (d) the Paying Agent for the account of the
L/C Issuer, to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and, in the case of such Swap Contracts and Treasury Management

76



--------------------------------------------------------------------------------



 



Agreements, Swap Banks or Treasury Management Banks, as applicable) and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the Agents
and the Lenders on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Agents and the Lenders on such
date; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
ARTICLE X
AGENTS
10.01 Appointment and Authority.
     Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America and KeyBank to act on its behalf as the Agents hereunder and under the
other Loan Documents and authorizes each Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agents, the Lenders and the L/C Issuer, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
10.02 Rights as a Lender.
     The Persons serving as an Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Persons serving as an Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.
10.03 Exculpatory Provisions.
     No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, each Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

77



--------------------------------------------------------------------------------



 



     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law;
and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as such Agent or any
of its Affiliates in any capacity.
     No Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrower, a Lender, the L/C Issuer or another Agent.
     No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
10.04 Reliance by Agents.
     The Agents shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agents also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, each Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless such Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. Each Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.05 Delegation of Duties.
     Each Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by such Agent. Any Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall

78



--------------------------------------------------------------------------------



 



apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent.
10.06 Resignation of Agents.
     Any Agent may at any time give notice of its resignation to the Lenders,
the L/C Issuer and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right (with, so long as no Default or Event
of Default exists, the consent of the Borrower, which shall not be unreasonably
withheld or delayed) to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States or another entity a material business of which is or will be
providing administrative agency services. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer (with, so
long as no Default or Event of Default exists, the consent of the Borrower,
which shall not be unreasonably withheld or delayed), appoint a successor Agent
meeting the qualifications set forth above; provided that if the retiring Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by such Agent on behalf of the
L/C Issuer under any of the Loan Documents, the retiring Agent shall transfer
such collateral security to the other Agent or, if unable to do so, continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through such Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as an Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Sections 11.04 and 11.05
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent was acting as an Agent.
     In addition, at any time any Lender serving as an Agent becomes a
Defaulting Lender or Impacted Lender or a Distress Event occurs with respect to
such Lender (each, a “Defaulting Agent”), then, during the Default Period, the
Borrower (so long as no Default or Event of Default has occurred and is
continuing) or the Required Lenders may, but shall not be required to, direct
such Defaulting Agent to resign as Agent, and upon the direction of the Borrower
(so long as no Default or Event of Default has occurred and is continuing) or
the Required Lenders, as the case may be, such Defaulting Agent shall be
required to so resign, in accordance with the terms of this Section 10.06. Such
resigning Defaulting Agent shall cooperate reasonably and in good faith to
effectuate the transfer of the agency to the successor Agent appointed in
accordance with the terms of this Section 10.06, including the execution and
delivery of such assignments, modifications, documents, certificates and further
assurances as such successor Agent may reasonably request.
     Any resignation by KeyBank as a Paying Agent pursuant to this Section shall
also constitute its resignation as L/C Issuer and Swing Line Lender. Upon the
acceptance of a successor’s appointment as the Paying Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights,

79



--------------------------------------------------------------------------------



 



powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
10.07 Non-Reliance on Agents and Other Lenders.
     Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
10.08 No Other Duties; Etc.
     Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the applicable Agent, a
Lender or the L/C Issuer hereunder.
10.09 Agents May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Co-Administrative Agents
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Co-Administrative Agents shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Agents under Sections 2.03(i) and (j), 2.09,
11.04 and 11.05) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Paying Agent and, in
the event that the Paying Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Paying Agent any
amount due for the reasonable

80



--------------------------------------------------------------------------------



 



compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Agents under
Sections 2.09, 11.04 and 11.05.
     Nothing contained herein shall be deemed to authorize the Co-Administrative
Agents to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Co-Administrative Agents to vote in respect of the claim of any
Lender in any such proceeding.
10.10 Guaranty Matters.
     Each of the Lenders and the L/C Issuer irrevocably authorize the
Co-Administrative Agents, at their option and in their discretion, to release
any Guarantor from its obligations under the Guaranty if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder. Upon request
by the Co-Administrative Agents at any time, the Required Lenders will confirm
in writing the Co-Administrative Agents’ authority to release any Guarantor from
its obligations under the Guaranty, pursuant to this Section 10.10. In each case
as specified in this Section 10.10, the Co-Administrative Agents will, at the
Borrower’s reasonable expense, execute and deliver to the applicable Loan Party
such documents as such Loan Party may reasonably request to release such
Guarantor from its obligations under the Guaranty in accordance with the terms
of the Loan Documents and this Section 10.10.
ARTICLE XI
MISCELLANEOUS
11.01 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Co-Administrative Agents, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:
     (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
     (b) postpone any date scheduled for any payment of principal or interest
under Section 2.07 or 2.08, or any date fixed for the payment of fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

81



--------------------------------------------------------------------------------



 



     (d) change any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
     (e) release all or substantially all the Guarantors, from its or their
obligations under the Loan Documents without the written consent of each Lender,
except to the extent the release of any such Guarantor is permitted pursuant to
Section 10.10 (in which case such release may be made by the Co-Administrative
Agents alone);
     (f) amend Section 2.13 or 9.03, without the written consent of each Lender
directly affected thereby; or
     (g) amend the definition of “Committed Currencies” without the written
consent of each Lender;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued, deemed issued, or
to be issued by the L/C Issuer; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by an Agent in addition to the Lenders required above, affect the rights
or duties of, or any fees or other amounts payable to, such Agent under this
Agreement or any other Loan Document; (iv) Section 11.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (v) the Bank of America Fee Letter
and KeyBank Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(i) the Commitment of such Lender may not be increased or extended without the
consent of such Lender, (ii) the date for payment of principal or interest owing
to any Defaulting Lender may not be extended, the amount of or the rate of
interest owing to a Defaulting Lender or any fee payable to a Defaulting Lender
may not be reduced without the consent of such Defaulting Lender and (iii) any
amendment, waiver or consent requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender in a manner that
is materially and disproportionately adverse to such Defaulting Lender compared
with other affected Lenders shall require the consent of such Defaulting Lender.
11.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or in any other Loan Document shall
be in writing (including by facsimile transmission). All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or (subject to Section 11.02(c)) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
     (i) if to the Borrower, any Agent, the L/C Issuer or the Swing Line Lender,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 11.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

82



--------------------------------------------------------------------------------



 



     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower) or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the
Borrower, the Agents, the L/C Issuer and the Swing Line Lender .
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 11.02(c)),
when delivered; provided, however, that notices and other communications to the
Agents, the L/C Issuer and the Swing Line Lender pursuant to Article II shall
not be effective until actually received by such Person. In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Co-Administrative Agents (which include those set
forth in the penultimate paragraph of Section 7.02), provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Co-Administrative Agents that it is incapable of receiving notices under such
Article by electronic communication. The Co-Administrative Agents or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Subject to the penultimate paragraph of Section 7.02, unless the
Co-Administrative Agents otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Co-Administrative Agents or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for losses, claims, damages,

83



--------------------------------------------------------------------------------



 



liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Co-Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, each Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto (or, in the case of the Borrower, to the Co-Administrative
Agents). Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Agents, the L/C Issuer and the Swing Line Lender. In addition, each Lender
agrees to notify the Agents from time to time to ensure that the Agents have on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.
     (e) Reliance by Agents, L/C Issuer and Lenders. The Agents, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of any Loan Party even if such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein. The Loan Parties shall indemnify each Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Loan Party. All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereto hereby consents to such
recording.
11.03 No Waiver; Cumulative Remedies; Enforcement.
     No failure by any Lender, the L/C Issuer or any Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and as provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, each Agent in
accordance with Section 10.01 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) any Agent
from exercising on its own behalf the rights and remedies that inure to its

84



--------------------------------------------------------------------------------



 



benefit (solely in its capacity as an Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.09 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as the applicable Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to such Agent
pursuant to Section 10.01 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
11.04 Attorney Costs, Expenses and Taxes.
     The Borrower agrees (a) to pay or reimburse each Agent for all reasonable
costs and expenses incurred in connection with the development, preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
incurred by such Agents, and (b) to pay or reimburse each Agent and each Lender
for all reasonable costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs incurred by each Agent and each Lender. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Co-Administrative Agents and the cost of independent
public accountants and other outside experts retained by the Co-Administrative
Agents or any Lender. All amounts due under this Section 11.04 shall be payable
within 30 days after demand therefor, which demand shall be accompanied by an
appropriate invoice. The agreements in this Section 11.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, including, without
limitation, Attorney Costs and indemnities, such amount may be paid on behalf of
such Loan Party by any Agent or any Lender, in its sole discretion.
11.05 Indemnification by the Borrower.
     (a) Whether or not the transactions contemplated hereby are consummated,
the Borrower shall indemnify and hold harmless each Agent, each Related Party,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit issued (or deemed issued)
by the L/C Issuer if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or

85



--------------------------------------------------------------------------------



 



formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to the Borrower, any
Subsidiary or any other Loan Party, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect, consequential, special or
punitive damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 11.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 11.05 shall be payable within 30 days after
demand therefor, which demand shall be accompanied by an appropriate invoice.
The agreements in this Section 11.05 shall survive the resignation of any Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
     (b) Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) of this
Section to be paid by them to any Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing (and without limiting the
obligation of any of them), each Lender severally agrees to pay to such Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent (or any such sub-agent) or the L/C Issuer in its capacity as
such, or against any Related Party of any of the foregoing acting for such Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (b) are subject to the
provisions of Section 2.12(e).
11.06 Payments Set Aside.
     To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Paying Agent
upon demand its applicable share of any amount so recovered from or repaid by
any Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

86



--------------------------------------------------------------------------------



 



11.07 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Paying Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Paying Agent, the L/C Issuer and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Paying Agent or, if “Trade
Date” is specified in the Assignment and Assumption, as of the Trade Date, shall
not be less than $5,000,000 unless each of the Paying Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single assignee
(or to an assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
     (ii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is

87



--------------------------------------------------------------------------------



 



continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Paying Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Commitment if such assignment is to a Person that is
not a Lender with a Revolving Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender.
     (iii) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Paying Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Paying Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Paying Agent an Administrative
Questionnaire.
     (iv) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (v) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
     (vi) No Assignment to Defaulting Lenders or Impacted Lenders. No such
assignment shall be made to any Defaulting Lender or any Impacted Lender.
Subject to acceptance and recording thereof by the Paying Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
Each partial assignment, other than of rights and obligations in respect of
Swing Line Loans, shall be

88



--------------------------------------------------------------------------------



 



made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned.
     (c) Register. The Paying Agent, acting solely for this purpose as an agent
of the Borrower (and such agency being solely for tax purposes), shall maintain
at the Paying Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender or an Impacted Lender of which it has received notice. The
Register shall be available for inspection by the Borrower, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Paying Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Agents, the other Lenders and the L/C Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso of
Section 11.01(a) that affects such Participant. Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided, however, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other Obligations under the Loan Documents) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

89



--------------------------------------------------------------------------------



 



     (e) Limitations on Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 11.15 as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
KeyBank assigns all of its Commitment and Loans pursuant to subsection
(b) above, KeyBank may, (i) upon thirty days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of KeyBank as L/C Issuer or Swing Line Lender, as
the case may be. If KeyBank resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If KeyBank resigns as Swing
Line Lender, it shall retain all the rights, powers, privileges and duties of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to KeyBank to effectively
assume the obligations of KeyBank with respect to such Letters of Credit.
     (h) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the Paying Agent
and the Borrower (an “SPC”) the option to provide all or any part of any Loan
that such Granting Lender would otherwise be obligated to make pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof. Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each

90



--------------------------------------------------------------------------------



 



party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the Laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Paying Agent and
with the payment of a processing fee of $3,500, assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
11.08 Confidentiality.
     Each of the Agents and the Lenders agrees to maintain the confidentiality
of the Information, except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Loan Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.08 or (ii) becomes available to any Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; (i) to any state,
Federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating, or any
self-regulatory body having or claiming authority to regulate or oversee, any
Lender or any Affiliate of a Lender; or (j) to any rating agency when required
by it (it being understood that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender). In addition, the
Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Credit Extensions. For the
purposes of this Section 11.08, “Information” means all information received
from any Loan Party relating to any Loan Party or its business, other than any
such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party. Any Person required
to maintain the confidentiality of Information as provided in this Section 11.08
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
11.09 Setoff.
     In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of any Event of Default, each Lender
and each of their respective Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special,

91



--------------------------------------------------------------------------------



 



time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Borrower and the Paying Agent after any such
setoff and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Agent and each Lender and their respective
Affiliates under this Section 11.09 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that such Agent, such
Lender and their respective Affiliates may have.
11.10 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
11.11 Counterparts.
     This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Co-Administrative Agents may
also require that any such documents and signatures delivered by telecopier be
confirmed by a manually-signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.
11.12 Integration.
     This Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Agents or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
11.13 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the

92



--------------------------------------------------------------------------------



 



execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by each Agent and each Lender, regardless of
any investigation made by any Agent or any Lender or on their behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until such time as the Obligations have been Fully Satisfied.
11.14 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.14, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
11.15 Tax Forms.
(a) (i) Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the Paying
Agent, prior to receipt of any payment subject to withholding under the Code (or
upon accepting an assignment of an interest herein), two duly signed completed
copies of either IRS Form W-8BEN or any successor thereto (relating to such
Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Paying Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Code. Thereafter and from time to time, each such Foreign
Lender shall (A) promptly submit to the Paying Agent such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Paying Agent of any available exemption from or reduction of, United States
withholding taxes in respect of all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement, (B) promptly notify the Paying Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.
     (ii) Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Paying Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be

93



--------------------------------------------------------------------------------



 



necessary in the determination of the Paying Agent (in the reasonable exercise
of its discretion), (A) two duly signed completed copies of the forms or
statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
     (iii) The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 11.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 11.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 11.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in this Section 11.15(a) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
     (iv) The Paying Agent may, without reduction, withhold any Taxes required
to be deducted and withheld from any payment under any of the Loan Documents
with respect to which the Borrower is not required to pay additional amounts
under this Section 11.15(a).
     (b) Upon the request of the Paying Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to the Paying Agent two duly signed completed copies of IRS Form W-9. If
such Lender fails to deliver such forms, then the Paying Agent may withhold from
any interest payment to such Lender an amount equivalent to the applicable
back-up withholding tax imposed by the Code, without reduction.
     (c) If any Governmental Authority asserts that the Paying Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Paying Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Paying Agent
under this Section 11.15, and costs and expenses (including Attorney Costs) of
the Paying Agent. The obligation of the Lenders under this Section 11.15 shall
survive the termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and the resignation of the Paying Agent.
11.16 Replacement of Lenders.
     Under any circumstances set forth herein providing that the Borrower shall
have the right to replace a Lender as a party to this Agreement, the Borrower
may, upon notice to such Lender and the Paying Agent, replace such Lender by
causing such Lender to assign its Commitment (with the assignment fee to be paid
by the Borrower in such instance) pursuant to Section 11.07(b) to one or more
other Lenders or Eligible Assignees procured by the Borrower; provided, however,
that if the Borrower elects to exercise such right with respect to any Lender
pursuant to Section 3.06(b), it shall be obligated to replace all Lenders that
have made similar requests for compensation pursuant to Section 3.01 or 3.04.

94



--------------------------------------------------------------------------------



 



The Borrower shall (x) pay in full all principal, accrued interest, accrued fees
and other amounts owing to such Lender through the date of replacement
(including any amounts payable pursuant to Section 3.05), (y) provide
appropriate assurances and indemnities (which may include letters of credit) to
the L/C Issuer and the Swing Line Lender as each may reasonably require with
respect to any continuing obligation to fund participation interests in any L/C
Obligations or any Swing Line Loans then outstanding, and (z) release such
Lender from its obligations under the Loan Documents. Any Lender being replaced
shall execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans.
11.17 Judgment.
     (a) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder in Dollars into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures Bank of America could purchase Dollars with such other currency at
Bank of America’s principal office in London at 5:00 p.m. on the Business Day
preceding that on which final judgment is given.
     (b) If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures Bank of America could purchase such Committed Currency with Dollars
at Bank of America’s principal office in London at 5:00 p.m. on the Business Day
preceding that on which final judgment is given.
     (c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or any Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or such Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or such Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency. If the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or such Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or such Agent (as
the case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or any Agent (as the
case may be) in the applicable Primary Currency, such Lender or such Agent (as
the case may be) agrees to remit to the Borrower such excess.
11.18 Substitution of Currency.
     If a change in any Committed Currency occurs pursuant to any applicable
Law, rule or regulation of any governmental, monetary or multi-national
authority, this Agreement (including, clauses (a) and (c) of the definition of
Eurocurrency Rate) will be amended to the extent determined by the Paying Agent
(acting reasonably and in consultation with the Borrower) to be necessary to
reflect the change in currency and to put the Lenders and the Borrower in the
same position, so far as possible, that they would have been in if no change in
such Committed Currency had occurred.

95



--------------------------------------------------------------------------------



 



11.19 Governing Law.
     (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH AGENT AND
EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
THE BORROWER, EACH AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
11.20 Waiver of Right to Trial by Jury.
     EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.20
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
11.21 Binding Effect.
     This Agreement shall become effective when it shall have been executed by
the Borrower and the Co-Administrative Agents shall have been notified by each
Lender, Swing Line Lender and the L/C Issuer that each such Lender, the Swing
Line Lender and the L/C Issuer has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, each Agent and each Lender and
their respective successors and assigns, except that the Borrower shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
11.22 USA Patriot Act Notice.
     Each Lender that is subject to the Act (as hereinafter defined) and each
Co-Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes

96



--------------------------------------------------------------------------------



 



the name and address of the Borrower and other information that will allow such
Lender or such Co-Administrative Agent, as applicable, to identify such Borrower
in accordance with the Act.
11.23 Defaulting Lenders.
     Notwithstanding anything contained in this Agreement, if any Lender becomes
a Defaulting Lender, then, to the extent permitted by applicable Law,
     (a) during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 11.01;
     (b) until such time as all Defaulting Credits with respect to such
Defaulting Lender shall have been funded or reduced to zero, any prepayment of
the Loans shall be applied to the Loans of other Lenders as if such Defaulting
Lender had no Loans outstanding;
     (c) until such time as all Defaulted Payments with respect to such
Defaulting Lender shall have been paid, the Paying Agent shall apply any amounts
thereafter received by the Paying Agent for the account of such Defaulting
Lender to satisfy such Defaulting Lender’s obligations to make such Defaulted
Payments until such Defaulted Payments have been fully paid;
     (d) during any Default Period the Borrower may (in its discretion) apply
all or any portion to be specified by the Borrower of any optional reduction of
unused Commitments under Section 2.06(a) to the unused Commitments of any one or
more Defaulting Lenders specified by the Borrower before applying any remaining
reduction to all Lenders in the manner otherwise specified in Section 2.06(c);
     (e) with respect to any Defaulting Lender with one or more Defaulted
Credits, such Defaulting Lender shall not be entitled to receive any Facility
Fee pursuant to Section 2.09(a) for any Default Period with respect to such
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender);
     (f) during any Default Period with respect to any Defaulting Lender with
one or more Defaulted Credits, no Letter of Credit Fees shall be payable to such
Defaulting Lender under Section 2.03(i), except in respect of Letters of Credit
for which cash collateral or other credit support has been provided by such
Defaulting Lender under Section 2.03(a)(ii)(F) and Letter of Credit Fees
otherwise payable to a Defaulting Lender in respect of outstanding Letters of
Credit for which cash collateral or other credit support has not been provided
by such Defaulting Lender shall be paid to the applicable L/C Issuer;
     (g) at the request of the Borrower, any Defaulting Lender may be replaced
in accordance with Section 11.16; and
     (h) no assignments otherwise permitted by Section 11.07 shall be made to a
Defaulting Lender or any of its Subsidiaries or Affiliates that are Distressed
Persons.
11.24 Impacted Lenders.
     Notwithstanding anything contained in this Agreement, if any Lender becomes
an Impacted Lender, then, (a) to the extent permitted by applicable Law, at the
request of the Borrower, any Impacted

97



--------------------------------------------------------------------------------



 



Lender may be replaced in accordance with Section 11.16 and (b) so long as any
Lender remains an Impacted Lender, the Borrower may (in its discretion) apply
all or any portion to be specified by the Borrower of any optional reduction of
unused Commitments under Section 2.06(a) to the unused Commitments of any one or
more Impacted Lenders specified by the Borrower before applying any remaining
reduction to all Lenders in the manner otherwise specified in Section 2.06(c).
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

98



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

          BORROWER:  THE TIMKEN COMPANY,
an Ohio corporation
      By:   /s/ Glenn A. Eisenberg         Name:   Glenn A. Eisenberg       
Title:   Executive Vice President — Finance and Administration      GUARANTORS: 
TIMKEN US LLC,
a Delaware limited liability company
      By:   /s/ Glenn A. Eisenberg         Name:   Glenn A. Eisenberg       
Title:   President        TIMKEN HOLDINGS LLC,
a Delaware limited liability company
      By:   /s/ Glenn A. Eisenberg         Name:   Glenn A. Eisenberg       
Title:   President        TIMKEN U.S. HOLDINGS LLC,
a Delaware limited liability company
      By:   /s/ Glenn A. Eisenberg         Name:   Glenn A. Eisenberg       
Title:   President        MPB CORPORATION,
a Delaware corporation
      By:   /s/ Christopher J. Holding         Name:   Christopher J. Holding   
    Title:   Vice President        TIMKEN AEROSPACE TRANSMISSIONS, LLC,
a Delaware limited liability company
      By:   /s/ Christopher J. Holding         Name:   Christopher J. Holding   
    Title:   Vice President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

          CO-ADMINISTRATIVE AGENTS:  KEYBANK NATIONAL ASSOCIATION,
as Co-Administrative Agent and Paying Agent
      By:   /s/ Brian P. Fox         Name:   Brian P. Fox        Title:   Vice
President        BANK OF AMERICA, N.A.,
as Co-Administrative Agent
      By:   /s/ Brian Lukehart         Name:   Brian Lukehart        Title:  
Vice President     

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



          LENDERS:  KEYBANK NATIONAL ASSOCIATION,
as L/C Issuer, Swing Line Lender and a Lender
      By:   /s/ Brian P. Fox         Name:   Brian P. Fox        Title:   Vice
President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
as a Lender
      By:   /s/ Brian Lukehart         Name:   Brian Lukehart        Title:  
Vice President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Kevin Chichester         Name:   Kevin Chichester       
Title:   Vice President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Pete Martinets         Name:   Pete Martinets        Title:  
Managing Director

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
      By:   /s/ Oliver Schwarz         Name:   Oliver Schwarz        Title:  
Director              By:   /s/ Wolfgang Winter         Name:   Wolfgang Winter 
      Title:   Managing Director   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK MELLON,
as a Lender
      By:   /s/ William M. Feathers         Name:   William M. Feathers       
Title:   Vice President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
      By:   /s/ Thomas Danielson         Name:   Thomas Danielson       
Title:   Authorized Signatory   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            THE HUNTINGTON NATIONAL BANK,
as a Lender
      By:   /s/ Brian H. Gallagher         Name:   Brian H. Gallagher       
Title:   Senior Vice President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            SOCIÉTÉ GÉNÉRALE,
as a Lender
      By:   /s/ Kimberly Metzger         Name:   Kimberly Metzger       
Title:   Director   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Christopher S. Helmeci         Name:   Christopher S. Helmeci   
    Title:   Senior Relationship Manager   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY BANK, N.A.,
as a Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            THE NORTHERN TRUST COMPANY,
as a Lender
      By:   /s/ Jeffrey P. Sullivan         Name:   Jeffrey P. Sullivan       
Title:   Vice President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            US BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Kenneth R. Fieler         Name: Kenneth R. Fieler       Title:  
Assistant Vice President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            INTESA SANPAOLO S.P.A. NEW YORK
BRANCH,
as a Lender
      By:   /s/ Sergio Maggioni         Name:   Sergio Maggioni        Title:  
First Vice President & Head of Business              By:   /s/ Franco Di Marco  
      Name:   Franco Di Marco        Title:   First Vice President & Credit
Manager   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION
as a Lender
      By:   /s/ Joseph G. Moran         Name:   Joseph G. Moran        Title:  
Senior Vice President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            LLOYDS TSB BANK PLC
as a Lender
      By:   /s/ Charles Foster         Name:  Charles Foster       Title:  
Managing Director              By:   /s/ Candi Obrentz         Name:   Candi
Obrentz        Title:   Vice President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            UNICREDIT BANK AG, NEW YORK BRANCH
as a Lender
      By:   /s/ Ken Hamilton         Name:   Ken Hamilton        Title:  
Director              By:   /s/ Annett Guderian         Name:   Annett Guderian 
      Title:   Director   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            CREDIT INDUSTRIAL ET COMMERCIAL
as a Lender
      By:   /s/ Eric Longuet         Name:   Eric Longuet        Title:  
Managing Director              By:   /s/ Nicolas Courtaigne         Name:  
Nicolas Courtaigne        Title:   Vice President   

THE TIMKEN COMPANY
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK
as a Lender
      By:   /s/ Baerbel Freudenthaler         Name:   Baerbel Freudenthaler     
  Title:   Director   

 



--------------------------------------------------------------------------------



 



         

Schedule I
Certain Timken Stockholders
1. Members of the Timken family, including, without limitation, those
individuals listed in the Proxy Statement of The Timken Company dated March 24,
2011
2. The Timken Foundation of Canton
3. The Timken Company Savings and Investment Pension Plan

 



--------------------------------------------------------------------------------



 



Schedule II
Material Subsidiaries
MPB Corporation
Timken US LLC
Timken Holdings LLC
Timken U.S. Holdings LLC
Timken Aerospace Transmissions, LLC
Timken Receivables Corporation
The Timken Corporation

 



--------------------------------------------------------------------------------



 



Schedule III
Existing Letters of Credit

                          Letter of Credit         Issuer   Beneficiary   Number
  Amount   Expiration KeyBank National
Association   Bank of New York
Trust Company, NA   S306910000c   $17,163,014.00   6/27/2011

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments and Pro Rata Shares

                  Lender   Commitment     Pro Rata Share  
Bank of America, N.A.
  $ 40,250,000       8.050000000 %
KeyBank National Association
  $ 40,250,000       8.050000000 %
SunTrust Bank
  $ 32,500,000       6.500000000 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 32,500,000       6.500000000 %
Wells Fargo Bank, National Association
  $ 32,500,000       6.500000000 %
The Bank of New York Mellon
  $ 26,000,000       5.200000000 %
JPMorgan Chase Bank, N.A.
  $ 26,000,000       5.200000000 %
PNC Bank, National Association
  $ 26,000,000       5.200000000 %
Lloyds TSB Bank plc
  $ 26,000,000       5.200000000 %
UniCredit Bank AG, New York Branch
  $ 26,000,000       5.200000000 %
The Huntington National Bank
  $ 26,000,000       5.200000000 %
U.S. Bank National Association
  $ 26,000,000       5.200000000 %
Deutsche Bank AG New York Branch
  $ 20,000,000       4.000000000 %
Société Générale
  $ 20,000,000       4.000000000 %
HSBC Bank USA, National Association
  $ 20,000,000       4.000000000 %
Morgan Stanley Bank, N.A.
  $ 20,000,000       4.000000000 %
The Northern Trust Company
  $ 20,000,000       4.000000000 %
Credit Industriel et Commercial
  $ 20,000,000       4.000000000 %
Intesa Sanpaolo S.p.A. New York Branch
  $ 20,000,000       4.000000000 %
 
               
Total
  $ 500,000,000       100.000000000 %
 
               

 



--------------------------------------------------------------------------------



 



Schedule 6.08(b)
Existing Liens

1.   Liens granted in connection with the secured Indebtedness disclosed on
Schedule 8.03.   2.   Liens granted in connection with Indebtedness permitted
under Section 8.03(c)(F) up to the aggregate principal amount of such
Indebtedness permitted under such Section.   3.   See attached.

 



--------------------------------------------------------------------------------



 



LIENS

                      Debtor   State   Jurisdiction   Secured Party   UCC Filing
No./Filing Date   Collateral
MPB Corporation
  DE   State   Saint-Gobain Ceramics & Plastics, Inc.   UCC: 32870148
File Date: 10/31/03

Amendment: 32932237
File Date: 11/7/03

Continuation: 82447918
File Date: 7/16/08   Products consigned pursuant to Consignment Agreement, dated
5/1/03

Amend Secured Party address
 
                   
MPB Corporation
  DE   State   General Electric Capital
Corporation   UCC: 71131308
File Date: 3/27/07   All accounts for which Honeywell International Inc. is the
account Debtor pursuant to Agreement, dated 5/5/98
 
                   
MPB Corporation
  DE   State   The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent

Assignor: Timken Receivables Corporation   UCC: 03953001
File Date: 11/10/10   All of the Debtor/Seller’s now existing or hereafter
acquired or arising accounts, chattel paper, instruments etc. fully described on
Exhibit A to financing statement
 
                   
Timken Aerospace
Transmissions, LLC
  DE   State   DMG Chicago, Inc.   UCC: 91624359
File Date: 5/15/09   Equipment
 
                   
Timken Alcor Aerospace Technologies, Inc.
  DE   State   Air Liquide Industrial U.S. LP   UCC: 91160297
File Date: 4/13/09   Equipment
 
                   
Timken Alcor Aerospace Technologies Inc.
  DE   State   US Bancorp   UCC: 93546071
File Date: 11/4/09   Equipment; For Informational Purposes only
 
                   
Timken Alcor Aerospace Technologies, Inc.
  DE   State   US Bancorp   UCC: 03509472
File Date: 10/7/10   Equipment; For Informational Purposes only

 



--------------------------------------------------------------------------------



 



                      Debtor   State   Jurisdiction   Secured Party   UCC Filing
No./Filing Date   Collateral
The Timken Company
  OH   State   SGL Carbon, LLC   UCC: AP337108
File Date: 4/12/01

Continuation: 20060110268
File Date: 1/9/06   Consigned Stock of Carbon and/or Graphic Products
 
                   
The Timken Company

Original Debtor: The
Timken Corporation
  OH   State   Caterpillar Financial Services
Corporation   UCC: OH00038840478
File Date: 9/20/01

Continuation: 20061990900
File Date: 7/18/06

Amendment: 20061990902
File Date: 7/18/06   Equipment

Amend Debtor
 
                   
The Timken Company

Timken Latrobe Steel
  OH   State   Vesuvius USA Corporation   UCC: OH00048316914
File Date: 4/22/02

Continuation: 20070800682
File Date: 3/21/07

Amendment: 20070860870
File Date: 3/27/07

Amendment: 20070860912
File Date: 3/27/07   All inventory, equipment and other goods whenever sold,
consigned or delivered
 
                   

 



--------------------------------------------------------------------------------



 



                      Debtor   State   Jurisdiction   Secured Party   UCC Filing
No./Filing Date   Collateral
The Timken Corporation
  OH   State   Original Secured Party: Bank One, NA (Main Office Chicago), as
Agent

Amended to: JPMorgan Chase Bank, N.A., as Agent for the Purchasers and the L/C
Issuer

JPMorgan Chase Bank, N.A. (successor by merger to Bank One N.A.(Main Office
Chicago))

Assigned to: Timken Receivables Corporation

Assignee to: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent  
UCC: OH00058306359
File Date: 12/26/02

Amendment: 20060050460
File Date: 1/4/06

Continuation: 20072150002
File Date: 8/3/07

Amendment: 20081420124
File Date: 5/21/08

Amendment: 20103190060
File Date: 11/12/10

Assignment: 20103190059
File Date: 11/12/10

Assignment: 20103190058
File Date: 11/12/10   All of the Debtor/Seller’s now existing or hereafter
acquired or arising accounts, chattel paper, instruments etc. pursuant to Second
A&R Receivables Sales Agreement, dated 11/10/10 as more fully described on
Exhibit A to financing statement
 
                   
The Timken Company
  OH   State   ICX Corporation   UCC: OH00069502247
File Date: 10/14/03

Continuation: 20082200022
File Date: 8/7/08   Equipment
 
                   
The Timken Company
  OH   State   Citicorp Leasing, Inc.   UCC: OH00082333326
File Date: 10/8/04

Continuation: 20091030316
File Date: 4/13/09   Equipment
 
                   
Timken Co
  OH   State   Wells Fargo Financial Leasing, Inc.   UCC: OH00095906982
File Date: 11/25/05   Equipment
 
                   
Timken Company
  OH   State   Wells Fargo Financial Leasing, Inc.   UCC: OH00096329989
File Date: 12/7/05   Equipment
 
                   
The Timken Company
  OH   State   IBM Credit LLC   UCC: OH00100471250
File Date: 4/5/06   Equipment, notice as a
precautionary filing

 



--------------------------------------------------------------------------------



 



                      Debtor   State   Jurisdiction   Secured Party   UCC Filing
No./Filing Date   Collateral
The Timken Company
  OH   State   SunTrust Leasing Corporation   UCC: OH00100816626
File Date: 4/13/06

Continuation: 20110890381
File Date: 3/30/11   All right, title and interest of Debtor in, to and under
certain Invoice No. 1834 and part of Purchase Order ___ between Corporate
Express and Debtor; the office furniture described in the above invoice and
purchase order, and all replacements, substitutions and alternatives therefor
and thereof and accessions thereto; and all proceeds (cash and non-cash),
including the proceeds of all insurance policies, thereof.
 
                   
The Timken Company
  OH   State   United Grinding Technologies Inc.   UCC: OH00102902823
File Date: 6/5/06   Equipment
 
                   
The Timken Company
  OH   State   SunTrust Leasing Corporation   UCC: OH00108035527
File Date: 10/26/06   All right, title and interest of Debtor in, to and under
certain Invoice No. 72898974 and part of Purchase Order MC001834-001 between
Corporate Express and Debtor; the office furniture described in the above
invoice and purchase order, and all replacements, substitutions and alternatives
therefor and thereof and accessions thereto; and all proceeds (cash and
non-cash), including the proceeds of all insurance policies, therof.
 
                   
The Timken Company
  OH   State   Applied Industrial Technologies-Die, Inc.   UCC: OH00112114117
File Date: 2/20/07   Purchase money security interest in and to all Consignee’s
now held or acquired equipment
 
                   
The Timken Company
  OH   State   CNC Link   UCC: OH00114116608
File Date: 4/16/07   Equipment

 



--------------------------------------------------------------------------------



 



                      Debtor   State   Jurisdiction   Secured Party   UCC Filing
No./Filing Date   Collateral
The Timken Company
  OH   State   Langeloth Metallurgical Company
LLC, consignor   UCC: OH00114553432
File Date: 4/27/07   All ferromolybdenum delivered by Secured Party to Debtor on
consignment
 
                   
The Timken Company
  OH   State   Thompson Creek-Mining Co., consignor

Cyprus Thompson Creek Mining Company, consignor   UCC: OH00114553543
File Date: 4/27/07   All ferromolybdenum delivered by Secured Party to Debtor on
consignment
 
                   
Timken Company
  OH   State   Wells Fargo Financial Leasing, Inc.   UCC: OH00114611719
File Date: 5/1/07   Equipment
 
                   
The Timken Company
  OH   State   SunTrust Bank   UCC: OH00116043271
File Date: 6/8/07

Amendment: 20071660068
File Date: 6/15/07   All accounts, chattel paper, general intangibles, documents
and instruments of the Debtor that arise out of the sale of products and/or
service to Advance Auto Parts, Inc. and that are transferred or assigned to
Secured Party pursuant to that certain Supplier Agreement between Debtor and
Secured Party.

Collateral Description Amended
 
                   
The Timken Corporation
  OH   State   SunTrust Bank   UCC: OH00118329158
File Date: 8/17/07   All accounts, chattel paper, general intangibles, documents
and instruments of the Debtor that arise out of the sale of products and/or
service to AutoZone, Inc. and that are transferred or assigned to Secured Party
pursuant to that certain Supplier Agreement between Debtor and Secured Party.

 



--------------------------------------------------------------------------------



 



                      Debtor   State   Jurisdiction   Secured Party   UCC Filing
No./Filing Date   Collateral
The Timken Corporation
  OH   State   SunTrust Bank   UCC: OH00118614234
File Date: 8/29/07   All accounts, chattel paper, general intangibles, documents
and instruments of the Debtor that arise out of the sale of products and/or
service to AutoZone, Inc. and that are transferred or assigned to Secured Party
pursuant to that certain Supplier Agreement between Debtor and Secured Party.
 
                   
Timken Company
  OH   State   American Axle & Manufacturing, Inc.   UCC: OH00119232205
File Date: 9/13/07   Raw Materials, Work in Process, Finished Goods etc.
 
                   
Timken Company
  OH   State   American Axle & Manufacturing, Inc.   UCC: OH00119232649
File Date: 9/13/07   Raw Materials, Work in Process, Finished Goods etc.
 
                   
The Timken Company
  OH   State   The Fifth Third Leasing Company   UCC: OH00121611354
File Date: 11/30/07   All of the Debtor’s right, title and interest in equipment
etc.
 
                   
Timken Company

Scott A Scherff
  OH   State   American Axle & Manufacturing, Inc.   UCC: OH00123315277
File Date: 1/25/08   Raw Materials, Work in Process, Finished Goods etc.
 
                   
The Timken Company

Scott A Scherff, Agent
  OH   State   American Axle & Manufacturing, Inc.   UCC: OH00124384910
File Date: 2/28/08   Raw Materials, Work in Process, Finished Goods etc.
 
                   
The Timken Company

Scott A Scherff, Agent
  OH   State   American Axle & Manufacturing, Inc.   UCC: OH00124385255
File Date: 2/28/08   Raw Materials, Work in Process, Finished Goods etc.
 
                   
The Timken Corporation
  OH   State   Clipper Turbine Works, Inc.   UCC: OH00126406435
File Date: 5/6/08   Equipment
 
                   
The Timken Company

Scott A Scherff, Agent
  OH   State   MSP Corporation, an AAM Company   UCC: OH00126484833
File Date: 5/8/08   Raw Materials, Work in Process, Finished Goods etc.

 



--------------------------------------------------------------------------------



 



                      Debtor   State   Jurisdiction   Secured Party   UCC Filing
No./Filing Date   Collateral
The Timken Company
  OH   State   ICX Corporation   UCC: OH00128632355
File Date: 8/2/08   All of the above to include attachments, replacements,
substitutions, additions and accessions thereof, plus proceeds
 
                   
The Timken Company
  OH   State   Air Liquide Industrial U.S. LP   UCC: OH00132465891
File Date: 1/27/09   Equipment
 
                   
The Timken Company
  OH   State   DU Bose Strapping, Inc.   UCC: OH00132556026
File Date: 2/2/09   Equipment
 
                   
The Timken Company
  OH   State   Millbank Materials PA Ltd.   UCC: OH00134743247
File Date: 5/15/09

Amendment: 20100740049
File Date: 3/11/10

Amendment: 20110880217
File Date: 3/28/11   Consignment of Silicomanganese. See Exhibit A attached to
financing statement
 
                   
The Timken Company
  OH   State   The Delta Rubber Company   UCC: OH00135193029
File Date: 6/5/09   Filed as a notice of consignment by The Delta Rubber Company
of Industrial bearing seals owned by Consignor
 
                   
The Timken Company
  OH   State   Yamazen, Inc.   UCC: OH00135218003
File Date: 6/9/09   Equipment
 
                   
The Timken Company
  OH   State   Ellison Technologies   UCC: OH00136700855
File Date: 8/19/09   Equipment
 
                   
The Timken Company
  OH   State   Ellison Technologies   UCC: OH00136701201
File Date: 8/19/09   Equipment
 
                   
The Timken Company
  OH   State   Dust Control Technology, Inc.   UCC: OH00139910146
File Date: 1/26/10   All DustBoss equipment

 



--------------------------------------------------------------------------------



 



                      Debtor   State   Jurisdiction   Secured Party   UCC Filing
No./Filing Date   Collateral
The Timken Company
  OH   State   Honda Trading America Corporation   UCC: OH00143788010
File Date: 7/20/10   All steel bar goods
 
                   
The Timken Corporation
  OH   State   Raymond Leasing Corporation   UCC: OH00145848666
File Date: 10/28/10   Equipment
 
                   
The Timken Corporation
  OH   State   Raymond Leasing Corporation   UCC: OH00146270995
File Date: 11/16/10   Equipment
 
                   
The Timken Company
  OH   State   Caterpillar Inc.   UCC: OH00149142563
File Date: 4/1/11   Ownership of tooling used to make or manufacture parts for
Caterpillar Inc.
 
                   
Timken Industrial
Services, LLC
  DE   State   United States Steel Corporation   UCC: 84158638
File Date: 12/15/08   All United States Steel
Corporation owned Equipment
 
                   
Timken Receivables
Corporation
  DE   State   The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent
  UCC: 03952847
File Date: 11/10/10   All assets of the Debtor/Seller’s whether now owned or
hereafter acquired or arising
 
                   
Timken US Corporation

Corporation Services
Company, Agent
  DE   State   American Axle & Manufacturing, Inc.   UCC: 80682482
File Date: 2/22/08   Raw Materials

 



--------------------------------------------------------------------------------



 



Schedule 6.09
Environmental Matters
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.12
Pension Plans
None.

 



--------------------------------------------------------------------------------



 



Schedule 6.13
Subsidiaries and Other Equity Investments
Part (a): Subsidiaries

                      % of             voting securities         State or
sovereign   owned directly         power under laws   or indirectly     Name  
of which organized   by Borrower   Owner
Australian Timken Proprietary Limited
  Australia   100%   Timken Australia Holdings ULC
Bearing Inspection, Inc.
  California   100%   MPB Corporation
British Timken Limited
  England   100%   The Timken Company
EDC, Inc.
  Ohio   100%   The Timken Company
FirstBridge (Shanghai) Trading Co., Ltd.
  China   100%   PTBridge (Hong Kong) Investment Limited
Jiangsu TWB Bearing Co., Ltd.
  China   100%   Timken (Hong Kong) Holding Limited
MPB Corporation
  Delaware   100%   The Timken Company
Nihon Timken K.K.
  Japan   100%   Timken Global Treasury SARL
PTBridge (Hong Kong) Investment Limited
  Hong Kong   100%   Timken (Hong Kong) Holding Limited
Q.M. (Wuxi) Bearings Co., Ltd
  China   100%   Timken (Hong Kong) Holding Limited
Rail Bearing Service Corporation
  Virginia   100%   The Timken Company
The Timken Corporation
  Ohio   100%   Timken US LLC
The Timken Service & Sales Co.
  Ohio   100%   The Timken Company
Timken (Bermuda) L.P.
  Bermuda   100%   Timken (Gibraltar) Limited and Timken (Gibraltar) 2 Limited

 



--------------------------------------------------------------------------------



 



                      % of             voting securities         State or
sovereign   owned directly         power under laws   or indirectly     Name  
of which organized   by Borrower   Owner
Timken (Chengdu) Aerospace and Precision Products Co., Ltd
  China   100%   Timken (China) Investment Co., Ltd.
Timken (China) Investment Co., Ltd.
  China   100%   Timken (Hong Kong) Holding Limited
Timken (Gibraltar) 2 Limited
  Gibraltar   100%   Timken (Gibraltar) Limited
Timken (Gibraltar) Limited
  Gibraltar   100%   The Timken Service and Sales Company and The Timken Company
Timken (Hong Kong) Holding Limited
  China   100%   TTC Asia Limited
Timken (Mauritius) Limited
  Mauritius   100%   The Timken Company
Timken (Shanghai) Distribution & Sales Co., Ltd.
  China   100%   Timken (China) Investment Co., Ltd.
Timken (Wuxi) Bearings Company Limited
  China   100%   Timken (Hong Kong) Holding Limited and Timken China Investment
Co., Ltd.
Timken Aerospace Transmissions, LLC
  Delaware   100%   MPB Corporation
Timken Alcor Aerospace Technologies, Inc.
  Delaware   100%   MPB Corporation
Timken Alloy Steel Europe Limited
  England   100%   The Timken Company
Timken Argentina Sociedad De Responsabilidad Limitada
  Argentina   100%   Timken Europe B.V. and Timken Global Treasury SARL
Timken Australia Holdings ULC
  Canada   100%   Timken Canada L.P.
Timken Bermuda Treasury Ltd
  Bermuda   100%   Timken (Bermuda) L.P.
Timken Boring Specialties, LLC
  Delaware   100%   The Timken Company
Timken Canada GP ULC
  Canada   100%   Timken Canada Holdings ULC

 



--------------------------------------------------------------------------------



 



                      % of             voting securities         State or
sovereign   owned directly         power under laws   or indirectly     Name  
of which organized   by Borrower   Owner
Timken Canada Holdings ULC
  Canada   100%   Timken Global Treasury SARL
Timken Canada LP
  Canada   100%   Timken Canada Holdings ULC and Timken Canada GP ULC
Timken Communications Company
  Ohio   100%   The Timken Company
Timken De Mexico S.A. De C.V.
  Mexico   100%   Timken Mexico Holdings ULC
Timken De Venezuela C.A.
  Venezuela   100%   Timken Europe B.V.
Timken Do Brasil Comercio E Industria Limitada
  Brazil   100%   Timken Global Treasury SARL and Timken Canada LP
Timken Engineering and Research — India Private Limited
  India   100%   Timken (Mauritius) Limited and The Timken Service and Sales
Company
Timken Espana, S.L.
  Spain   100%   The Timken Company and The Timken Service and Sales Company
Timken Europe B.V.
  Netherlands   100%   Timken Global Treasury SARL
Timken France SAS
  France   100%   The Timken Company
Timken Germany GmbH
  Germany   100%   Timken Luxembourg Holdings SARL
Timken Global Treasury SARL
  Luxembourg   100%   Timken (Bermuda) L.P.
Timken GmbH
  Germany   100%   Timken Germany GmbH
Timken Holdings LLC
  Delaware   100%   The Timken Company
Timken House Units, Inc.
  Washington   100%   The Timken Company
Timken India Limited
  India   80%   Timken (Mauritius) Limited

 



--------------------------------------------------------------------------------



 



                      % of             voting securities         State or
sovereign   owned directly         power under laws   or indirectly     Name  
of which organized   by Borrower   Owner
Timken India Manufacturing Private Limited
  India   100%   Timken (Mauritius) Limited
Timken Industrial Services, LLC
  Delaware   100%   The Timken Corporation
Timken Italia, S.R.L.
  Italy   100%   Timken Europe B.V.
Timken Korea Limited Liability Corporation
  Korea   100%   The Timken Company and The Timken Service and Sales Company
Timken LLC
  Delaware   100%   Timken US LLC
Timken Luxembourg Holdings SARL
  Luxembourg   100%   The Timken Company
Timken Mexico Holdings LLC
  Delaware   100%   The Timken Company
Timken Newco Corp.
  Delaware   100%   The Timken Company
Timken Polska Sp.z.o.o.
  Poland   100%   Timken Europe B.V.
Timken Receivables Corporation
  Delaware   100%   The Timken Corporation
Timken Romania S.A.
  Romania   98.9%   Timken Global Treasury SARL
Timken Servicios Administrativos S.A. de C.V.
  Mexico   100%   The Timken Service and Sales Company
Timken Singapore Pte. Ltd.
  Singapore   100%   Timken Europe B.V.
Timken South Africa (Pty.) Ltd.
  South Africa   100%   The Timken Company
Timken Super Precision Singapore Pte. Ltd.
  Singapore   100%   Timken Europe B.V.
Timken U.S. Holdings LLC
  Delaware   100%   Timken Holdings LLC
Timken UK Limited
  England   100%   The Timken Company
Timken US LLC
  Delaware   100%   The Timken Company
Timken-Rus Service Company, ooo
  Russia   100%   Rail Bearing Service Corporation and The Timken Service and
Sales Company
TSB Recycling LLC
  Delaware   100%   The Timken Company
TTC Asia Limited
  Cayman Islands   100%   Timken Global Treasury SARL
Yantai Timken Co., Ltd.
  China   100%   Timken (Hong Kong) Holding Limited

 



--------------------------------------------------------------------------------



 



Part (b): Joint Ventures and Minority Interests

          NAME   % OWNED   OWNER
Advanced Green Components, LLC
  45%   The Timken Company
Colinx, LLC
  25%   The Timken Corporation
Endorsia.com International AB
  20%   The Timken Corporation
Friction Management Services, LLC
  50%   The Timken Corporation
ICSA industria Cuscinetti SpA
  18%   Timken Italia S.r.l.
International Component Supply LTDA.
  50%   Timken Do Brasil Comercio E Industria Limitada
S.E. Setco Service Company, LLC
  50%   Timken US LLC
Timken (Anshan) Industrial Services Co., Ltd.
  60%   Timken (China) Investment Co., Ltd.
Timken Bearing Services South Africa (PTY) Limited
  91%   Timken South Africa (PTY) Limited
Timken-XEMC (Hunan) Bearings Co., Ltd.
  80%   Timken (Hong Kong) Holding Limited

 



--------------------------------------------------------------------------------



 



Schedule 6.15
Projected Financial Information
     None.

 



--------------------------------------------------------------------------------



 



Schedule 8.02(f)
Existing Investments
See Schedule 6.13.

 



--------------------------------------------------------------------------------



 



Schedule 8.03
Existing Indebtedness

                                                                         
Supporting                 Identify Timken       Maximum Amount of          
Documentation/                 Entity as   Identify Third Party as   Permitted  
        Agreements             Description of   Borrower, Guarantor,   Lender,
Guarantor,   Indebtedness   Amount Outstanding   Name & Date of   Secured  
Description of Timken Entity   Indebtedness   Obligor, etc.   Beneficiary, etc.
  under each Facility   31-Mar-11   Agreement   Facility   Collateral
The Timken Company
  Multi-Modal OAQDA Bonds Series 2001   Borrower   Fifth Third — LOC Bank   $
9,500,000     $ 9,500,000     See Bond Facility Agreements/May 23, 2001   No    
The Timken Company
  Multi-Modal OWDA Bonds Series 2001   Borrower   Northern Trust — LOC Bank   $
12,200,000     $ 12,200,000     See Bond Facility Agreements/May 23, 2001   No  
 
The Timken Company
  OAQDA Bonds Series
2003   Borrower   KeyBank — LOC Bank   $ 17,000,000     $ 17,000,000     See
Bond Facility Agreements/June 27, 2003   No    
The Timken Company
  Medium Term Notes
Shelf Registration   Borrower       $ 250,000,000     $ 75,000,000     See MTN
Facility Agreements/July 1, 1990   No    
The Timken Company
  Medium Term Notes
Shelf Registration   Borrower       $ 300,000,000     $ 100,000,000     See MTN
Facility
Agreements/April
24, 1998   No    
The Timken Company
  Senior Notes   Borrower       $ 250,000,000     $ 250,000,000     Issued
September 9, 2009   No    
The Timken Company
  Accounts Receivable
Securitization
(Timken Receivables
Corp)   Guarantor   Victory Receivables Corp. (Bank of Tokyo, Fifth Third)   $
150,000,000     $ 0     Amended & Restated
Receivables
Purchase Agreement
dtd Dec 30, 2005,
as amended Nov 10,
2010   Yes   Accounts Receivable
The Timken Company
  Letter of Credit Agreement (to issue standby L/Cs)   Borrower   Credit
Industriel et Commercial — Lender   $ 10,000,000     $ 0     Letter of Credit
Agreement — February 25, 2011   No    
The Timken Company
  Foreign Exchange
Guarantee Agreement   Guarantor   Societe Generale-Lender   EUR 20,000,000  
Refer to
“Currency
Hedges”
information   Timken Foreign Exchange Guarantee Agreement / May 31, 2010   No  
Covers Romania, Polska, Italia, South Africa, GmbH, Global Treasury, Australia
and Rail Service-Russia

 



--------------------------------------------------------------------------------



 



                                                                         
Supporting                 Identify Timken       Maximum Amount of          
Documentation/                 Entity as   Identify Third Party as   Permitted  
        Agreements             Description of   Borrower, Guarantor,   Lender,
Guarantor,   Indebtedness   Amount Outstanding   Name & Date of   Secured  
Description of Timken Entity   Indebtedness   Obligor, etc.   Beneficiary, etc.
  under each Facility   31-Mar-11   Agreement   Facility   Collateral
The Timken Company
  Guarantee Agreement   Guarantor   Standard Chartered
Bank (China) Limited   USD 65,000,000   USD 8,069,079   Guarantee Agreement
/ Nov 19, 2010   No   Covers (China) Investment,
(Shanghai)
Distribution&Sales,
(Wuxi) Bearings,
(Chengdu)
Aerospace, Jiangsu
TWB
The Timken Company
  Guarantee (Timken
Germany Gmbh)   Guarantor   HSBC-Beneficiary   EUR 8,000,000 *   EUR 794,813  
Facility Letter — March 10th, 2011 — *Same Facility with HSBC as Timken Germany
GmbH   No    
The Timken Company
  Uncommitted Overdraft
Facility / Credit
Agreement (Timken
Germany GmbH)   Borrower   JP Morgan-Lender   EUR 13,000,000   EUR 0   JPMorgan
letter
dated Nov 21, 2007   No    
The Timken Company
  Guarantee (Timken
Espana)   Guarantor   Societe Generale-Lender   EUR 30,000   EUR 0   Timken
Master Guarantee Agreement/May 31, 2010   No    
The Timken Company
  Facilities leasing
contract (Timken de
Mexico)   Guarantor   Beneficiary:
Constructore Coexa SA
de CV   2,500,000.00 USD   2,500,000.00 USD
seven year of lease
contract   Guarantee Letter /dated February 9, 2011   No    
The Timken Company
  Guarantee (Timken
Romania)   Guarantor   RBS Bank-Lender   USD 2,000,000   USD 846,126   Credit
Facility
Agreement / Dec 08,
2010   No    
The Timken Company
  Guarantee (Timken
Romania)   Guarantor   Societe Generale-Lender   EUR 1,500,000   EUR 0   Timken
Master Guarantee Agreement/May 31, 2010   No    
The Timken Company
  Guarantee (Timken
Polska)   Guarantor   Societe Generale-Lender   EUR 11,500,000   EUR 0   Timken
Master Guarantee Agreement/May 31, 2010   No    
The Timken Company
  Packing Credit Foreign Currency Loan (Timken India Private Manuf Pvt Ltd.)  
Guarantor   Standard Chartered Bank   USD 10,000,000   USD 7,000,000   Agreement
dated 18th October 2010   No    
The Timken Company
  Packing Credit Foreign Currency Loan (Timken India Private Manuf Pvt Ltd.)  
Guarantor   Bank of America   USD 10,000,000   USD 5,000,000   Agreement dated
29th October 2010   No    

 



--------------------------------------------------------------------------------



 



                                                                         
Supporting                 Identify Timken       Maximum Amount of          
Documentation/                 Entity as   Identify Third Party as   Permitted  
        Agreements             Description of   Borrower, Guarantor,   Lender,
Guarantor,   Indebtedness   Amount Outstanding   Name & Date of   Secured  
Description of Timken Entity   Indebtedness   Obligor, etc.   Beneficiary, etc.
  under each Facility   31-Mar-11   Agreement   Facility   Collateral
The Timken Company
  Guarantee (Timken UK Ltd.)   Guarantor   HSBC-Beneficiary   GBP 4,500,000  
GBP 0   Guarantee/Dec 2010   No    
The Timken Company
  Customs & Excise Deferred Duty Guarantee (Timken UK Ltd.)   Guarantor  
Midland Bank   GBP 750,000   GBP 0   Midland Bank
Guarantee Letter /Nov
3, 1997   No    
The Timken Company
  Comfort Letter
(Timken Servicios)   Guarantor   Bancomer — Beneficiary   Pesos 1,000,000  
Pesos 52,121.80   Letter/Oct 25, 2001   No    
The Timken Company
  Letter of Credit /No. 983121-793-Arrowpoint Indemnity Co       Intesa San
Paolo SpA   USD 3,400,000           Irrevocable Letter of Credit / Dec 16, 1998
(last amended Dec 16, 2011)   No    
The Timken Company
  Letter of Credit /No. 093443-793-Westpoint Insurance Corporation       Intesa
San Paolo SpA   USD 1,000,000           Irrevocable Letter of Credit /December
20, 2009   No    
The Timken Company
  Letter of Credit /No. 093438-793-Federal Insurance Co       Intesa San Paolo
SpA   USD 1,380,000           Irrevocable Letter of Credit /February 1, 2011  
No    
The Timken Company
  Letter of Credit /No. 093476-793-State of NH-Dept of Environmental Services  
    Intesa San Paolo SpA   USD 2,560,000           Irrevocable Letter of Credit
/December 20, 2010   No    
The Timken Company
  Letter of Credit /No. 093184-793-Workers Comp (Latrobe Steel)       Intesa San
Paolo SpA   USD 2,800,000           Irrevocable Letter of Credit / July 1, 2009
  No    
The Timken Company
  Collateral Account tied to Travelers Indemnity Company Letter of Credit      
Morgan Stanley Smith
Barney   USD 15,000,000           Control Agreement dated June 29, 2010   Yes  
Cash held in a money market account.
The Timken Company
  Collateral Account tied to Borrowing (Advanced Green Components)       US Bank
  USD 4,795,000           Pledge Agreement dated February 23, 2011   Yes   Cash
held in a money market account.
The Timken
Company
  Currency Hedges           USD loss
3,437,460 (mark
to market
position)              
The Timken Company
  Credit Cards —
Travel &
Entertainment       PNC Bank — Lender $ 9,499,999               No    

 



--------------------------------------------------------------------------------



 



                                                          Maximum Amount        
  Supporting                 Identify Timken       of           Documentation/  
              Entity as   Identify Third Party as   Permitted   Amount  
Agreements             Description of   Borrower, Guarantor,   Lender,
Guarantor,   Indebtedness   Outstanding   Name & Date of   Secured   Description
of Timken Entity   Indebtedness   Obligor, etc.   Beneficiary, etc.   under each
Facility   31-Mar-11   Agreement   Facility   Collateral
The Timken Company
  Credit Cards — Pcards       PNC Bank — Lender   $ 1,000,000                 No
   
The Timken Company
  Credit Cards — Active Pay (Vpayment)       PNC Bank — Lender   $ 1            
    No    
Timken Europe (The Timken Company)
  Credit line (Overdraft)   Borrower   HSBC Trinkhaus   EUR 6,000,000 *     0  
  Facility Letter — March 10th, 2011 — *Same Facility with HSBC as Timken
Germany GmbH   No    
Timken Europe (The Timken Company)
  Credit line   Borrower   CIC EST   EUR 20,000,000     0     Letter dated Sept.
09, 2009   No    
Timken Europe (The Timken Company)
  Credit line   Borrower   HSBC France   EUR 40,000,000     0         No    
Timken Europe (The Timken Company)
  Credit line   Borrower   Societe Generale   EUR 27,000,000     0         No  
 
Timken Europe (The Timken Company)
  Long Term Loan — 0%   Borrower   Agence de l’eau Rhin-Muese   EUR 360,268  
EUR 52,389.33   Letter dated Feb
26, 2002        
Timken Europe (The Timken Company)
  Guarantee (Foreign Custom) — Customer Guarantee   Borrower   HSBC TRINKAUS  
EUR 2,000,000 *   EUR 196,813   Facility Letter — March 10th, 2011 — *Same
Facility with HSBC as Timken Germany GmbH   No    
Timken Europe (The Timken Company)
  Bank Guarantee — Customs — Enlevement       HSBC France   EUR 2, 400,000   EUR
2, 400,000       No    
Timken Europe (The Timken Company)
  Guarantee   Obligor   CIC EST   EUR 1,900,000   EUR 1,090,895            
Timken Europe (The Timken Company)
  — Bank Guarantee — Customs UK — BTCC   Obligor   CIC EST           EUR 396 115
      No    
Timken Europe (The Timken Company)
  — Cautions — Customs — European Transit   Obligor   CIC EST           EUR
500,000       No    





--------------------------------------------------------------------------------



 



                                                          Maximum Amount        
  Supporting                 Identify Timken       of           Documentation/  
              Entity as   Identify Third Party as   Permitted   Amount  
Agreements             Description of   Borrower, Guarantor,   Lender,
Guarantor,   Indebtedness   Outstanding   Name & Date of   Secured   Description
of Timken Entity   Indebtedness   Obligor, etc.   Beneficiary, etc.   under each
Facility   31-Mar-11   Agreement   Facility   Collateral
Timken Europe (The Timken Company)
  — Cautions — SCI Revolution (Supplier) — Valim — Warehouse   Obligor   CIC EST
          EUR 194,780       No    
Timken Europe (The Timken Company)
  Cautions — (Customer)   Obligor   Societe Generale   EUR 3,000,000   EUR
334,090       No    
Timken Europe (The Timken Company)
  Credit Cards — Travel & Entertainment       HSBC France — Lender   EUR 7,700  
            No    
Advanced Green
Components
  Bank Loan   Borrower   U. S. Bank   $ 4,795,000     $ 3,295,000     Revolving
Credit Note #125 July 17, 2010 (rev 3-1-11)   Yes   Preferred Business
Money Market Acct #
1-458-0802-9865
Advanced Green
Components
  Bank Loan   Borrower   U. S. Bank   $ 4,745,000     $ 3,295,000     Revolving
Credit Note #141 July 17, 2010   Yes   Letters of Credit (by Sanyo) with 3
Japanese banks
Advanced Green
Components
  JV Member Loan   Borrower   Machinery Tec Masters
(Showa)   $ 820,300     $ 820,300     Promissory Note August 18, 2010   No    
Advanced Green
Components
  JV Member Loan   Borrower   Machinery Tec Masters
(Showa)   $ 295,300     $ 295,300     Promissory Note August 18, 2010   No    
Australian Timken
Proprietary Limited
  Bank Guarantee
Facility (CL)   Obligor   Commonwealth Bank   AUD 100           Bank
Guarantee/Sept
28, 2004   No    
Australian Timken
Proprietary Limited
  — Bank Guarantee of Melobourne Office       Commonwealth Bank   AUD 20,000  
AUD 20,000   Bank Guarantee/Jan
13, 2009   No    
Australian Timken
Proprietary Limited
  — Bank guarantee of Sydney Office       Commonwealth Bank   AUD 17,600   AUD
17,600   Bank Guarantee/July
5, 2006   No    
Australian Timken
Proprietary Limited
  Foreign Exchange (CL)   Obligor   ANZ   AUD 500,000           Letter dated Oct
19, 2004   No    

 



--------------------------------------------------------------------------------



 



                                                          Maximum Amount        
  Supporting                 Identify Timken       of           Documentation/  
              Entity as   Identify Third Party as   Permitted   Amount  
Agreements             Description of   Borrower, Guarantor,   Lender,
Guarantor,   Indebtedness   Outstanding   Name & Date of   Secured   Description
of Timken Entity   Indebtedness   Obligor, etc.   Beneficiary, etc.   under each
Facility   31-Mar-11   Agreement   Facility   Collateral
Australian Timken
Proprietary Limited
  Foreign Exchange
Guarantee Agreement   Obligor   Societe Generale           Refer to “Currency
Hedges” information   Timken Foreign Exchange Guarantee Agreement/May 31, 2010  
No    
Timken Italia S.r.l.
  Overdraft line — on ordinary account   Borrower   UBI — Banco di Brescia   EUR
446,000.00   EUR 0   Overdraft line   No    
Timken Italia S.r.l.
  Overdraft line — for bank receipt advanced discount   Borrower   UBI — Banco
di Brescia   EUR 300,000.00   EUR 0   Advanced cash of bank receipt   No    
Timken Italia S.r.l.
  Overdraft line — on ordinary account   Borrower   Unicredit Bank   EUR
1,000,000.00   EUR 0   Overdraft line /Dec
31, 2008   No    
Timken Italia S.r.l.
  Foreign Exchange
Guarantee Agreement   Obligor   Societe Generale           Refer to “Currency
Hedges” information   Timken Foreign Exchange Guarantee Agreement/May 31, 2010  
No    
Timken Italia S.r.l.
  Ordinary guarantee (Fidejussione) — ENPAM — Office rental   Borrower   UBI —
Banco di Brescia   EUR 7,850           Bank Guarantee   No    
Timken Italia S.r.l.
  Ordinary guarantee (Fidejussione) — LOCAL AUTHORITY — Utilities   Borrower  
UBI — Banco di Brescia   EUR 940           Bank Guarantee   No    
Timken Italia S.r.l.
  Ordinary guarantee
(Fidejussione) —
ITALIAN RAILWAYS —
Supplies   Borrower   UBI — Banco di Brescia   EUR 128,440           Bank
Guarantee   No    
Timken Italia S.r.l.
  Ordinary guarantee (Fidejussione) — THIRD CUSTOMER — Supplies   Borrower   UBI
— Banco di Brescia   EUR 32,000           Bank Guarantee   No    
Timken Italia S.r.l.
  Ordinary guarantee (Fidejussione) — THIRD CUSTOMER — Supplies   Borrower   UBI
— Banco di Brescia   EUR 8,913           Bank Guarantee   No    
Timken do Brasil
  Line of credit   Borrower   Bank Itau BBA — Lender     R$500,000       R$0    
Credit line contract dated March 11, 2011   No    
Timken do Brasil
  Credit Facility
Available-Long Term
Five Years
Financing-BNDES   Borrower   Bank Itau BBA — Lender     R$288,000       R$69,890
    Contract Bank Credit — (March 26, 2007)   No    

 



--------------------------------------------------------------------------------



 



                                                          Maximum Amount        
  Supporting                 Identify Timken       of           Documentation/  
              Entity as   Identify Third Party as   Permitted   Amount  
Agreements             Description of   Borrower, Guarantor,   Lender,
Guarantor,   Indebtedness   Outstanding   Name & Date of   Secured   Description
of Timken Entity   Indebtedness   Obligor, etc.   Beneficiary, etc.   under each
Facility   31-Mar-11   Agreement   Facility   Collateral
Timken (China) Investment Co., Ltd.
  To guarantee bank loan
for Timken Shanghai
borrowings from China
Merchants Bank   Guarantor   China Merchants Bank
Shanghai Branch —
Lendor   CNY 50,000,000   CNY 44,128,280   Credit line contract dated Oct
09’2010   No    
Timken (China) Investment Co., Ltd.
  Performance bond   Obligator   Standard Chartered
Bank China Limited
Shanghai Branch —
Guarantor   USD 1,000,000.00   USD 1,000,000.00   Timken Guarantee
Agreement dated Nov
19, 2010   No   Guarantee Agreement dated Nov 19, 2010 issued by The Timken
Company to SCB China
Timken (China) Investment Co., Ltd.
  To guarantee bank loan
for Yantai Timken
borrowings from China
EverBright Bank   Guarantor   China Everbright Bank Yantai Branch — Lendor  
CNY50,000,000   CNY 0   No credit line contract signed, bank only grant the line
of credit orally, board resolution dated Jul 08’2010. The credit line should be
renewed in this Jul.   No    
Timken (Chengdu) Aerospace & Precision Products Co., Ltd.
  USD Revolving loan   Borrower   Standard Chartered
Bank China Limited
Chengdu Branch — Lendor   USD 10,000,000   USD 2,800,000   Timken Guarantee
Agreement dated Nov
19, 2010   No   Guarantee Agreement dated Nov 19, 2010 issued by The Timken
Company to SCB China
Timken (Chengdu) Aerospace & Precision Products Co., Ltd.
  RMB Overdraft   Borrower   Standard Chartered
Bank China Limited
Shanghai Branch-
Lendor   CNY 15,000,000   CNY 2,990,823   Timken Guarantee
Agreement dated Nov
19, 2010   No   Guarantee Agreement dated Nov 19, 2010 issued by The Timken
Company to SCB China
Jiangsu TWB Bearings Company, Ltd.
  Short term loan   Borrower   Standard Chartered Bank of Shanhai Branch -
Lendor   USD 5,000,000   USD 0   Timken Guarantee
Agreement dated Nov
19, 2010   No   Guarantee Agreement dated Nov 19, 2010 issued by The Timken
Company to SCB China

 



--------------------------------------------------------------------------------



 



                                                          Maximum Amount        
  Supporting                 Identify Timken       of           Documentation/  
              Entity as   Identify Third Party as   Permitted   Amount  
Agreements             Description of   Borrower, Guarantor,   Lender,
Guarantor,   Indebtedness   Outstanding   Name & Date of   Secured   Description
of Timken Entity   Indebtedness   Obligor, etc.   Beneficiary, etc.   under each
Facility   31-Mar-11   Agreement   Facility   Collateral
Timken XEMC (Hunan) Bearings Co., Ltd.
  Long Term Loan   Borrower   Bank of China Xiangtan Branch   CNY 180,000,000  
CNY 130,000,000   Credit Contract May
2009   Yes   Land, Building and Equipment
Timken Alloy Steel
Europe Limited
  Rent Deposit Deed on
the Offices at Desford
Hall Unit 4, The Coach
House, Desford Hall,
Leicester Lane,
Desford,
Leicestershire   Obligor   SARAH JANE SHROPSHIRE-BODDY HELEN ELIZABETH KNOWLES
and CAROLYN JANE SHROPSHIRE (trading as Shropshire Land & Co) all c/o Narborough
Wood Farm Desford Road Enderby Leicestershire LE19 4XT (“the Landlord”)   GBP
4,440.00           Lease Agreement dated 3rd July 2009   No    
Timken Germany GmbH
  Credit line (Overdraft)   Borrower   HSBC TRINKAUS   EUR 6,000,000 *   EUR 0  
Facility Letter — March 10th, 2011 — *Same Facility with HSBC as Timken Europe  
No    
Timken Germany GmbH
  Uncommitted Overdraft
Facility / Credit
Agreement   Borrower   JP MORGAN   EUR 13,000,000   EUR 0   JPMorgan letter
dated Nov 21, 2007   No    
Timken Germany GmbH
  Guarantee (Foreign
Exchange)   Borrower   HSBC TRINKAUS   EUR 2,000,000 *   EUR 598,000   Facility
Letter — March 10th, 2011 — *Same Facility with HSBC as Timken Europe   No  
Guarantee for
Partial retirement
Timken Germany GmbH
  Rent Guarantee   Borrower   HSBC TRINKAUS           EUR 18,000   HSBC letter
dated
Dec 08, 2008   No    
Timken India Limited
  Working Capital Loan —
Cash Credit   Borrower   State Bank of India   Rs 150,000,000   Rs 0   Supp
Working Capital Agreement/Dec 27. 2004   Yes   All fixed assets, movables, stock
of raw materials, semi-finished goods, consumable stores.

 



--------------------------------------------------------------------------------



 



                                          Identify Timken       Maximum Amount  
                      Entity as       of       Supporting Documentation/        
        Borrower,   Identify Third Party as   Permitted   Amount   Agreements  
          Description of   Guarantor,   Lender, Guarantor,   Indebtedness  
Outstanding   Name & Date of   Secured   Description of Timken Entity  
Indebtedness   Obligor, etc.   Beneficiary, etc.   under each Facility  
31-Mar-11   Agreement   Facility   Collateral
Timken India
Limited
  Working Capital Loan — Includes Letters of Credit and Bank Guarantee  
Borrower   State Bank of India   Rs 85,000,000   Rs 18,565,729 (Letters of
Credit- Rs 0)   Supp Working Capital Agreement/Dec 27. 2004   Yes   All fixed
assets, movables, stock of raw materials, semi-finished goods, consumable
stores.
Timken India Limited
  Central Excise Bond   Obligor       Rs 1,00,00,000   Rs 99,65,532  
01/Undertaking/Timken/Tech/Jsr/Div-IV/2009 Dt-07.10.2009        
Timken India Limited
  Central Excise Bond   Obligor       Rs 4,00,00,000   Rs. 30,72,427   Bond No-
07/Jsr/Div-II/2001 Acpt. By Dy Commisioner Central Excise Dt-21-08-2001        
Timken Global
Treasury SARL
  Foreign Exchange Guarantee
Agreement   Obligor   Societe Generale       Refer to “Currency Hedges”
information   Timken Foreign Exchange Guarantee Agreement/May 31, 2010   No    
Timken Espana S.L.
  Credit Line (Overdraft)   Borrower   Societe Generale   EUR 30,000   EUR 0  
Timken Master Guarantee Agreement/May 31, 2010   No    
Timken de Mexico S.A. de C.V.
  Facilities leasing contract       Beneficiary: Banco JP Morgan, S.A.  
1,000,000.00 USD   1,216,659.25 USD up to November 2013   Guarantee Letter of
Credit   No    
Timken de Mexico S.A. de C.V.
  Facilities leasing contract   Tenant/Leasee   Beneficiary:
Constructore Coexa
SA de CV   2,500,000.00 USD   2,500,000.00 USD seven year of lease contract  
Guarantee Letter / dated February 9, 2011   No    
Timken Romania S.A.
  Facility Agreement (issuance of Letters of Guarantees, opening of Letters of
Credit, endorsement of titles of credit, overdraft in the current account opened
with the bank)   Borrower   RBS Bank   USD 2,000,000
(RON5,823,600)   USD 846,126
(RON2,463,749)   Credit Facility Agreement / Dec 08, 2010   No   Corporate
Guarantee
issued by The
Timken Company

 



--------------------------------------------------------------------------------



 



                                          Identify Timken       Maximum Amount  
                      Entity as       of       Supporting Documentation/        
        Borrower,   Identify Third Party as   Permitted   Amount   Agreements  
          Description of   Guarantor,   Lender, Guarantor,   Indebtedness  
Outstanding   Name & Date of   Secured   Description of Timken Entity  
Indebtedness   Obligor, etc.   Beneficiary, etc.   under each Facility  
31-Mar-11   Agreement   Facility   Collateral
Timken Romania S.A.
  Corporate Credit Cards   Borrower   RBS Bank   USD 300,000   USD 227,003  
None   No   Timken Romania has an agreement with RBS Bank for business credit
cards in a limit of $300,000, but there is no formal document between Timken
Romania and RBS Bank Romania certifying this agreement.
Timken Romania S.A.
  Uncommitted multi-option/multi-currency credit facility (issuance of Letters
of Guarantees, issuance letters of credit based on the commercial contracts
executed by the borrower with third parties, credit lines (overdraft)).  
Borrower   BRD Societe Generale   EUR 1,500,000
(RON 6,147,600)   EUR 0   Timken Master Guarantee Agreement/May 31, 2010   No  
Master Guarantee
Agreement issued by
the Timken Company
Timken Romania S.A.
  Foreign Exchange Guarantee
Agreement   Obligor   BRD Societe Generale       Refer to “Currency Hedges”
information.   Timken Foreign Exchange Guarantee Agreement/May 31, 2010   No    
Timken Servicios Administrativos S.A. de C.V.
  Credit Facility (CL)   Borrower   Bancomer   Pesos 1,000,000
(or USD 84,008)   Pesos
52,121.80   Comfort Letter dated
Oct 25, 2001   No    
Timken Servicios Administrativos S.A. de C.V.
  Operational Leasing   Borrower   Banorte   Pesos 3,000,000
(or USD 252,027)   Pesos
1,128,885            
Timken Polska SP. z.o.o.
  Overdraft facility   Borrower   Societe Generale   11,500,000.00 EUR   EUR 0  
Timken Master Guarantee Agreement/May 31, 2010   No   Corporate Master
Guarantee valid
till 11/30/2011

 



--------------------------------------------------------------------------------



 



                                          Identify Timken       Maximum Amount  
                      Entity as       of       Supporting Documentation/        
        Borrower,   Identify Third Party as   Permitted   Amount   Agreements  
          Description of   Guarantor,   Lender, Guarantor,   Indebtedness  
Outstanding   Name & Date of   Secured   Description of Timken Entity  
Indebtedness   Obligor, etc.   Beneficiary, etc.   under each Facility  
31-Mar-11   Agreement   Facility   Collateral
Timken Polska SP. z.o.o.
  Capital Lease   Lessee   ING Lease   N/A   47,637.00 PLN   Various agreement
with different dates   No    
Timken Polska SP. z.o.o.
  Capital Lease   Lessee   Europejski Fundusz
Leasingowy   N/A   59,632.00 PLN   Various agreement with different dates   No  
 
Timken Polska SP. z.o.o.
  Capital Lease   Lessee   Handlowy Leasing   N/A   172,845.00 PLN   Various
agreement with different dates   No    
Timken Polska SP. z.o.o.
  Foreign Exchange Guarantee
Agreement   Obligor   Societe Generale       Refer to “Currency Hedges”
information.   Timken Foreign Exchange Guarantee Agreement/May 31, 2010   No    
Timken Polska SP. z.o.o.
  Foreign Exchange and Hedging   Obligor   PEKAO S.A.   PLN
20,000,000.00   100,000.00 EUR   Master Agreement on Bank Accounts and Other
Services (09/15/2010)   No    
Timken Bearing
Services-South
Africa
  Capital Leases   Lessee   Toyota Forklift       ZAR 58,083   Various
Agreements with different dates   No    
Timken Canada LP
  Overall Credit Limit   Borrower   CIBC-Lender           Credit Agreement dated
November 18, 2008   No    
Timken Canada LP
  — Operating Line (sublimit)   — Borrower   — CIBC-Lender   CAD 600,000
(sublimit)   CAD 0   Credit Agreement dated November 18, 2008   No    
Timken Canada LP
  — Documentary Import Letters of Credit (sublimit)   — Borrower   — CIBC-Lender
  CAD 30,000
(sublimit)   CAD 0   Credit Agreement dated November 18, 2008   No    
Timken Canada LP
  — Financial Letters of Credit & Guarantees (sublimit)   — Borrower   —
CIBC-Lender   CAD 25,000
(sublimit)   CAD 0   Credit Agreement dated November 18, 2008   No    
Timken Canada LP
  — Foreign Exchange Contracts (sublimit)   — Borrower   — CIBC-Lender   USD
100,000
(sublimit)   Refer to “Currency Hedges” information   Credit Agreement dated
November 18, 2008   No    
Timken Engineering and Research — India Private Limited
  SEZ Bond   Obligor   HSBC Bank   RS. 11,76,000       071-185011-801        

 



--------------------------------------------------------------------------------



 



                                          Identify Timken       Maximum Amount  
                      Entity as       of       Supporting Documentation/        
        Borrower,   Identify Third Party as   Permitted   Amount   Agreements  
          Description of   Guarantor,   Lender, Guarantor,   Indebtedness  
Outstanding   Name & Date of   Secured   Description of Timken Entity  
Indebtedness   Obligor, etc.   Beneficiary, etc.   under each Facility  
31-Mar-11   Agreement   Facility   Collateral
Timken India Manufacturing Private Ltd.
  Packing Credit Foreign
Currency Loan   Borrower   Standard Chartered
Bank   USD 10,000,000   USD 7,000,000   Agreement dated 18th October 2010   No  
 
Timken India Manufacturing Private Ltd.
  Packing Credit Foreign
Currency Loan   Borrower   Bank of America   USD 10,000,000   USD 5,000,000  
Agreement dated 29th October 2010   No    
Timken UK Limited
(includes TKR Rail
Service UK)
  Guarantee (Timken UK Ltd.)   Borrower   HSBC-Beneficiary   GBP 4,500,000   GBP
0   Guarantee/Dec 2010   No    
Timken UK Limited
(includes TKR Rail
Service UK)
  Lease w/Timken UK Ltd-Units
5, 7, & 8/IO Centre,                            
Timken UK Limited
(includes TKR Rail
Service UK)
  Lodge Farm, Duston, Northampton (Timken Rail Service-Branch of Timken UK)  
Obligor   Knight Frank LLP   GBP 53,000       Lease Agreement / May 24, 2002  
No    
Timken UK Limited
(includes TKR Rail
Service UK)
  Customs & Excise Deferred Duty Guarantee (Timken UK Ltd).   Obligor   Midland
Bank   GBP 750,000   GBP 0   Midland Bank Guarantee Letter / Nov 3, 1997   No  
 
Timken Rail Service
(Moscow)
  Foreign Exchange Guarantee
Agreement   Obligor   Societe Generale       Refer to “Currency Hedges”
information   Timken Foreign Exchange Guarantee Agreement/May 31, 2010   No    
Timken South Africa (PTY.) Limited
  Bank Overdraft Facility   Borrower   Standard Bank of South Africa   ZAR
4,000,000   ZAR 0   General Facility (Updated 31 March 2011)   No    
Timken South Africa (PTY.) Limited
  Performance Bonds in respect of Export Contracts   Obligor   Standard Bank of
South Africa   ZAR 3,000,000   ZAR 19,387,317            
Timken South Africa (PTY.) Limited
  Derivative Products-
Foreign Exchange Forward
Contracts   Obligor   Standard Bank of South Africa   ZAR 12 000 000   ZAR 0  
General Facility
(Updated 01 June 2009)   No    

 



--------------------------------------------------------------------------------



 



                                          Identify Timken       Maximum Amount  
                      Entity as       of       Supporting Documentation/        
        Borrower,   Identify Third Party as   Permitted   Amount   Agreements  
          Description of   Guarantor,   Lender, Guarantor,   Indebtedness  
Outstanding   Name & Date of   Secured   Description of Timken Entity  
Indebtedness   Obligor, etc.   Beneficiary, etc.   under each Facility  
31-Mar-11   Agreement   Facility   Collateral
Timken South Africa (PTY.) Limited
  Foreign Exchange Guarantee
Agreement   Obligor   Societe Generale       Refer to “Currency Hedges”
information   Timken Foreign Exchange Guarantee Agreement/May 31, 2010   No    
Timken South Africa (PTY.) Limited
  Vehicle and asset finance   Borrower   Standard Bank of South Africa   ZAR
120,000   ZAR 30,346   General Facility (Updated 31 March 2011)   No    
Timken South Africa (PTY.) Limited
  Credit card facility   Borrower   Standard Bank of South Africa   ZAR
2,000,000   ZAR 66,704   General Facility (Updated 31 March 2011)   No    
Timken South Africa (PTY.) Limited
  Capital Lease   Lessee   Toyota Forklift       ZAR 220,777   Various
Agreements with different dates   No    
Timken Receivables Corp.
  Accounts Receivable
Securitization   Seller   Victory Receivables Corp. (Bank of Tokyo, Fifth Third)
  USD 150,000,000   USD 0   Amended & Restated Receivables Purchase
Agreement dtd Dec 30, 2005, as amended Nov
10, 2010   Yes   Accounts Receivable
Timken GmbH
  Foreign Exchange Guarantee
Agreement   Obligor   Societe Generale       Refer to “Currency Hedges”
information   Timken Foreign Exchange Guarantee Agreement/May 31, 2010   No    
Timken (Shanghai) Distribution & Sales Co., Ltd.
  RMB short-term loan   Borrower   China Merchants Bank Shanghai Branch — Lendor
  CNY 50,000,000   CNY 0   Credit line contract dated Oct 09’2010   No  
Guaranteed by Timken China Investment Co.
Timken (Shanghai) Distribution & Sales Co., Ltd.
  Performance bond issued to customer   Obligator   China Merchants Bank
Shanghai Branch — Guarantor       CNY 2,667,055   Credit line contract dated Oct
09’2010   No   Guaranteed by Timken China Investment Co.
Timken (Shanghai) Distribution & Sales Co., Ltd.
  L/C issued to vendors   Obligator   China Merchants Bank Shanghai Branch —
Guarantor       CNY 7,153,828   Credit line contract dated Oct 09’2010   No  
Guaranteed by Timken China Investment Co.
Timken (Shanghai) Distribution & Sales Co., Ltd.
          China Merchants
Bank Shanghai
Branch -Guarantor       CNY 34,307,397            

 



--------------------------------------------------------------------------------



 



                                          Identify Timken       Maximum Amount  
                      Entity as       of       Supporting Documentation/        
        Borrower,   Identify Third Party as   Permitted   Amount   Agreements  
          Description of   Guarantor,   Lender, Guarantor,   Indebtedness  
Outstanding   Name & Date of   Secured   Description of Timken Entity  
Indebtedness   Obligor, etc.   Beneficiary, etc.   under each Facility  
31-Mar-11   Agreement   Facility   Collateral
Timken (Shanghai) Distribution & Sales Co., Ltd.
  Advance payment bond issued to customer   Obligator   China Merchants Bank
Shanghai Branch — Guarantor       CNY 0   Credit line contract dated Oct 09’2010
  No   Guaranteed by Timken China Investment Co.
Timken (Shanghai) Distribution & Sales Co., Ltd.
  Performance bond   Obligator   Standard Chartered
Bank China Limited
Shanghai Branch —
Guarantor   USD 2,000,000   USD 96,976   Timken Guarantee Agreement dated Nov
10,
2010   No   Guarantee Agreement dated Nov 19’2010 issued by The Timken Company
to SCB China
Timken (Wuxi) Bearings Co., Ltd.
  Short term loan (6 months)   Borrower   Bank of China Wuxi Branch — Lendor  
CNY 130,000,000   CNY 27,000,000   Credit Line contract, Aug’2010.   No    
Timken (Wuxi) Bearings Co., Ltd.
  Short term loan (6 months)   Borrower   Bank of China Wuxi Branch — Lendor    
  CNY 20,000,000   Credit Line contract, Aug’2010.   No    
Timken (Wuxi) Bearings Co., Ltd.
  Short term loan (6 months)   Borrower   Bank of China Wuxi Branch — Lendor    
  CNY 32,741,500   Credit Line contract, Aug’2010.   No    
Timken (Wuxi) Bearings Co., Ltd.
  Overdraft   Borrower   Standard Chartered
Bank China Limited
Shanghai Branch —
Lendor   CNY 84,997,151   CNY 24,329,429   Timken Guarantee Agreement dated Nov
10,
2010   No    
Timken (Wuxi) Bearings Co., Ltd.
  USD loan   Borrower   Standard Chartered
Bank China Limited
Shanghai Branch —
Lendor   CNY 65,483,168   CNY 0   Timken Guarantee Agreement dated Nov 10,
2010   No    
Timken (Wuxi) Bearings Co., Ltd.
  RMB loan   Borrower   Standard Chartered
Bank China Limited
Shanghai Branch —
Lendor   CNY 63,715,122   CNY 0   Timken Guarantee Agreement dated Nov 10,
2010   No    
Timken (Wuxi) Bearings Co., Ltd.
  L/C   Borrower   Standard Chartered
Bank China Limited
Shanghai Branch —
Lendor   CNY 13,096,634   CNY 0   Timken Guarantee Agreement dated Nov 10,
2010   No    

 



--------------------------------------------------------------------------------



 



                                          Identify Timken       Maximum Amount  
                      Entity as       of       Supporting Documentation/        
        Borrower,   Identify Third Party as   Permitted   Amount   Agreements  
          Description of   Guarantor,   Lender, Guarantor,   Indebtedness  
Outstanding   Name & Date of   Secured   Description of Timken Entity  
Indebtedness   Obligor, etc.   Beneficiary, etc.   under each Facility  
31-Mar-11   Agreement   Facility   Collateral
Yantai Timken Co., Ltd.
  Short term loan (1 Yr)   Borrower   China Everbright
Bank Yantai Branch
- Lendor   CNY 50,000,000   CNY 0   No credit line contract signed, bank only
grant the line of credit orally, board resolution dated Jul. 8’2010. The credit
line should be renewed in this Jul.   No   Guaranteed by Timken China Investment
Co.

 



--------------------------------------------------------------------------------



 



Schedule 8.08
Transactions with Affiliates
None.

 



--------------------------------------------------------------------------------



 



Schedule 8.09
Burdensome Agreements
1. $9,500,000 State of Ohio Multi-Modal Interchangeable Rate Air Quality
Development Revenue Refunding Bonds, Series 2001 (negative pledge)
2. $12,200,000 State of Ohio Multi-Modal Interchangeable Rate Water Development
Revenue Refunding Bonds, Series 2001 (negative pledge)
3. $17,000,000 State of Ohio Pollution Control Revenue Refunding Bonds,
Series 2003 (negative pledge)
4. $250,000,000 Shelf Registration of Medium Term Notes, Form S-3, July 1, 1990
(restricts the ability of the Borrower and its domestic subsidiaries to incur,
issue, assume or guarantee any indebtedness for borrowed money evidenced by
notes, bonds, debentures or other similar evidences of indebtedness that is
secured by a mortgage on a Principal Manufacturing Property (as defined in the
related Indenture) of the Borrower or any domestic subsidiary or any shares of
stock or debt of any domestic subsidiary that owns a Principal Manufacturing
Property without providing that the notes are secured equally and ratably with
(or prior to) such secured debt, subject to certain enumerated exceptions;
restricts the ability to engage in sale and leaseback transactions)
5. $300,000,000 Shelf Registration of Medium Term Notes, Form S-3, April 24,
1998 (restricts the ability of the Borrower and its domestic subsidiaries to
incur, issue, assume or guarantee any indebtedness for borrowed money evidenced
by notes, bonds, debentures or other similar evidences of indebtedness that is
secured by a mortgage on a Principal Manufacturing Property (as defined in the
related Indenture) of the Borrower or any domestic subsidiary or any shares of
stock or debt of any domestic subsidiary that owns a Principal Manufacturing
Property without providing that the notes are secured equally and ratably with
(or prior to) such secured debt, subject to certain enumerated exceptions;
restricts the ability to engage in sale and leaseback transactions)
6. $250,000,000 Fixed-Rate 6.0% Unsecured Senior Notes due 2014 and related
Indenture by and between The Timken Company and The Bank of New York, as
Trustee, dated as of February 18, 2003 as supplemented by the First Supplemental
Indenture, dated as of September 14, 2009, by and between The Timken Company and
The Bank of New York Mellon Trust Company, N.A. (successor to The Bank of New
York Mellon (formerly known as The Bank of New York)), (restricts the ability of
the Borrower and its domestic subsidiaries to incur, issue, assume or guarantee
any indebtedness for borrowed money evidenced by notes, bonds, debentures or
other similar evidences of indebtedness that is secured by a mortgage on a
Principal Manufacturing Property (as defined in the related Indenture) of the
Borrower or any domestic subsidiary or any shares of stock or debt of any
domestic subsidiary that owns a Principal Manufacturing Property without
providing that the notes are secured equally and ratably with (or prior to) such
secured debt, subject to certain enumerated exceptions; restricts the ability to
engage in sale and leaseback transactions)

 



--------------------------------------------------------------------------------



 



Schedule 11.02
Paying Agent’s Office, Certain Addresses for Notices
1. Address for Loan Parties:

      The Timken Company 1835 Dueber Avenue, S.W. P.O. Box 6928 Canton, OH
44706-0928
Attention:
  William R. Burkhart
Senior Vice President and General Counsel
Telephone:
  (330) 471-3002
Facsimile:
  (330) 471-4041
Electronic Mail: 
  william.burkhart@timken.com

2. Addresses for Paying Agent, Co-Administrative Agents, L/C Issuer and Swing
Line Lender:
Paying Agent’s Office:
(for Payments of Requests for Credit Extensions)

      KeyBank National Association 4900 Tiedeman Road
Mail Code:
  OH-01-49-0114 Brooklyn, Ohio 44144
Attn:
  Kathy Koenig
Telephone:
  (216) 813-4814
Facsimile:
  (216) 370-6113 Electronic Mail:   kathy_koenig@keybank.com
Account No.:
  1140228209035
Ref:
  TIMKEN
ABA#:
  041001039

Other Notices to Co-Administrative Agents:

      KeyBank National Association 127 Public Square
Mail Code:
  OH-01-27-0628 Cleveland, Ohio 44114
Attn:
  Brian Fox
Telephone:
  (216) 689-4599
Facsimile:
  (216) 689-4649 Electronic Mail:    Brian_Fox@KeyBank.com
 
    Bank of America, N.A. 231 S. La Salle St Chicago, IL 60604 Mail Code:
IL1-231-10-10
Attn:
  Brian Lukehart
Telephone:
  (312) 828-6883

 



--------------------------------------------------------------------------------



 



     
Facsimile:
         (415) 503-5148 Electronic Mail:  brian.lukehart@bankofamerica.com

For Notices as Swing Line Lender:

      KeyBank National Association 4900 Tiedeman Road
Mail Code:
  OH-01-49-0114 Brooklyn, Ohio 44144
Attn:
  Kathy Koenig
Telephone:
  (216) 813-4814
Facsimile:
  (216) 370-6113 Electronic Mail:    kathy_koenig@keybank.com

For Notices as L/C Issuer:

      KeyBank National Association
4910 Tiedeman Road
Mail Code:
  OH-01-51-0531 Brooklyn, OH 44144
Attn:
  Tina Jones
Telephone:
  (216) 813-1486
Facsimile:
  (216) 813-3719 Electronic Mail:     tina_jones@keybank.com

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ____________, _____

To:   KeyBank National Association, as Paying Agent

Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of May 11, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among The Timken Company, an Ohio corporation (the “Borrower”), Bank of America,
N.A. and KeyBank National Association, as Co-Administrative Agents, KeyBank
National Association, as Paying Agent, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and KeyBank
National Association, as L/C Issuer and Swing Line Lender.
     The undersigned hereby requests (select one):
o A Borrowing of Revolving Credit Loans
o A conversion or continuation of Revolving Credit Loans

  1.   On _____________________ (a Business Day).     2.   In the amount
of________________________.     3.   Comprised of___________________________.
                       [Type of Loan requested]     4.   Currency:
______________________________ (Dollars or a Committed Currency).     5.   For
Eurocurrency Rate Loans: with an Interest Period of ____ months.

     The Committed Borrowing requested herein complies with the proviso in
Section 2.01 of the Agreement. [The Borrower hereby represents and warrants that
the conditions set forth in Section 5.02(a) and (b) of the Credit Agreement will
have been satisfied on and as of the date of the requested Credit Extension.]

            THE TIMKEN COMPANY
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: _____________ ______

To:     KeyBank National Association, as Paying Agent and Swing Line Lender

Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of May 11, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among The Timken Company, an Ohio corporation (the “Borrower”), Bank of America,
N.A. and KeyBank National Association, as Co-Administrative Agents, KeyBank
National Association, as Paying Agent, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and KeyBank
National Association, as L/C Issuer and Swing Line Lender.
     The undersigned hereby requests a Swing Line Loan:

  1.   On __________________ (a Business Day).     2.   In the amount of
$___________________.

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.

            THE TIMKEN COMPANY
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
FORM OF REVOLVING CREDIT NOTE
_____________, ______

     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to ________________________ or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
unpaid principal amount of each Revolving Credit Loan from time to time made by
the Lender to the Borrower under that certain Second Amended and Restated Credit
Agreement, dated as of May 11, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, the Lender, Bank of America, N.A. and KeyBank National
Association, as Co-Administrative Agents, KeyBank National Association, as
Paying Agent, each other lender from time to time party thereto, and KeyBank
National Association, as L/C Issuer and Swing Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Credit Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Paying Agent for the account of the Lender in Dollars or the
Committed Currency, as applicable, in which such Revolving Credit Loan is
denominated in immediately available funds at the Paying Agent’s Office. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
     This Revolving Credit Note is one of the Revolving Credit Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

            THE TIMKEN COMPANY
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _________

To:     Each Agent and each Lender as defined in the Agreement referred to below

Ladies and Gentlemen:
     Reference is made to that certain Second Amended and Restated Credit
Agreement, dated as of May 11, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among The Timken Company, an Ohio corporation (the “Borrower”), Bank of America,
N.A. and KeyBank National Association, as Co-Administrative Agents, KeyBank
National Association, as Paying Agent, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and KeyBank
National Association, as L/C Issuer and Swing Line Lender.
     The undersigned Responsible Officer hereby certifies, in his/her capacity
as a Responsible Officer and not in his/her individual capacity, as of the date
hereof that he/she is the _____________________________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Agents and the Lenders on the behalf of the Borrower, and
that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 7.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such Section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 7.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
[select one.]

 



--------------------------------------------------------------------------------



 



     [to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default or Event of Default and its
nature and status:]
     4. The representations and warranties of the Borrower contained in
Article VI of the Agreement, or which are contained in any document furnished by
the Borrower at any time under or in connection with the Loan Documents, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date.
     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Compliance
Certificate as of _____________, ___________.

            THE TIMKEN COMPANY
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
to the Compliance Certificate
Please see attached.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
For the Quarter/Year ended _____________________ (“Statement Date”)

                      I.   Section 8.11(a) — Consolidated Leverage Ratio.      
      A.   Consolidated EBITDA for such period.                 1.  
Consolidated Net Income:
  $ ______           2.  
Consolidated Interest Charges (from Line II.B.1):
  $ ______           3.  
federal, state, local and foreign income taxes (provision for income taxes):
  $ ______           4.  
consolidated EBIT (Line I.A.1 plus Line I.A.2 plus Line I.A.3):
  $ ______           5.  
depreciation and amortization expense:
  $ ______           6.  
other non-recurring expenses and charges reducing Consolidated Net Income which
do not represent a cash item in such period or any future period:
  $ ______           7.  
losses realized upon Disposition of assets outside the ordinary course of
business:
  $ ______           8.  
non-cash impairment, restructuring, reorganization, implementation,
manufacturing rationalization and other special charges:
  $ ______           9.  
non-recurring material income non-cash items increasing Consolidated Net Income:
  $ ______           10.  
gains realized upon Disposition of assets outside the ordinary course of
business:
  $ ______           11.  
payments (net of expenses) received with respect to United States — Continued
Dumping and Subsidy Offset Act of 2000:
  $ ______           12.  
Consolidated EBITDA (Line I.A.4 plus Line I.A.5 plus Line I.A.6 plus Line I.A.7
plus Line I.A.8 minus Line I.A.9 minus Line I.A.10 minus Line.I.A.11:
  $ ______  

 



--------------------------------------------------------------------------------



 



                          B.   Consolidated Funded Indebtedness.                
1.  
the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money including obligations for borrowed money and
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments:
  $ ______           2.  
Purchase money Indebtedness:
  $ ______           3.  
Direct letters of credit obligations (standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments:
  $ ______           4.  
Obligations for deferred purchase price of property or services (other than
(i) trade accounts payable in the ordinary course of business and
(ii) earn-outs, hold-backs and other deferred payment of consideration in
connection with Permitted Acquisitions to the extent not required to be
reflected as liabilities on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP):
  $ ______           5.  
Attributable Indebtedness (in respect of capital leases and Synthetic Lease
Obligations):
  $ ______           6.  
Off-Balance Sheet Liabilities:
  $ ______           7.  
Guarantees with respect to outstanding Indebtedness (other than Indebtedness
that is contingent in nature) of the types specified in Lines I.B.1 through
I.B.6 of Persons other than the Borrower or any Subsidiary:
  $ ______           8.  
Indebtedness of the types referred to in Lines I.B.1 through I.B.7 of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary:
  $ ______           9.  
Consolidated Funded Indebtedness (Line I.B.1 plus Line I.B.2 plus Line I.B.3
plus Line I.B.4 plus Line I.B.5 plus Line I.B.6 plus Line I.B.7 plus Line
I.B.8):
  $ ______       C.   Consolidated Leverage Ratio (Line I.B.9 divided by Line
I.A.13):     ____ to 1.0           Maximum permitted: 3.25 to 1.0         II.  
Section 8.11(b) — Consolidated Interest Coverage Ratio.             A.  
Consolidated EBITDA for such period (from Line I.A.13):   $ ______  

 



--------------------------------------------------------------------------------



 



                          B.   Consolidated Interest Charges   $ ______        
  1.  
Interest, premium payments, debt discount, fees, charges and related expenses
for borrowed money (including capitalized interest) or for the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, net of interest income in accordance with GAAP:
  $ ______       C.   Consolidated Interest Coverage Ratio (Line II.A divided by
Line II.B.):     _____ to 1.0           Minimum required: 4.0 to 1.0        

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Paying Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guaranty and Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other rights
of the Assignor (in its capacity as a Lender) against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

              1.   Assignor: ____________________________
 
            2.   Assignee: ____________________ [and is an Affiliate/Approved
Fund of
                  [identify Lender]1]
 
            3.   Borrower: The Timken Company
 
           
4.
  Paying Agent:   KeyBank National Association, as the paying agent under the
Credit Agreement    
 
           
5.
  Credit Agreement:   The Second Amended and Restated Credit Agreement, dated as
of May 11, 2011, among the Borrower, the Paying Agent, Bank of America, N.A. and
KeyBank National Association, as Co-Administrative Agents, each lender from time
to time party thereto, and KeyBank National Association, as L/C Issuer and Swing
Line Lender.    
 
           
6.
  Assigned Interest:        

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



                          Aggregate                   Amount of   Amount of    
Percentage         Commitment/Loans   Commitment/Loans     Assigned of        
for all Lenders   Assigned     Commitment/Loans2        
$_____________
  $_____________         _____________%          
$_____________
  $_____________         _____________%          
$_____________
  $_____________         _____________%          

[7. Trade Date:                      ______________]3
Effective Date: ______________, 20_ [TO BE INSERTED BY THE PAYING AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]4 Accepted:

          KEYBANK NATIONAL ASSOCIATION,
as Paying Agent
      By:           Title:             

[Consented to:]5

                By:           Title:               

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.   4   To be added only if the consent of the Paying Agent is
required by the terms of the Credit Agreement.   5   To be added only if the
consent of the Borrower and/or other parties (e.g. Swing Line Lender, L/C
Issuer) is required by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX I TO ASSIGNMENT AND ASSUMPT1ON
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets the requirements to be an assignee under Section 11.07(b)(iii), (iv),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.07(b)(ii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 7.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Paying Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Paying Agent for periods prior to the Effective Date or with respect to the
making of this assignment directly between themselves.

 



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (the “Agreement”) dated as of __________, 20___ is
by and among __________, a __________ (the “New Subsidiary”), and KeyBank
National Association and Bank of America, N.A., as Co-Administrative Agents
under that certain Second Amended and Restated Credit Agreement (as amended,
modified, supplemented and extended from time to time, the “Credit Agreement”)
dated as of May 11, 2011 among The Timken Company, an Ohio corporation (the
“Borrower”), the Co-Administrative Agents, KeyBank National Association, as
Paying Agent, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”) and KeyBank National Association, as L/C
Issuer and Swing Line Lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
     The Loan Parties are required by Section 7.12 of the Credit Agreement to
cause the New Subsidiary to become a “Guarantor” thereunder. Accordingly, the
New Subsidiary hereby agrees as follows with the Co-Administrative Agents, for
the benefit of the Lenders:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each Lender and the Administrative Agent, as provided in
Article IV of the Credit Agreement, the prompt payment and performance of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.
     2. The Subsidiary hereby represents and warrants to the Agent that, as of
the date hereof:
     (a) The New Subsidiary’s exact legal name and state of formation are as set
forth on the signature pages hereto.
     (b) Schedule 1 hereto includes all Subsidiaries of the New Subsidiary,
including the number of shares of outstanding Capital Stock and the percentage
of such Capital Stock owned by the New Subsidiary.
     3. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiary may from
time to time notify the Co-Administrative Agents in writing.
     4. The New Subsidiary hereby waives acceptance by the Co-Administrative
Agents and the Lenders of the Guaranty by the New Subsidiary under Article IV of
the Credit Agreement upon the execution of this Agreement by the New Subsidiary.
     5. This Agreement may be executed in multiple counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract. Delivery by telecopier or other electronic transmission
(including .pdf) of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original counterpart of this
Agreement.
     6. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



Schedule 1
Subsidiaries

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and each Co-Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

            [NEW SUBSIDIARY],
a[n] [__________] [__________]
      By:           Name:           Title:        

          Acknowledged and accepted:

KEYBANK NATIONAL ASSOCIATION,
as Co-Administrative Agent
      By:           Name:           Title:          

          BANK OF AMERICA, N.A.,
as Co-Administrative Agent
      By:           Name:           Title:          

 